Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 1 of 102




                         EXHIBIT 43
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 2 of 102



 Re: Christina M. McLaughlin FERPA Complaint

  FERPA.Complaints <FERPA.Complaints@ed.gov>
  Fri 3/30/2018 4:39 PM


 To:Diana   McLaughlin <dianamclaughlin@dianamclaughlin.com>;


    1 attachment

 EComplaint form FERPAv2018.pdf;




 Ms. McLaughlin,

 I’m writing on behalf of Dale King, Director, in response to your March 15, 2018,
 letter addressed to the Family Policy Compliance Office (FPCO) on behalf of
 Christina McLaughlin (Student). Prior to this correspondence, this Office had no
 record of receiving prior correspondence from you or the Student. In reviewing
 the March letter, it appears that one copy of the letter was sent to the
 Department, albeit with multiple offices identified as addressees. Please note that
 the address listed for Secretary DeVos as the address of Department of Education,
 appears to be an address for the state of Virginia government offices. To that
 end, as the Office for Civil Rights (OCR) was the first Department office listed, the
 correspondence was forwarded to OCR and subsequently forwarded to their
 Atlanta regional office for processing. Since receiving your March 15, 2018, letter
 we are working with that office to get a copy of the supporting documents included
 with the original letter. That said, section 2 of the attached eComplaint form on
 page 2 states that “an attorney or advocate may file a complaint on behalf of a
 parent or an eligible student; however, FPCO will not discuss the complaint with
 the attorney or advocate without the prior, written consent of the parent or eligible
 student, as applicable.” Your March 15, 2018 letter does not include such consent,
 and accordingly this Office will not be able to provide updates to you regarding this
 complaint absent that consent. Further, it is incumbent upon the complainant, in
 this case the Student, to only include the relevant facts that would give reasonable
 cause to believe that a violation of FERPA has occurred. In addition, section 5 of
 the attached eCompliant form states the submission of nonessential, voluminous,
 or nonresponsive information may, among other things, delay the processing, or
 result in the dismissal or return, of your complaint. Therefore, we would request
 that the Student complete the attached eComplaint form per the directions clearly
 outlining the alleged FERPA violations. For this Office to further process the
 complaint and be able to respond directly to you, please forward a signed consent
 from the Student that permits this Office to discuss the specifics of her complaint,
 as well as the completed eComplaint form, to my attention at
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 3 of 102


 FERPA.Complaints@ed.gov referencing tracking number 18-0184 in the subject
 line, within two weeks of the date of this email.

 Thank you in advance,

 Frank E. Miller Jr.
 Deputy Director
 Family Policy Compliance Office
 U.S. Department of Education
 400 Maryland Ave, SW
 Washington, D.C. 20202-8520
 https://studentprivacy.ed.gov/
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 4 of 102




                         EXHIBIT 44
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 5 of 102



                                                                  Diana M.D.
   2336 Immokalee Road
   Naples, FL 34110

                                                              McLaughlin M.B.A.
   Phone: 239.229.8481
   Fax: 239.449.3397
   Email: drdiana@dianamclaughlin.com                                                   Esq.
                                                                  Medicine • Business • Law
    April 17, 2018



    Elizabeth D. Devos,
    U.S. Secretary of Education
    Department of Education Bldg.
    400 Maryland Ave., SW
    Washington, D.C.      20202-1100

    Sent Via United States Postal Service Certified Mail 7012 2210 0001 4777 8728


           Re: Family Policy Compliance Office Complaint 18-0184

    Dear Secretary Devos,

            I am an attorney representing the interests of law student, Ms. Christina McLaughlin, in
    all matters concerning violations of Family Education Rights and Privacy Act (FERPA) 20
    U.S.C. 1232g committed by Florida International University School of Law against my client.
    We are filing a formal complaint against the Department of Education, Family Policy
    Compliance Office for failing to timely process and investigate her FERPA complaint. The
    Deptartment of Education was in receipt of the complaint on December 4, 2017 and did not
    accept or process her complaint until after March 15, 2018. FPCO is required to at least
    acknowledge receipt of the complaint within 2 to 3 business days. FPCO failed to process her
    complaint for more than 100 days and only as a response to a demand letter.

            We allege that FIU (main university), FIU School of Law and its professors were
    motivated by personal animus towards Ms. McLaughlin because she is a conservative, Trump
    supporter that actively participated in several successful 2016 Republican campaigns. Since
    President Trump’s election, FIU displayed vitriol and severe bias against Republicans and
    supporters of President Trump throughout the campus and in the classroom. We allege that FIU
    intentionally violated Ms. McLaughlin’s rights under FERPA to prevent her from ever becoming
    an attorney that would later become an effective voice in support of a conservative agenda.

    The basis of Ms. McLaughlin’s FERPA complaint is the following:

    1.     Complaint Regarding Access: FIU Law failed to provide timely access to her FERPA
    records. The facts clearly demonstrate that FIU Law delivered a third batch of FERPA records


                                                Page 1 of 3
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 6 of 102



    more than 60 days from request and only in response to multiple requests in violation of 20
    U.S.C. s. 1232 (g)(1)(A)(2011).

    2.      Complaint regarding Access: FIU Law failed to provide all of Ms. McLaughlin’s FERPA
    records. Ms. McLaughlin disputes that all records were provided and FIU Law has admitted that
    they are no longer in possession of some FERPA records in violation of 20 U.S.C. s. 1232
    (g)(1)(A)(2011).

    3.     Complaint Regarding Amendment: FIU Law failed to comply with a request for a
    FERPA hearing and failed to follow a process that would have allowed Ms. McLaughlin to
    amend inaccurate information of her education records in violation of 20 U.S.C. 1232(f) and 20
    U.S.C. 1232(g).

    4.     Complaint Regarding Failure with Annual Notification of Rights: FIU School of Law
    does not provide any notification of FERPA to students attending the law school in violation of
    34 C.F.R. 99.7(a)(3)(iii). The School of Law does not make any mention of rights under FERPA
    in any way at all. If FIU (not the law school) publishes notification of FERPA rights on their
    website, we allege that it is insufficient notice to the students at the School of Law. FIU School
    of Law functions as a separate entity and does not refer students to FIU’s website.

            We allege that the Department of Education intentionally misdirected Ms. McLaughlin’s
    complaint because a conservative student’s rights are not worthy of protecting or enforcing. On
    November 24, 2017, Ms. McLaughlin properly filed a complaint in writing with all relevant
    documentation to both the FPCO and the OCR in her own words. On March 30, 2018, Mr.
    Frank E. Miller, Deputy Director, admitted that the Department of Education mishandled her
    complaint by forwarding the complaint to the OCR but not the FPCO. Mr. Miller did not offer
    any apologies. Instead, the tone of Mr. Miller’s response was accusatory and blamed the student
    for the Department’s error. Additionally, Mr. Miller did not expedite processing and has seen
    slow to obtain all the supportive documents from the OCR. Mr. Miller also imposed an arbitrary
    two week deadline to respond to his email for additional forms not statutorily required.

            Additionally, the complaint forwarded to the OCR was not acknowledged for more than
    60 days. The staff and attorneys at the OCR (Ms. Cerrone Lockett, Esq., Ms. Andrea de Vries,
    Attorney and Mr. Timothy Johnson) knew or should have known that Ms. McLaughlin’s
    complaint was not being investigated by the FPCO and did nothing about it. In fact, on March
    13, 2018, Ms. Lockett specifically told me that she had no knowledge of the FPCO or any other
    part of the Department of Education. In response to our plea for help from Ms. Lockett to please
    get information as to what happed to the FPCO complaints, Ms. Lockett stated that she could not
    help because she had no contacts or no computer access to any other part of the Department of
    Education and refused further assistance. Additionally, we left two messages on FPCO
    voicemails using the main telephone number on the website and received no response.



                                                Page 2 of 3
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 7 of 102



            We allege that all of the above facts and the appalling handling of Ms. McLaughlin’s
    FERPA complaint is not a coincidence or a confluence of detrimental circumstances. We allege
    that the Department of Education purposely mishandled her complaint and sent it only to the
    OCR with full knowledge that the OCR would likely terminate the investigation for lack of
    jurisdiction. The deep state, anti-Trump, anti-conservative bureaucrats in the Department of
    Education hoped that the 21 year old student would get discouraged and lack the knowledge or
    stamina to survive a bureaucratic run-around. We allege that the Department of Education and
    FPCO had no intention of properly and vigorously enforcing FERPA on behalf of a conservative
    student.

            All of the above statement are made in good faith and are based in fact. We respectfully
    request that the Department of Education commence an internal investigation as to the above
    stated allegations. Please, respond by April 30, 2018, to confirm receipt of this communication
    and the Department’s intended actions. Thank you for your attention.

    Please, see attached documents:

    1.     Demand letter – March 15, 2018.

    2.     Mr. Miller’s email response- March 30, 2018.

    3.     Response to Mr. Miller’s email- April 15, 2018.

    4.     Original complaint November 24, 2017.

    Sincerely,




    DIANA MCLAUGHLIN, M.D., M.B.A., Esq.
    Florida Bar Number: 84479
    2336 Immokalee Road
    Naples, FL 34110
    Phone: (239) 229-8481
    Fax: (239) 449-3397
    Email: drdiana@dianamclaughlin.com




                                                Page 3 of 3
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 8 of 102




                         EXHIBIT 45
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 9 of 102



                                                                Diana M.D.
   2336 Immokalee Road
   Naples, FL 34110

                                                            McLaughlin M.B.A.
   Phone: 239.229.8481
   Fax: 239.449.3397
   Email: drdiana@dianamclaughlin.com                                                Esq.
                                                                Medicine • Business • Law
    October 18, 2018

    Elizabeth D. Devos,
    U.S. Secretary of Education
    Department of Education Bldg.
    400 Maryland Ave., SW
    Washington, D.C. 20202-1100

    Sent Via United States Postal Service Certified Mail

           Re: FPCO Complaint 18-0184
               FPCO Complaint 2067

    Dear Madam Secretary,

                  This correspondence serves as a formal complaint regarding the Family Policy
    Compliance Office and specifically, Mr. Dale King, Director. On April 17, 2018, I wrote you
    regarding mishandling of the above-referenced complaint. The Family Policy Compliance
    Office (FPCO) has since opened an investigation. However, we have yet to have a
    determination for more than 320 days since the initial complaint was filed. All of the
    FPCO communications with the student/complainant have been adversarial and unhelpful.
    Contrastingly, the FPCO has assisted the educational institution with their defenses. Ms.
    McLaughlin asserts that this bias is based, at least in part, on animus towards conservative,
    Trump supporting students. For the above reasons, Ms. McLaughlin continues to allege
    that the FPCO has bias against Ms. McLaughlin and that she is unlikely to receive a fair and
    neutral determination.

           The FPCO has violated the Family Education Rights and Privacy Act (FERPA) 20 U.S.C.
    1232g and 34 CFR 99 in the following manner:


       1. The FPCO has violated rule 34 CFR 99.65: The FPCO substantially exceeded its
          rule delineating the content of the notice of investigation. On May 29, 2018, the
          FPCO, through its director, Mr. Dale King provided FIU a complete blueprint of
          possible defenses against Ms. McLaughlin, the student/complainant’s, allegations.
          The FPCO is only permitted to include the substance of the allegation and direct the
          university to submit a written response. See 34 CFR 99.65(a)(1) and 34 CFR 99.65
          (a)(2). The FPCO provided FIU with detailed justifications and defenses including
          citations for each of Ms. McLaughlin’s complaints. The rule 34 CFR 99.65 makes no
          reference whatsoever about providing an educational institution a full set of
          arguments and defenses against the students complaint. The FPCO’s act of

                                             Page 1 of 5
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 10 of
                                     102


        providing FIU a full set of defenses is a rule-making act without providing proper
        notice or rule-making procedure. There is no statement anywhere in the Act or the
        rules or the Joint Statement in Explanation of Buckley/Pell Amendment that
        supports Mr. King’s decision to provide FIU with full defenses. The FPCO statutory
        duty is to the student/complainant not the university. The FPCO should not be
        permitted to favor the university by providing defenses and justification disguised
        as providing information. The FPCO has not provided Ms. McLaughlin with any
        support or information as discussed below. The FPCO’s blueprint of defenses was
        so effective that FIU availed itself of the FPCO’s justification and defenses by quoting
        the notice of investigation extensively. In fact, FIU quoted the notice of investigation
        in its answer, more than five times and used three large block quotes.

     2. The FPCO has perpetrated a fraud of omission by failing to fully disclose the
        full legislative opinion statement concerning FERPA’s scope and intent: The
        FPCO purposefully withheld portions of the “Joint Statement in Explanation of
        Buckley/Pell Amendment Vol 120 Page 39862 through 39866” in order to favor FIU
        in their notice of investigation. The FPCO cherry-picked one sentence of the “Joint
        Statement” and failed to disclose the entirety of the statement on grades and
        university’s substantive decisions. The FPCO provided FIU the following statement
        that the amendment was “not intended to overturn established standards and
        procedures for the challenge of substantive decisions made by educational decisions
        made by an educational institution.” Thus, FPCO argued, on FIU’s behalf, that FERPA
        does not apply to any dispute concerning grades. The FPCO failed to provide the
        next sentence in the Joint Statement. The complete Joint Statement quote is that:

               “It is not intended to overturn established standards and
               procedures for the challenge of substantive decisions made by
               educational decisions made by an educational institution. It is
               intended, however, to open the bases on which decisions
               are made to more scrutiny by the students, or their parent
               about whom decisions are being made, and to give them an
               opportunity to challenge and to correct- or at least enter
               an explanatory statement- inaccurate, misleading or
               inappropriate information about which may contribute to
               an important decision made about them by the
               institution.” Emphasis added. Page 39862.

     The Joint Statement further states,

               “There has been much concern about that the right to a hearing
               will permit a parent or a student to contest the grade given the
               student’s performance in a course. That is not intended. It is
               intended only that there be procedures to challenge the
               accuracy of institutional records which record the grade
               which was actually given. Thus, the parents or student
               could seek to correct an improperly recorded grade, but
                                           Page 2 of 5
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 11 of
                                     102


               could not through the hearing required pursuant to this law
               contest whether the teacher could have assigned a higher
               grade because the parent or student believes that the student
               was entitled to the higher grade.” (Emphasis added). Page
               39862.

                The FPCO, through Mr. King, states that “evaluations and other records
        related to a student’s performance, upon which a grade is based, would be subject to
        the FERPA amendment procedure if they contain inaccurately recorded information,
        such as a wrong date or misspelled name.” As stated above, the Joint Statement
        clarifies that the manner in which grades are calculated and recorded are subject to
        FERPA. The Joint Statement does not limit student record inaccuracies to a “wrong
        date and misspelled name.” In fact, the Joint Statement intends FERPA to give broad
        rights to students concerning “important decisions” such as dismissals. The FPCO
        has trivialized FERPA and the Joint Statement to enforce only minor scrivener’s
        errors. Ms. McLaughlin has alleged that her law school final grades were inaccurate
        and misleading because several law school professors’ inaccurately calculated her
        multiple choice raw score exam results, fraudulently failed to give credit for
        completed assignments and improperly recorded her final grades. FIU also used
        non-academic criteria in grading. The FPCO intentionally omitted those important
        statements from the “Joint Statement” and effectively placed a thumb on the scale of
        this investigation, favoring FIU to the detriment of the student/complainant. The
        FPCO’s omission of the Joint Statement’s entire text is effectively re-writing the rules
        as to FERPA’s scope of authority concerning the accuracy of grades.


     3. The FPCO has failed to review Ms. McLaughlin’s complaint thoroughly and may
        have misplaced or destroyed all her documentation:                      The FPCO
        mischaracterized Ms. McLaughlin’s complaints by referring to her request to review
        her educational records as a “blanket” request. The FPCO’s reference to the
        student’s “blanket requests” is a non-sequitur because Ms. McLaughlin made more
        than two very detailed requests to FIU. From the start, Ms. McLaughlin provided the
        FPCO with indisputable correspondence demonstrating that Ms. McLaughlin made a
        least two very specific educational records requests with detailed lists. All
        educational records requested were directly related to Ms. McLaughlin and avoided
        any records specifically excluded by the rules. The complaint provided indisputable
        evidence that FIU admits to failing to provide some FERPA education records more
        than 45 days from receipt of request to review those records in violation of 34 CFR
        9910(b). Ms. McLaughlin has demonstrated that FIU effectively prevented her from
        obtaining educational records directly related to Ms. McLaughlin. The FPCO failed
        to mention any of those facts in their notice of investigation. The FPCO failed to
        mention or take note that FERPA vests rights in the student/complainant, not the
        educational institution. The FPCO has repeatedly shown a very superficial and
        cursory knowledge of Ms. McLaughlin’s complaint. Ms. McLaughlin has inquired
        several times whether the FPCO is in possession of all the documents (over 400
        pages of emails, correspondence and educational records) sent to them, but has

                                           Page 3 of 5
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 12 of
                                     102


          never received an acknowledgement that the FPCO is in possession of Ms.
          McLaughlin’s full complaint. It is possible that the Department of Education has
          misplaced or possibly destroyed her complaint at the OCR or elsewhere. Ms.
          McLaughlin demands that FPCO clearly inform us whether they are in possession of
          the original complaint and all the documentation. Ms. McLaughlin alleges that the
          FPCO has not made a thorough review of all the documentation provided because
          the FPCO has predetermined the outcome of this investigation in favor of the
          educational institution.

      4. The FPCO failed to offer Ms. McLaughlin any guidance or information during
         the complaint process and repeatedly delayed and stonewalled this
         investigation: Ms. McLaughlin has been forced to navigate the FERPA complaint
         process against a major university on her own with impediments and delays placed
         in her path by the FPCO. Contrastingly, the FPCO has assisted FIU in their defense.
         The FPCO has repeatedly stonewalled Ms. McLaughlin’s complaint at every step
         causing her irreparable harm. The FPCO has not made a determination on Ms.
         McLaughlin’s complaint for more than ten months. The Department of Education
         received Ms. McLaughlin’s complaint on December 4, 2017. The FPCO received
         FIU’s Answer on or about July 11, 2018, but did not keep us informed for another six
         weeks. The FPCO added another six weeks delay to an already ten month delay.
         Only in response to a demand letter, did the FPCO forward FIU’s answer on
         September 7, 2018. The FPCO’s excuse of “limited resources” is insufficient and
         likely a pretext to cover-up bias in favor of FIU and against a student/complainant.
         The FPCO has admitted mishandling Ms. McLaughlin’s complaint from the outset.
         The FPCO did not even give this complaint a number for more than three months.
         The FPCO continues to delay this complaint at every subsequent step. The FPCO
         should have expedited this investigation in light of the original mishandling. The
         FPCO has not taken any mitigating action for the excessive delay of the student’s
         complaint.

       In sum, the FPCO has failed to conduct itself with the proper legislative intent to protect
   and inform the student consumer of their rights under FERPA. The FPCO has taken several
   actions to the detriment of the student. Alternatively, the FPCO has taken several actions to
   protect and support the educational institution. The FPCO, through its Director, Mr. Dale
   King, has gone rogue and created new rules and standards without following proper rule-
   making procedure. The FPCO has abdicated its statutory mandate.

       We respectfully request that the Department of Education commence an investigation
   as to the handling of Ms. McLaughlin’s complaint. Please, let us know whether or not the
   Department of Education chooses to take any action within four weeks from receipt of this
   correspondence.




   Sincerely,

                                             Page 4 of 5
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 13 of
                                     102




   DIANA MCLAUGHLIN, M.D., M.B.A., Esq.
   Florida Bar Number: 84479
   2336 Immokalee Road
   Naples, FL 34110
   Phone: (239) 229-8481
   Fax: (239) 449-3397
   Email: drdiana@dianamclaughlin.com




                                    Page 5 of 5
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 14 of
                                     102
                       UNITED STATES DEPARTMENT OF EDUCATION

                                     OFFICE OF MANAGEMENT


                                                     September 7, 2018



   Diana McLaughlin
   2336 Immokalee Road
   Naples, FL 34100

   Dear Ms. McLaughlin:

   This letter is in response to your August 29, 2018, letter to this Office received via electronic
   mail on August 30, 2018, in which you again express concerns with the Department’s handling
   of the complaint filed by your client, Christina McLaughlin, with the Family Policy Compliance
   Office (FPCO, or Office). Further, in discussing these concerns, the letter includes requests for
   specific assurances regarding our investigative process and copies of correspondence between
   this Office and the Florida International University School of Law (Institution). Again, we
   extend our apologies on behalf of this Office in regards to the processing of this complaint.
   Please note that any delay in processing your complaint is not based on a lack of priority of your
   allegations, but rather a result of limited resources.

   This Office’s enforcement process is intended to work cooperatively with educational agencies
   and institutions to achieve their voluntary compliance with FERPA’s requirements. To that end,
   our investigative process follows the requirements as delineated at 34 CFR §99.60 - §99.67.
   Based upon FERPA’s enforcement provisions, this Office investigates timely complaints
   containing sufficient allegation of fact that would lead us to believe that a violation of FERPA
   may have occurred. In reaching this determination, FPCO reviews the information provided by
   the parent or eligible student, and considers all relevant statutory and regulatory requirements
   and the Department’s interpretation of those requirements, when reaching a decision as to
   whether there are sufficient facts of a potential violation of FERPA that supports our conducting
   a formal investigation. If we determine that an investigation is warranted, we initiate an
   administrative investigation by sending the school and the complainant a notification letter
   about the allegation. As required, this written notice includes: (1) the substance of the
   allegations against the educational agency or institution, other recipient, or third party; and (2)
   directs the agency or institution, other recipient, or third party to submit a written response and
   other relevant information, as set forth in §99.62, within a specified period of time, including
   information about its policies and practices regarding education records.

   Upon receipt of the educational agency or institution’s response, this Office reviews the
   complaint, if any, information submitted by the educational agency or institution and any other
   relevant information. As stated at §99.66, the Office may permit the parties to submit further
   written or oral arguments or information. As a routine practice, we do not request subsequent
   information from the complainant unless needed for this Office to reach a determination, or

                            400 MARYLAND AVE., S.W., WASHINGTON, DC 20202
                                            www.ed.gov

         The Department of Education's mission is to promote student achievement and preparation for global
                   competitiveness by fostering educational excellence and ensuring equal access.
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 15 of
                                     102
   Page 2 – Ms. Diana McLaughlin


   forward copies of the educational agency or institution’s written response unless requested. At
   the conclusion of our investigation, we then provide to the complainant and the educational
   agency or institution, a written notice of our findings and the basis for those findings. Where the
   educational agency or institution, is found to have not complied with FERPA, that written notice
   must include: (1) a statement of the specific steps that the agency or institution or other recipient
   must take to comply; and (2) provide a reasonable period of time, given all of the circumstances
   of the case, for the educational agency or institution or other recipient to comply voluntarily. We
   close the investigation when voluntary compliance is achieved. There is no basis under FERPA
   to require that an educational agency or institution take punitive or disciplinary action against an
   individual school official as the result of a FERPA violation. Further, no private right of action
   exists under FERPA and FPCO’s decisions are final and not subject to appeal.

   We are currently reviewing the Institution’s written response to our initiation letter. As
   requested, we are forwarding you a copy of that response. Please note that this response is the
   only correspondence, not including an email notifying us of the anticipated submission date, this
   Office has received from the Institution relative to this investigation, and was received in
   response to our letter dated May 29, 2018, which is the only correspondence, not including an
   auto-reply confirmation email, from our Office to the Institution. We have not included a copy
   of that letter, as you were provided a copy initially and reference the content in your letter. As
   stated above, and as referenced at §99.66, we would like to take this opportunity to permit you to
   submit further written arguments or other information after reviewing the Institution’s response.
   We will consider that information in making our final determination. Accordingly, so we may
   move forward, we ask that you provide this Office with that information within four weeks after
   you receive this letter. Please reference complaint number in your correspondence and either
   submit it electronically at FERPA.Complaints@ed.gov or send it to FPCO at the following
   address:

          Family Policy Compliance Office
          U.S. Department of Education
          400 Maryland Avenue, SW
          Washington, D.C. 20202 - 8520

  Thank you for your patience and understanding.

                                                 Sincerely,




                                                 Dale King
                                                 Director
                                                 Family Policy Compliance
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 16 of
                                     102
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 17 of
                                     102
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 18 of
                                     102
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 19 of
                                     102
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 20 of
                                     102
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 21 of
                                     102
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 22 of
                                     102
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 23 of
                                     102
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 24 of
                                     102




                       EXHIBIT 46
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 25 of
                                     102


                                                                         Diana M.D.
  2336 Immokalee Road
  Naples, FL 34110

                                                                     McLaughlin M.B.A.
  Phone: 239.229.8481
  Email: drdiana@dianamclaughlin.com
                                                                                                   Esq.
                                                                          Medicine • Business • Law
   December 7, 2018

   Elizabeth D. Devos,
   U.S. Secretary of Education
   Department of Education Bldg.
   400 Maryland Ave., SW
   Washington, D.C. 20202-1100

   Sent Via United States Certified Mail and Email to Michael.Hawes@ed.gov and
   FERPA.Complaints@ed.gov

           Re: FPCO Complaint 18-0184
               FPCO Complaint 2067

   Dear Madam Secretary,

            This correspondence serves as the fourth formal complaint regarding the Family Policy
   Compliance Office. The FPCO is the perpetrator of a grotesque abuse of authority by a federal
   government agency. We are prepared to argue that the FPCO’s actions are an unconstitutional
   violation of the separation of powers. December 4, 2018, marks the one year anniversary since
   FPCO has failed to make a determination on Ms. Christina McLaughlin’s FERPA complaint. We
   allege, in good faith, that the FPCO has intentionally stonewalled this complaint for one year based
   on Ms. McLaughlin’s political affiliations. Specifically, we assert that the deep state, anti-Trump
   bureaucracy at the Department of Education is obstructing the completion of this FERPA complaint.
   In spite of rights statutorily vested with the student/complainant, the FPCO has purposefully stalled
   the investigation while protecting the rights of a large state university. This complaint stems from
   Florida International University’s governing university system and Florida International University
   College of Law’s discrimination and retaliation against Ms. McLaughlin (a law student) because she
   is a Conservative Trump supporter. We assert that the FPCO has handled Ms. McLaughlin’s
   complaint unlawfully, unethically, and unconstitutionally. At this point, we assert that any findings
   or determination made by the FPCO are the fruit of the poisonous tree and therefore, unlikely to
   fully protect Ms. McLaughlin’s vested statutory rights under FERPA.

           As of October 5, 2018, the FPCO was in receipt of Ms. McLaughlin’s rebuttal to FIU’s answer
   to the DOE notice of investigation. On November 1, 2018, Mr. Michael Hawes, acting FPCO Director,
   called me of his own volition. He made verbal assurances that the FPCO would complete reviewing
   the complaint, FIU’s answer to the notice of investigation and Ms. McLaughlin’s rebuttal to that
   answer “within the next couple of weeks.” Additionally, Mr. Hawes effectively admitted that the
   Department of Education has lost or destroyed Ms. McLaughlin’s original complaint with the
   supporting documentation.1 Mr. Hawes also confirmed that the FPCO, through its former director,
   Mr. Dale King, intentionally provided FIU with all the arguments and defenses against Ms.

   1
    Mr. Hawes response to the direct, simple question: “Does the FPCO have Ms. McLaughlin’s original complaints
   and exhibits? Mr. Hawes Answer: “I can neither confirm nor deny that.”

                                                    Page 1 of 5
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 26 of
                                     102


   McLaughlin’s complaint because the FPCO has a policy of working cooperatively with universities
   to get their voluntary compliance with FERPA in violation of explicit language of rule 34 CFR 99.65.
   Mr. Hawes admitted that the FPCO, in practice, is a regulatory statute whose main purpose is to
   achieve educational institutions voluntary compliance and not to protect individual
   student/complainant’s vested rights. Mr. Hawes also refused to disclose the precise nature of
   communications with FIU violating the FPCO’s duty of transparency and disclosure to the student
   complainant. After another three weeks delay, on November 21, 2018, Mr. Hawes answered our
   status inquiry email by writing that the FPCO would be completed “shortly.” After another week
   delay, on November 27, 2018, we emailed Mr. Hawes a status update, but he did not respond but
   did sign a “read receipt.” After another week delay, on December 7, 2018, we again emailed Mr.
   Hawes a status inquiry. Again, he did not respond but signed a “read receipt.” We have yet to
   receive a determination for more than 369 days since the initial complaint was filed.

          In sum, the timeline of this FERPA complaint is as follows:

   8/2016         FIU College of Law failed to provide proper FERPA notice.

   10/2016 to 5/2017 FIU College of Law and its professors began a systematic and purposeful
   discrimination and retaliation of Ms. McLaughlin for her active support of Republican candidates
   and Donald Trump’s presidency.

   5/2017         FIU law professors fraudulently tampered with Ms. McLaughlin transcript to create
   a fraudulent academic dismissal.

   5/2017 to 8/2017        FIU failed to allow Ms. McLaughlin to review all her inaccurate and
   misleading educational records within forty-five days of the student’s request. FIU intentionally
   withheld many educational records that would disclose professors’ fraudulent tampering with
   grades and the use of non-academic reasons for grades. FIU refused to provide a FERPA hearing
   upon the disputed student’s request. FIU failed to permit Ms. McLaughlin to place a statement on
   her disputed student records likely for the purpose of making the transferring to another law
   school difficult or impossible. FIU denied Ms. McLaughlin the assistance of counsel of her choice
   during this FERPA dispute to disadvantage her when all her communications were with FIU
   attorneys.

   12/04/2017     Department of Education receives Ms. McLaughlin’s timely FERPA complaint.

   03/15/2018 Ms. McLaughlin’s attorney sends correspondence requesting status of complaint
   after a 3 month delay with no response.

   03/20/2018 Mr. Miller, FPCO assistant director, responds with an antagonistic email that (1)
   blamed Ms. McLaughlin for the Department of Education mishandling; (2) placed new obstacles on
   proceeding with a review; (3) falsely dated the complaint receipt date as of March 2018 resulting in
   Ms. McLaughlin in potential violation of 20 USC 1232(g)(b)(4)(B),(f),(g).

   04/15/2018     Attorney McLaughlin response to Mr. Miller’s email.

   04/17/2018     First letter of complaint to Secretary Devos of Department of Education
   mishandling.



                                                Page 2 of 5
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 27 of
                                     102


   04/21/2018 Ms. McLaughlin restated and summarized the substance of her FERPA complaint as
   per Mr. Miller’s request. This request was burdensome and redundant and likely provoked by the
   FPCO destruction of the original complaint and accompanying documents and evidence.

   05/03/2018 Mr. Dale King, FPCO Director, responds on Secretary Devos behalf and apologizes for
   the Dept. of Education’s mishandling and resets the date of receipt as of December 4, 2017.

   05/08/2018 Ms. McLaughlin’s email response requesting that the FPCO expedite Ms.
   McLaughlin’s complaint.

   05/29/2018 FPCO finally sends a Notice of Investigation to FIU. However, the notice of
   investigation was a pre-digested answer that provided full arguments and defenses to Ms.
   McLaughlin’s complaints in violation of FERPA’s legislative intent. The FPCO’s notice of
   investigation also mischaracterized and omitted the Joint Statement.

   07/11/2018 FIU returned an answer to the Notice of Investigation using large block quotes and
   all of the defenses provided by the FPCO. The FPCO failed to notify us of this receipt for the next 8
   weeks obstructing the student complainant from returning a prompt rebuttal and further stalling
   Ms. McLaughlin’s right to filing a lawsuit.

   08/28/2018 Email to Mr. King requesting a status update of FIU response to the notice of
   investigation. No response from Mr. King.

   08/30/2018 Second letter of complaint to Secretary Devos because Ms. McLaughlin had not
   received any communications from the FPCO since the Notice of Investigation was sent to FIU.

   09/07/2018 Mr. King’s response on Secretary Devos’ behalf providing FIU’s answer to Ms.
   McLaughlin’s complaint.

   10/05/2018 Ms. McLaughlin provides a timely, detailed rebuttal with supporting documentation
   to FIU’s answer. No response received from FPCO of receipt and status of complaint.

   10/18/2018 Third letter of complaint to Secretary Devos for the mishandling and stonewalling of
   Ms. McLaughlin’s complaint.

   11/01/2018 Received a phone call from Mr. Hawes, the new Acting Director of the FPCO; stating
   that the FPCO’s determination would be forthcoming within two weeks.

   11/21/2018 Emailed Mr. Hawes for status update. Mr. Hawes responded that the FPCO
   determination would be forthcoming “shortly.” See attached email response.

   11/27/2018 Emailed Mr. Hawes for a status update. Mr. Hawes returned a “read receipt” but he
   did not respond. See attached read receipt.

   12/7/2018       Emailed Mr. Hawes for a status update. Again, Mr. Hawes returned a “read receipt”
   but he did not respond. See attached read receipt.


          On April 17, 2018, we formally complained of the undisputed fact that the Department of
   Education mishandled Ms. McLaughlin’s original complaint causing more than a three month delay

                                                 Page 3 of 5
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 28 of
                                     102


   without any action. On August 30, 2018, we wrote you again to complain that the FPCO had
   intentionally delayed informing us of any response from FIU that would allow Ms. McLaughlin the
   opportunity for a prompt rebuttal. We also complained that the FPCO provided aid and support to
   the education institution to the detriment of the student complainant exceeding FERPA’s explicit
   rules and legislative intent. On October 18, 2018, we wrote you again formally complaining that the
   sum total of FPCO’s actions constitutes a partnership with FIU to obstruct and deprive the
   enforcement of Ms. McLaughlin’s individual vested rights pursuant to FERPA. This is the fourth
   formal complaint against the FPCO’s harmful actions against Ms. McLaughlin.

            The FPCO, through its acting Director Mr. Hawes, has violated Ms. McLaughlin’s
   constitutional rights and vested FERPA rights. Mr. Hawes’ interpretation of FERPA’s statutory
   mandate is a subversion of FERPA’s legislative intent. We understand that FERPA explicitly
   deprives a student complainant of a private cause of action for harm done by an educational
   institution’s FERPA violations. However, Florida explicitly gives students a private cause of action
   in equity pursuant to FERPA’s total incorporation into Florida law. Florida law also confers a
   property interest in a college education. The FPCO’s stonewalling and lack of assistance to the
   student has abridged her Florida statutory right because a lawsuit would toll any investigation by
   the FPCO. The FPCO is aware of the above facts and continues to cause irreparable harm to Ms.
   McLaughlin.

            Mr. Hawes also implied, in his conversation, that the FPCO has no discretion to provide any
   remedy that would restore Ms. McLaughlin’s vested FERPA rights. Mr. Hawes also stated that the
   FPCO mostly functions to provide education and support to educational institutions. Mr. Hawes
   implied that the FPCO does not have any mandate to restore a student’s FERPA rights after the
   harm to the student has occurred. He stated that the FPCO’s regulatory mandate is enforced going
   forward and therefore has never amounted to the removal of any federal funds. FERPA vests rights
   in the student/complainant, not in the university. Ms. McLaughlin is prepared to argue that the
   FPCO’s interpretation and implementation of FERPA is unlawful because of an unconstitutional
   violation of separation of powers.

          The FPCO’s actions are unconstitutional for the following reasons:

          1. FERPA’s plain and unambiguous language does not explicitly preclude the FPCO from
             mandating an educational institution to restore Ms. McLaughlin’s right to inspect her
             educational records and if there remains a dispute about inaccurate and misleading
             records afford Ms. McLaughlin the opportunity for a FERPA hearing and place a
             statement on her educational record. The FPCO’s interpretation, that past FERPA harms
             committed by universities against students is not correctable and non-remediable, is
             unconstitutional subversion of legislative intent.
          2. The FPCO’s foreclosing of a student/complainants right to correct an educational
             institution’s FERPA violations retroactively is not at all supported by any explicit
             statement in FERPA rules, Joint Statement, or Department of Education policy
             statements. Ms. McLaughlin alleges that she is the victim of FIU’s violation of FERPA
             and has suffered actual harm. FERPA’s denial of a student/complainant’s private cause
             of action places a greater burden on the FPCO to protect and restore a student’s FERPA
             rights. The FPCO’s implementation of FERPA which only works cooperatively with
             educational institutions and adversarial with the student/complainant is
             unconstitutional on its face.
          3. FERPA is silent on the remedy available against an educational institution’s intentional
             malfeasance and bad faith. We allege that FIU’s FERPA violations were malicious and

                                                Page 4 of 5
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 29 of
                                     102


                with forethought for the purpose of depriving law students of their FERPA rights (and
                substantive and procedural due process rights). FIU’s malfeasance is further illustrated
                by their repeated falsehoods and omissions in their answer to the FPCO’s notice of
                investigation. The FPCO’s interpretation that the Department of Education has no
                executive branch discretion to afford greater scrutiny and oversight over educational
                institution’s intentional bad acts is not supported by any explicit language or authority.
                Ms. McLaughlin is prepared to argue that intentional malicious FERPA violations
                heightens the FPCO’s statutory mandate to enforce an individual student’s rights
                because FERPA has denied a student’s right to judicial review.

           We allege that secondary educational institution lobbying blocs have exerted excessive
   influence on the FPCO over the past thirty-five years. We allege that the FPCO works in partnership
   with universities instead of protecting student’s rights with scrutiny and oversight. In this case, the
   facts will likely support that the FPCO has stonewalled, and mishandled Ms. McLaughlin’s complaint
   for the past year. The FPCO’s actions have excessively burdened Ms. McLaughlin and caused
   irreparable harm. We also allege that the FPCO’s mishandling of this complaint constitutes new
   rule-making without undergoing proper rule-making procedure. In this case, we allege that the
   FPCO has had willful blindness and may even be colluding with FIU to permit the weaponization of
   FERPA for the purpose of depriving student complainants of their vested rights and conceal FIU’s
   tortious acts.

           We respectfully request that the Department of Education commence a formal investigation
   as to the handling of Ms. McLaughlin’s FERPA complaint. Please, let us know whether or not the
   Department of Education intends to properly enforce federal law. We reserve all rights under
   federal law to enforce Ms. McLaughlin’s rights as a student complainant.




   Sincerely,




   DIANA MCLAUGHLIN, M.D., M.B.A., Esq.
   Florida Bar Number: 84479
   2336 Immokalee Road
   Naples, FL 34110
   Phone: (239) 229-8481
   Email: drdiana@dianamclaughlin.com


   Cc:    Office of the General Counsel, U.S. Department of Education
          The President of the United States of America. The White House
          Mr. Michael Hawes, Acting Director of the Family Privacy Compliance Office
          The Honorable Lamar Alexander, U.S. Senate, Committee on Health, Education and Pensions
          The Honorable Virginia Fox, U.S. House of Representative, Committee on Education and
          Workforce


                                                  Page 5 of 5
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 30 of
                                     102




                       EXHIBIT 47
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 31 of
                                     102


                                                                 Diana M.D.
  2336 Immokalee Road
  Naples, FL 34110

                                                             McLaughlin M.B.A.
  Phone: 239.229.8481
  Email: drdiana@dianamclaughlin.com
                                                                                      Esq.
                                                                 Medicine • Business • Law
   April 22, 2019

   Elizabeth D. Devos,
   U.S. Secretary of Education
   Department of Education Bldg.
   400 Maryland Ave., SW
   Washington, D.C. 20202-1100

   Sent Via Federal Express Tracking Number 775024729850

          Re: FPCO Complaint 18-0184
              FPCO Complaint 2067

   Dear Secretary Devos,

           “Disgraceful” is the only word that describes the handling of Ms. Christina McLaughlin’s
   FERPA complaint. Seventeen months without a determination. Ten months have passed since
   the FPCO issued a Notice of Investigation to Florida International University (FIU) without a
   determination. This is the 20th communication concerning this complaint without a
   determination. The Department of Education has admitted mishandling the complaint from the
   outset. Any further excuses cannot be reasonable and likely subject to discovery. The
   Department’s continual mishandling can only be intentionally malicious.

           Ms. McLaughlin is a fervent conservative, Trump supporter since 2016. She has had her
   right to freedom of political expression and vested rights under FERPA violated by FIU and then
   by the State of Florida Board of Governors. And now the Family Privacy Compliance Office
   (FPCO) is purposely delaying a final letter of determination to protect FIU and to infringe her
   fundamental constitutional and statutory rights because she is a conservative student. How does
   the Department pretend to enforce Executive Order No. 13864 when the Department itself is the
   offender of abrogating a conservative student’s right to freedom of expression? The Department
   of Education FPCO is the executive branch’s marquee for the deep state, liberal, anti-
   conservative, Anti-Trump bureaucracy.

           Michael Hawes, Director of Student Privacy Policy, is the Department’s “confidence
   man.” He has stated that he completed the final draft of the determination 4 months ago in
   January 2019. He has repeatedly promised that the determination would be forthcoming
   “shortly” and then repeatedly stalled again and again. Mr. Hawes stated that Ms. McLaughlin’s
   complaint was one of 5 top priority complaints because of the Department’s admitted
   mishandling. But, he has stalled for another 4 months since finishing the determination likely
   because the FPCO is hoping to create a statute of limitation defense for FIU and the State of
   Florida and to damage the student.


                                              Page 1 of 2
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 32 of
                                     102


            We are tired of Mr. Hawes continually toying with Ms. McLaughlin. We are frustrated
   with the Department’s nullification of its statutory duty. The Department must issue a
   determination and make it available to us by Email no later than Tuesday, 5 p.m. May 10, 2019.
   After May 10, 2019, the Department’s actions will no longer be “disgraceful” and will become
   “unlawful.” The U. S. Department of Education is on formal notice that Ms. McLaughlin will
   file suit against the Department and seek all remedies allowed by law.

          Thank you for your attention.

   Sincerely,




   DIANA MCLAUGHLIN, M.D., M.B.A., Esq.
   Florida Bar Number: 84479
   2336 Immokalee Road
   Naples, FL 34110
   Phone: (239) 229-8481
   Email: drdiana@dianamclaughlin.com

   Cc:    President Donald J. Trump




                                             Page 2 of 2
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 33 of
                                     102




                       EXHIBIT 48
       Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 34 of
                                            102

    39862                                         CONGRESSIONAL RECORD-SENATE                                                     December 13, 197.1,
    11114, the e4ucatlonal commurut.y hlLll                by 4ellntng UM term ~rlcally rat.hel" tban            a\t.nd.Ina a ,Iven aehoot would not be avall·
                                                           apeell1cally, the amendment eUmlDatlla the            able to him., nen tIIOUCh he baa been a .tu-
    POinted to certain amb~ttea !.bat have                                                                       dMt at another M)boot, U Uley are UMId. to;w
                                                           ~lbUlty 1bat a.ay . .eDCr or lnItitutlOD. not
    been cont.a.1ned in the ~e and pro-                    meeting the ap«1tIo deAn lUnD mJ&bt tall out-         cK.ber uaa.n elDployment pl.lrp08et.
    v1alotu-tha~ because there was none of                 "-de the Ad .. ClO'I'6rap. P1ntJlJ', by upl1c lUy         00lIep atudenta would uot be able dl_
    the normal leg1s1ative history, It meana               lImltlna the deftnltlon to tbOlJe inaUtut.\on.a       recUy to Intpec:t med.leal paychlatl"lC, or .un-
    that HEW does not have an adequate                     proniclpaUng In applicable prosrame, \be              Uat recor41 which are UIIe<I IICIlely In conuee-
    record on the basis of which to develop                amendment makea It clear Ulat lbe PamUy               tk>n wlt.l:l t.na~ment pUrpOMlland oulr aval l-
    tJ1(l   necessary ~at1ons.                             EducaUonal Rlghte and Pr\vacr Act applies             able \0 reeocnlzed. prof_lonall!l or pua-pro-
                                                           oWy to OfIIee of Bdueatlon pro(p"1LIne and            feMlOnaia In connection with lueh trw.t-
       After consultation wIth the Senator                                                                       ment. Suoh Itudeuta would, bowevt!r, be able
    Cronl Rhode Island, we concluded that                  thoee programa deleeated \0 \be Commla-
                                                           aloner of .£duea.tlon ror I4m1.n.l.atraUon. 'Ibe      to have a d.octol" CIt other profelollODlll of
    t.he mos~ appropriate way to handle the                enttre Buckley Amendment Ia an amendment              tbelr choice lnapeet thell I"8(IOI"d5.
    situation would be to oller at this tlme               to Part C of t.he Oe.neral EdueaUon ProTlalon.a           The amendment. allO not-ea that U1e law
    the amendment I have just submitted to                  Aet. whloeb. by ltec OWD tel'M* appllee only to      OOM not alter the oonfidentJ.aJ..Ity of oommu-
    the desk on our joint behalf, which in-                 the Otnce or EducaUon. Ho_'nr', the", hM             nlcaUona otherw!ae protected. by law,
    corporates the necessary clarUlcatiOIll.               been.orne queetlon .. to wbether \be Amend-               The law III not *J)I!!CLIlc co/::u:enl1na: the
                                                           ment .. provtakma abould be a.pplled. to other        format. prooedure, or meeb.l.nllm fOr \.he oon-
       I also &end to the desk at t.h1a ume a                                                                    duct. or pch a h-.rtng at the local level. It
    statement \haL senator P&LL and I have                 HEW I!dueation-relatld progralD.ll auch ...
                                                           Seadtltart or tba I!ducatlonai ~ pro-                 la the Intent of the aporuon ot \b_ amend.-
    qreed to, which provides a na",Uve
    and explanation ot the mean.ina and in-
                                                            grams or the Natlo.n.a\ InIIUtute or Education.      menta that again. rule of reuon would be
                                                                                                                 toUowed. br \.hOle partlelpanta Involved. Since
                                                           All rewrttten, the limited nature of the Act"
    tent of the various prov1sloruJ of the                  ooverage Ihould be e1eat.                            the hearlnc III to be oonducted. at the local
    amendment. I ask unanimous consent                          Under Ule P&m1Iy hueational lUa;b.te and         level, a detailed q>eclIIcaUon or prooedurllll
    that the statement be printed in the                    Privacy Act. a p ennt t. given the right to          cannot be dravm tbat could ~Ibly appl,
                                                            challenge the contenta of b la child'. recorda       to each or the thoueandll ot aehool d lat.r\cte
    RECORD.
                                                            to lnaure t-.bat they are not lJlaccurate, mJa-      and collegu a.en.a the natk>n. I!:aeb baa a
       There bell1&' no objecUon, t.he state-                                                                    a1.1ghUy dl.trerent Dl"gaDizatlonai at.rueture
    mem was ordered to be printed in the                    lead mg. or otherwllla In vklb.tkln of the nu·
                                                           dent .. privacy or other ri&hta, Thl.l proyl-         and. pattern of procedure. Qbvloualy, the
    Racout,    as follows:                                 Ilion, III!!CtJon 438 ( a) (lI) of the General Edu-   ~ meehanttm must be adapLed. In each
        JOINT 8T-'TUOttT     m   EltPl.A1'IATlON Olt        cation Proyillon. Act, h ... rallied a number or      lnatanee to rontorm to t~ Individual dU-
           B1.JCI[UT/PELL AKn<O ... NT                      quutlona .. bleh th_ amendmenta 8eek to              fereneea. J..n _          ca.e, a ecb.ooI. d1atrld
      The hm1ly lCdueation.lJ llI&hw; and Prlvacy           an.lW"er-l) who h ... \ba rJabt to challenge,        DliIht wllb to oll"e r tbe parent a hearinl a~
    Ae' 01 11174, .ectlon til3 of     ~    Edu_uon         lI) what reeonla are OO'I'ered, and 3) wbat            the dl.ltrtet Inel; In other lnItaneelJ, dla-
    Amtlilctmentl oC lW1f, 'NY dJnlKl into law by           aort of prooeed.lnSlhould be undertaken.             putee about the content of rec:onI.8 mlCbt be
    PrMident l"oI'd on August. 21. 1974. ttl pro-               Plrst, Ioh_ amendment. c1arU)" that tbe           better bandied at the local ..eboo1 leftl, tt t.
    "wan. became ellectl\"e ntnety <1It.f1I alter           parent need. not ba.". a e.bUd eUll to attend-        not tbe lDteDt or the Amendment to b\U'cleu
    etl&(ll.mellt.. on November 19.                         ance at t.be educattonal ",eney or 1Jl8tItu_         ICbOOia "WIth oneroua hearing procedurea.
        Tbe pufP<*t or the Act III tWO_laid_to               Uon M the time a hearing IS .ought In order              The amendment II; \lltendl!d to requlnl
    ,...ure pue.nt.l of 8~uden"", and Itudent.l             to ha"e the right to _II: a b ear\.ng on the         educatklnal apnc!a and lnatltutlo~ \0 con-
    t.hemeelvM If t.hey ~ over the 1180 ot 18 or            aecursey or a pproprtaten_ of material in            form to fair Information recont_keeplnl
    attend lug an h18tHutlon or ~taecon(l.a.f)' ed-         bill e.blld ·a IIle. The Buckley Amenclme..nt doee    prae~lQIIII. It Ia not Intended. to overturn
    ucation, acc.e to their education ~                      ah'e parenta \.he rlabt to ehalIenge the con-       MtAblll;bed "andardll and proeedurea tor the
    and to protect.nch I»dlvlduall' r1&bt.l to prj-          ten~ of recor-da once thell ch1lclren have left      challenge of lutbtanUYe decl&lona lDade by
    "acy by llmttlng the t.r&natl!rabUlt)' of their          the lIChool ~, the reeorc\S ID ord.n to              the inatltuUon, It III Intended, however. to
    reoor<t. wtUlout Ulelr eoll6f.nt.. The Secretary         assure \bat recorda atiU mal..nlalned by Ule         open the baaetI on which deelalo\18 are made
    or Health, EducaUon. and Welfare 11 eharced              .::booI which could .ubeequenUy becom.               to more lCfuUny by the etudenta. or their
    with enforcement of the provlalOna or \be                av-aUable to parUea outald. the aehool d o no~       puente about WbolD deelllkull are being
    Aot o and fanure to comply with Ita provision.           contain 1naccurata or \IIapproprlate mate-           made, and to give \bem the oppOrtunity to
    o&n INd to withdrawal of Otnce ~ EIIuca·
    Uon ...lat.ance to Ule l!ducaUOl1&l aaellC1 or
                                                           ".,. addition, the material aubject
                                                             In                               to cbaI-
                                                                                                                  cb.ll.llenge and to ~ at leNt enter
                                                                                                                  an explanatory etatement--lnaoeurate, mill-
    lnatltutl.oD.                                          Ienp III detl.ned pnerlcally .. "educaUon              le.dt.na:, or inappropr iate Informat\on about
        81noeo t.be paau.£e or \bl ACt, commoul1 ~.        reeon1s," eUmlnatlll! Ule Ion! Ut' or Ul~              "\.hem which may .,. m tbelr IlIea and "WhIcb
    tarred. to .. \be Buckley Amendment, alter             tratin ezamplee oontalne<l In tlI1atlnl law.           may conulbute, 0", ha" contributed to an
    11... prJuelptJ 1IpOIla)J", I number or amb1&\l1-      '"Education reconle" are dMCrIbe4 . . tho.a            Important deelalon m&.de about thf!m by the

x   tiel In Ita proVIalDllS bll,'e come to Ught. !!Ilnce
    the w'guaae w.. ollered ... an Imeudment
    on the senate ll00r, rather than having beeu
                                                            recon1s, 1lI"- document., and other mate-
                                                            rial! Cllreo::Uy rtllated to a atudent wbleb are
                                                            malntal.nt!d b y a IIChooi. or by one of It.
                                                                                                                  IIlIIUtuUon.
                                                                                                                      The law Intencl5 that parenu have. full
                                                                                                                  and fair opportullity to preteot evidence
    the lubject or COmmIttee eolUllderatlon, ua·            apnta, Thill detlnlUo'\ I t a key element In           to lIhow ttlat tbelr c:hlldnn'a recorda con-
    dltloD.al leglalatlve hlatory materlala aueb . .        the ameDdme.nt. Au Individual pould be                talD \naCCrurate, mlale&dlna or otherwISe. In-
    hearlu.p and COID.IUIttee reporta have not              able to know, review, and cballenp ell In-            approp""''' information. The hearln, ~o uld
    been av-all.abte to suve. lUI a (\I lde to ecl.uca·     formatlon-Witb certaJ.n Umlted exception.-             be beld and t.be l natltutlon'~ deo::lIIlon ren-
    UOn.al In.aUtuUol\s,. to studenu. and to Ule            \bat an Instltu~lo.n !tee.,. on blm, particu -        dered. within a rtluonable period alter tba
    Department at Health, Education. and Wei·               larly " 'ben the lnIUtutlo.n may malte Impor-         parent'a requeet. The... hM been mlKh con-
    fare lD e&rrJIng out thell" varloua reqIOD-             1&&1\ dec:lalona atrec:Un, h.1e fUture, or may         etrn ttlat the rlCh'- to a bearlnc wlll permit a
    albniUu under the Ad. The ame:ndmenta                   Cl"anSm!t euch pu-IODII1 1nll)l"matlon to              parent or ","udeDt to eonteet the gnde glve'l
     bema propoRd &re dul&ned to ",medy (ler-               pu1.les out.alde the LneUtuUon. Thia II; es.pe-        tbe .tudent'e performance \II a conne. That
     t&ln ~0IlS In the prov .... OIl8 Df eltlllUna          cla.llr tlue wben the Individual IS a mlnOI",          ill not Intended., lt II Intended only tl"Iat
     law and to clarity other portlcma of Ule Act           Parents neecl acceM to aueb Information In             the ... be proceduret to cban_nee the aceu-
     whl.eh haiTI been the. aubJect of extell&lve           order to) protect the lu terellt of the!:r ch1Id,      racy ot InatltuUOnal records wbleh re(:(ltd
     que.uo.ntng alld concern. It 1.1 the bope of               Tbco amendment makee cenaJ.n ~uonable              U,e grade wblcb -.-u actually $lveo, Thua.
     the apouaors or these amendmenta th&t the.y             e~eptlona to t.he ~ by palellte andlltu-              the parenu or etudeut could llet!k to con-eet
     provide a aultable 1"Hpon&6 to the tuuu IUr_           den,", to IICbooi. reeon1a. The private notu           an Improperly recorded grsde. but could not
     roundtua: ext,Ung law whlcb have been ralMd            and other materlale. lucb &II n teacher', dally        throuah the hearlll8 required pur.uant to
     by parente. etu dente. and InBtltutlo~.                 record book. ereated by Individual sehool             thl.s law COllte,t whetber the teRcber Ihould
         E:datlna law Uata spe-ell1cally, at ""'eral        personnel (,uch &.I teachera. dee.ne, dootonl,         hR ve MIIlgntld e hlaher pt'lde beeR"" the
     point. \II the Act, the lnatltuUona and ",en_          etc.) lUI lllftIUory .ldII would not be avall-         pennu or ~tudent belltlve thRt the uudent
     me. to which ttle pro"IIiI.(.>u& apply, However,       able to ~nta or atudenta. provided ther                ..... entitled. to tl"Ie blgher grade.
     t.heH IlI;ta are not a1wa,.. Identical, c.-eat\llj     are not rtlvetLled. to &Ilotber person. other             On the other haneI. It a cbllcl b .. been
     q(,"Uona of the applleablUty of the Aet to              tb.l.n In Ule c:.ae ot a aubllt ltute who per-        labell!d tne1ltally 01" (lthenrille retarded. and
      cena\ll Im.tUuUoll8 uruU.r c:erlalD drcum-             forma anothe,·. d.utlee tOl" a temporary              put ..Ide lD a lpeclal cia. 0.- lKhool. parenu
     at.uloCN. Tba amend~nt. to ,ta.ndarda.e the                                                                   would be able WI revjew the materl.llS \II
                                                             period.                                               UM _ d _Mch led to tbll; IIlIUtuUonal
     Ac\.'a appUcabUlty, define. the term '°edu_                The law enforcetnt!llt It!COI"da of " lawen_
      catloOnal -aeuc:r <M" inatltuUOn- ....... y public                                                           daclllloo, aud petbapa oteek prot_\onaI ea-
                                                             rorcement unlt auocl.ated with a -:.boo!.             alatAnCCl, to _ whether tb_ materl.alS con-
     or prl vae.. -alncy or InaUtutlon "..bleb I.e the       would be e,.eluded If Ita penonnel are nOf.
      recipient at runda under any appl!.cable pro-                                                                tam Inaccurate Information or erroneoua
      ITam. "1"h1lI del1nltlon eervee to elarlfy a num_      aUowed accea to a atudent'. l!ducaUon rec-            evaluatlollIabout their child.
      ber or .... uee. Plr.t.. It mak" unl10rm ttle          orda, and U Itlil reoonla on a student are U-Ie-d         In ~neral, It III Intended tbat the pat_
      AC~ "  applicability uncler all lte ,ublectlona,       aoldy for law enforcement plll"pClllN and ....        tint would be. ,howll the actual doomnente
     10 that no qUlllItion remall"lll or a IIChaol'e In-     only " .... lIable to other law enforcement           contained In the ehUd"ll e.d.ucl\llon reoordll,
      clualon IInder one part of the B uek!ey               olIIcLallI or the .. me Jurllldlctl Qll.               So_ver. 'lnder oe.rtllln clreumttance' tllla
      Amendment bllt not \lnder IlUother. second,               The emploYlllent record, ot " p""9(ln not          might not be poIIfIlble-where, f or In,tance,
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 35 of
                                     102
 December 13, 1974                              CONGRESSIONAL RECORD-SENATE                                                                             3986a
 It la lmp<*lble to Kpan.te lnformaUoD about             prior to January 1, 19'15, provl4ed that they            Orpnlzatlons IUeb ... the Educ.tlonal
 one nu<lent froiD that about ot.h~. If •                art not used. tor purpoeea other than tbc.e          Testing Servlee, the Llr.w Scbool Adrm.lona
 .tudent', name 11 one In a loogllat of namel,           for which they ...enl Intend.ed. And studenta        COunC il , the COllege Entrance Examination
 It would "'alate the nthen' rlaht to privacy            may WlI.!ve their rI,hts ot . . - t.o conftden-      Board, an4 the American Med k:al Collese
 to hue the enUre lin mown to that .tu-                  tlal reeommendatioDII In thre. are-..-d-             Application 8BvIce. and othua. develop an4
 dent'l parent.. In hch • •,uatlon, the re-              m.l..56Iona, Job placement, anel receipt of          ,all(b.tA1 a number ot t.Nte lI'1llch are \lied
 IIPODSlblUty ot the educational &aene, or In_           ..lI'IU"da. To protect students mm ,.hol......       hy IlUtltutiona ot hlgber education to pre-
 etltutlon 1$ to make the lDformation con-               ..buse ot IlUch continued poeBIbllIty ot con~        dict the potential I\1OOe88 of Ippllcants tor
 eernlni: the etudent ltnown to the parent.              ft4enUallty, the ..me.ndmenta require thlt           admllBlon. These anel other liml]ar arou~
 Without .etually bavlng to abOW hlm the                 a ttudent be noUtied. ot th. namN ot all per-        Dee<! !Jtudent (b.ta tn onler to perform thelt
 <locwneOt.                                              IlOna maklnl confl4e.ntlal r ecommen4.. Uona,        function, The &mendmenta WQul4 luthorllle
    Dlatlng ,.'" problblta the rurnlahlng or             If he 40es agree to walv. hll rllht of ae-           rel_ ot IUch 4ata to thees Oflanlutlona
 peracmally identltlable lntortn&tlon con_               <:eaI. TbU notlftcatlon lI'OU]ellnclud e not only    without Inellvldual parenta' or .tudentl' con-
 tained in ..::hoo!. !'KOrda to other Ulan .~­           thOM I.ndlvl4uall IIlJI8Nted by the Itudent          Mnt, 110 lonl .... the 4ata IoH not peraonally
 ciAc lIat or per.ona. prlmarUy other achOOi             .... poaaIble referenc.,.. but 1.1110 any otheR      klenUn .. ble to the In41v1duals and orpnlza_
 omclall, without the WTltten       O()~nt    of the     IIOU<:Ited. by th. InIUtution or vol.unteerlDl       tiona receiving IUch 41ta.
 nuden", parenu or tbat of the etudent                   their comment.                                           Similarly. aceredltlnl Aienclea torm !.he
 when be becomee 18 or enten po8~ond.ry                       With regard t.o lette" ot recommend .. tlon     bull. lor Inetltutlonal el..lgtblllty t.o partk: l ~
 e4uClltlon. A Ute:rat lntoerpretatlon of tbls           tor a Itudent In an InetltuUon ot poIItIe<: -        p .. te In .. wIde range ot Federal IIIIlIt.. nce
 l&ni'Uage baa led acbOOi attorne,. around the           ondat}' e4ucIUon, two further c larlncatinM          prorraDll. In order to II.MeIIII the quality ot
 country to advise their cUenta no longer                are Included. The UN ot conndentlal reeom-           an Inltltutlon·, program and the .trength
 routinely to print football pl.yerl' _Iahta in          mendatlone 11 limIted. IOlely to the pUrpoM          ot the In.stltutlon ltaelt, the .gency mUlt
 athletIC prOSt,ma and to aeek written eon -             tor which they 'Nere ,pe-olflcaUy Inte.n4ed.         hav. acee.. to certain oonftdentlal Ituden t
 eellt or the cut or the ..:hool pl .. y th .. t their   SUCh recommendations should not become               data. The amendments would ... u t.horlze luCh
 IlIomel m .. y be printed In tile program. Thll         .. part of the Itudent·s o n -Io lng rue and         a<:cNa to en ..ble the aceredltor to c .. rry out
 narrow riladlng at the 1.. '111 te not wll .. t Its     lerve .... a ball, tor eontl nu od omolal 4ecl-      Ita functioni.
 .. u\.bor In tenO.e<l to aehleve, lonG he 110 ltated    eioo-maklns fo.- p"r~ other than for                     one concern that has been e:q>rCMe4 abOut
 duriog the tloor deb .. te In Mayan \.be amend~         which such letten were oriSln .. Uy lubmltted.       th. worklna; ot nlltlng law pertal na to tbe
 menlo                                                   Secon4. the "ltu4ent·' to whom the rlsht of          tr .. Jl.Iler ot III parental rlghta to Inform .. _
     Theretore, the.. amendments IpeclncaUy              aece.. belongl II. deftned u any pereon eon -        tlon to the Itudent about the I .. tter 'a at_
 provide that a .chool rnay ..tely provlcle what         eemlna; whom the educational Ai.ncy mat n-           talnlns the age of 18 or enrolling In post-
 II termed. "directory In rorm .. t1oo"_uch              talna education r«orela or penonal Inter-            Mcondary education. Colleg.,. have been re_
 penICnal raeta .. name, adclre.., anO. tele-            maUon, but doel not Include anyone "ho b ..          luctant to tend bllil or aradea ot their Itu -
 phone number-to tblrd partl_ without                    no; been In attend .. nce .. t IUch Aiency or        dents to the Itudenta' parente, tor tear ot
 fear ot b....lnc Ita PeC1eral fundi wlthdn.... n.       lzutltutlon. Thla meloIa that Ule nJectecl           violating the Itudenta' rllhtl. The amend-
 Tha inatltutlon provlcllnc aueh directory 1n~           applicant tor a4ml881on 11 not ,Inn the              Menta pl"OpOo$ed. woulel make It <:lear that the
 formation would be requlrtd to atve public              rlpt un4er the Buckley Amen4ment to _                parent of .. depen4ent lItudent, ... 4eftned tor
 notlc. or the toformatlon It planned to make            and cballenle hilletter'll ot reeommendatlon.        Inoome tu purpoees, woul4 have a right to
 avallable to tbe general public, and to ..lIow          nor doel the amendment live blm !.he rllht           information about hill chll4 without the
 parenta time to noUty the IDlltitutlon u..t             to challenge the InIUtution'. eleclllon not          Inilltution', havinl t.o seek the Ituelenll'
 any or allot that IntOTmAUon ahould not                 to .. dmlt him. Suc.h a rtaht aecru.. only to        COf1Mnt.
 be ftleuec1. Thl8 would allow ploHnta with              the Indlvl4ual who aetually .. ttendl the tn-            l"\nally, under eerta1n emergency IItU.~
                                                         ItI~utlon. Por the purpoee ot thil de.ll.nlUon,
 unlllte<l telephone numben, for eJ:ample, to                                                                 tlonl It may become ne<:eIIII.I'Y tor an edu-
 have UMI rlCht to keep .uc.h number'll un-              a ttudent lI'ho .. only .udltlDl a eou,.., but       catIOnal aaency or lnatltutlon to rel_ per-
 l tetecl.                                               on lI'hom Ule InItltuUon malntalna a penon -         .anal Information to protect the health or
     On the other hand, elarltleatlon ot the             al lle, woul4 be IneJu4edin the Amendment'l          atety of the Itudent or other ,tudenta. In th.
                                                         co~eraae·
 ddlnltloo ot " directory Intormatlon" can be                                                                 (Me ot the outbreak ot ..n e pid emic, It te
 tlgnlftea.nt to allowiDl the tunctlontog ot                 section t38(b) (1) ot e."t1n,lall' I"Utrlcts     \lnreallitic to espect an educaUonal omd.1
 other Procrame. Por esample, under the                  tranafer, without the conaent ot p&n!nta or          to _II: cotllent from every parent betore a
 O uan.nteed Student Loe.n Program a Itudent             atudenta, 01 penonally 14entltlab]e Inlorma-         bealth warning can be "'ued. On the other
 11 allo'llled a ntoe -month gtaee period atter          tlon COhee",l... a ltu4ent t.o other educa-          b .. nd ... blanket e"'ceptlon tor " health or
 h1I lut date ot attsndanee betore be te re-             tional Aiencl.. or lnItltutlOIll, oUier &ch aol      eatety" could lea4 to unnecelSllU"Y 4i1Hmln.. -
 qulrKl to bet!:1n nlpllYlDent of bte obliga-            omdale, audlton from tbe General Account_
                                                                                                              tlon of penonal Inform.tlon. ThentOnl, In
 tion. It a aebool ea.nnot routinely Inlorm              In.g OtIIee and the Department ot H ealth, Ed-
                                                                                                              onler to l.IIIun that there are adequate .... re-
 tbe knder or ~he student'. 11.1' date> or at.-          ucation, ..."d We]ra ... and in conn..,t\oD with     lJUarlll on thl8 ueepttoo. tne .. menClmellta
 tendance, tbe lender b .. no bM11 for ca]-              the .ppllcatlon tor or receipt ot .tudent            pto'Vlded that the 8eeretary Iball promulgate
 cu] .. tlng when h. rnay begin to Called the            tln.nclal aid under certain .peClfted oon41-         relul .. tlona to Implement thll llUbse<:tlon. It
 10f,D. The.. amend menta would avoid tbl8
 prOblem by maklnl luch Inform .. tlon a vaU-
 able on a routine built, Wltbout .. require-
                                                         UODJI. I t hu become apparent In tbe lut
                                                         1e~"1 monthl that tb eM reltrlcUona
                                                         too narrow and, l! I~rlctly applle4, would
                                                                                                       .re    15 expected t h .. t h e will strl otly limit th. ap_
                                                                                                              plicability ot t h " ueepUon.
                                                                                                                  seeaullO of the concern th .. t reglon.II%lnl
 m ent that the student ,Ive hte conlent.                Mr10usly Intortion In the operatIon ot educa~         the entorcement ot the law may lea4 to mul -
     Much concern h ... been uprelllSed by In-           \Ional InItitutlonl. Theretore, atter conaul -        tiple Interpntatlons of it. •nd poeelbly lI'orll:
 .tttutionl ot hllher education concerning               taUon with numeroUi ecluee.t1olllol rep~nt _         I hardlhlp on parents, Itu4 en ts. an4 \nItltu-
 the potential Impaet at th. Suckley Amen4-              tLtlves .. 'Well ... Itude n ts, the author. of      tlons, the amendment authorlzell that only
 menl on a number or tr .. dltlonal Institu -            thtH .. mend menta have Included a ..rl.,. ot        &etlvltlea Invo]vl n8 the conduct of hearings
 tional practlcel. Par IDlltanoo, letteR ot rec-         other potential recipients ot Itudent lntor_         by the Secretary'l nlvle ... board may be car-
 OJDmen(b.Uon for ~Ion are UIIually 1I01Ic_              matlon, without the neceulty of aecur ln,            rle4 OUt In the regional oftloee of HEW.
 lted under a promIM that such letter'll will            Indlv1d.ual ploHnta' OOIlIent.                           The remainder ot tile amendment te purely
 not be available to th. Itudent, to hte par-                Pl.ret, theM amendment. permit the trana_        teehnleaJ In IlIoture, cotI"fICUng erronlOul
 ents, or t.o thlnl pUtt.. not ....ae1ated lI'lth        ml\tal ot peraonal information t.o State an4         ttotI-refertlnces found. In ulstl.nl lall' which
 the pu~ ot the reeommen4atlon. What                     local 01lk:1aI1 or .. uthorltl..... required by       wen createcl .... a reeult of chanae& ma4e In
 .. their ItatUi It they become part at a                Stata ItatUte. It .... not Intended., In utab-       the bill on the floor of the Belllote and In
 .tu4.nt'. permanent oCIICIaI ftl.? Alao, In             1lah1nl a minimum PederaJ atan4ard lor rec_          conference, The provilione of the amendment
 conJ1lQetIon. with an application for student           ord confidentiality .. nd . . - . t.o preempt        ..... retroactive to November 19, 19'74, the
 Ilnanclal a1CI, .. parent may bave t.o tile a           the Statea' authority In !.he tlel4. Therefore,
                                                                                                              cIa~       00. which the Pamll y Educational
 tLnaDClal ,ta~ ..... nt.. Sbould a Itudent be           If a State la... Nqul ........ .-IU.tlO....1 om-
 liven the rl&ht t.o _         IUch a atatement7         eJal to tl"l.IWDlt a .peeltlo piece ot Intorm .. -   Rllhts and Privacy Art became ell"ecUve.
 Il a .tudent hM acquired rllhta under the               tlo:l. about .. ltudent to State or local om-            With guldellne05 DOt. yet published., the
 Amendment. CIon an InItitution require or               clals, or llberallua a .tudent'l aecua to his        provlliona of the Act, and Itl ramlfleatlolll,
 .Ull_t th .. t he 1nlve thOH rllhta .. nd.              OW!1 education recon1a even l arther than the        have been the IlUbJect of much uncertainty,
  prHIn, the contidenUallty of Ita til.,.? Th_           Family Educational Rlghta an4 Privacy Act,           caUiIna; perpleJ:lty among achool omd... and
  amend menta IIIICk t.o anawer theM .. nd other         .uc.h ... In MaJne, Idaho, and Nell' Me.dco,         frUitatlOlll among parenta and Itudente. It
 qUN~lona.
                                                         lI'b.ere the I.... pe.nnlta Itudenta of any age       ill the bOpe ot the I))OMOr'II of thil amend-
    A number ot e.u:eptJou t.o tbe b] .. nket
 rllht to _ an4 challenae education reeonla              t.o ' " their reeordl, State I.... mly be tol-        ment that It will 40 much to clcar u p many
 are ma4e for atudenta .. ttendlnl Instltutlona          lo ...ed without Mcurlnl a parent'a IpeeltlC         01 the unaJl.lwcred. queatloJl.l, 110 that the
 of poataeoondary education. They Wal l DOt              consent. or course, the prov"lona ot the             IlUbeta.nee 01 the provl8iona may be carrIed
 h .. ve the right, under the p rovll1ona or the         amendment do not iLlfect whatever rights ..          out In IC-hooll and coUeges aerOlB the coun-
 Amendment, to Ne ftnanclal recorcU of their             8tudent or hla plrents mllht bave tn Civil            try IJI lOOn 1.1 poIlIlb]e, an4 110 th .. t pMentl
 pU"nta. They shall n ot have th" rllht to               prooeedlnp, I I In the caM 'Where contl de n~         and Itudentl may properly beg1n to nercl""
 _      confidential I.tter'll and .t.atement.a of        tlaI]y-recelved maUlrial CauUS the student or        their r1lhte under tbe la.... and the protec_
 recommendation placed In e4ucatlon r e<:otcU            hl.ll parentIS actionable d... map.                   tion at tbelr privacy may be l.II8ure4.
  Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 36 of
                                       102
3986!                                        CONGRESSIONAL RECORD-SENATE                                                   December 13, 1974
  Mr. MONDALE. Mr. Prea1dent., 1 am           Mr. PELL. Mr. President., I thank the                     tuldanCI.    data. lIOOreli on etandudlud lnttcl-
                                                                                                        Upn~.     aptitude. and payehological \etta,
IIOmewbat concerned aa are Benator Wn.- Senator from New York.                                          ln~      inftnt.oory reeulw, be4PJt.h data, r&alu,.
LLUIS and senator JAVITS aboUt the pro--      I fully rsupport and am, indeed, the                      baekg:nlund. tnformatlon. ~ 01' (lOUllIIelor
vtslon of tb.lI amendment t.bat woUld per- cosponaor of the &etta ot amendmenta:                        nUnp and OblierntlOD8, and. verlfted. ~t.
mit studenta to waive their rtahts to con- orrered by Senator BUCKLEY to the Fam-                       01 aertoUi ocr recunent behavtor patterna.]
HdenU&l11;y of or a.cceu to tbelr record&. IlY Ed.ucaUonaJ. R1&btll and PrivaCY Act..                   tile e4l'C<1Uc)I' reconb 0/ tAefr eldllfretl.
Under the prov1s1oo& of t.b1a amendmen\      '!be Senator has Introduced Into the                       [Wbere auell       rI!CO*
                                                                                                                                or c1ata include] 1/ .Il.
would a poeteeeonciary institution be        RECORD an agreed uPOn explanation of                       ",.teri&! or documnlt I II tile eChlcaUOIl rec-
permitted to require. as • condition of      the amendments we have prepared                            emf 0/ 0 .t1l4e1l1 Include. Intocrmatlon on
appUcatlon, accepu.nce, or any other         which will serve as legislative history In                 more than one etude nt. the parent. or 1)...,..
service norma.Ily proVIded to students at    interpretin&: the t.anauaa:e of the amend-                 atudent IIha.Il be entitled to I"Kelve. or be
                                                                                                        informed or. Ibat part or web record. 01' data
t.he insUtuUon, that a student alsn such     ments. I "ill. a~ a suitable point. in the .. pertatn. to t.belr chUd.,] 0!l4!I 01 ftIC/I.
a waiver?                                    REooAII ask Wlanimous consent. lor the .tll4e"1lt. all&!l hall$ tIU right to In..I"peCt aad
    Mr. PELL. There 18 not.h1na In lbe pro-- println&' 01 a document. wh1eb in a re- re-lIIe", Oftl.r ntCh pcrrt 0/ I1ICh _t8Ti41 ",
J)06ed lanruare which would permit. an port on lea:l.&laUon would be termed a documel'lt a.r relotu to J"Uch Itudell' or to lie
institution to require such a waiver sa a cordon print It wIll show the changes flljorm.eli 01 the ~ftc tnl0Nn4Uon COIl-
precondition or application, or aoy other In the exbUna: law: what. has been t(II~1i III nell. J)(lI'"I of IUCh. "",ten/IJ. Each
service nonnally provided to 8tudenta at c!eJeted and where the new lanauage [teeIptentJ                                  edUCGtlonot .,enq or Illdlt.-
                                                                                                               ahall eatabLlflh approprtau proced.ur-ea
the Institution.                             .tIta: and how it wIll be read after adop- ffoll         ror the grantlng ot a reqUOll' b)" puent. ror
    Mr. MONDALE. Would there be any tion of these amendment.s.                                        aooe8I to [their chlld.. achool reconta] tM
conditions under which an institution              I wish to thank Mr. BUCKLI:Y for his               edUCfltlon recorlil 0/ tll.dr Clh."\l4ren wltllIp a
could compel any 01 Ita students to slIP! most cooperative at.tltude over the paat Huonabl.. period ol time, but In no _
Buch a wa.lver?                              2     months.     Since     tlJ.e nrst  week 01  Octo-   more tbaD roTty-lIve d&}"8 after the request
    Mr. P.ELL. Under the proPOSed lan- ber, t have been in contact with him .baa been made.
guage an InsUtuUon would be permitted numerous Urnes over certain Interpreta-                            (8) Th. ~rd .entence 01 Iubpor.propl!.
                                                                                                      (A) . holl 1Iot operote to moke IJII.Il4b~ to
to request such a waiver of 8ppltcants or Yom ot the la.w.                                                             In t,.,.tUuHo...., 01 pod"eoondial'll
students but would not be penn1tted to              There was some \houaht ilven to de- .Iude-Il"     edtfCfltfolt th. loUoIDt"l1 "",terIoU.'
require that. the student waive hla rights ferring the eJrecUve date of the law, but                     (I) JhulIwl/IJ rtcOl'q 0/ tILa 7)111'eliU 0/ the
to either the con1ldenuaIlty of hili rec- we. after numerous dl.scusatona decided 1t1llk1ll Of' all, '''/OfmIItfoll COJIItcdJUd
orda, or hb a.cceu to those record! as a on a settes of amendments which wIll therdn;
precondition to enrollment or matricUla- amend the law 80 that parents, students.                        (ti) ccmJllUaUa' letter, IInIi rlatem",," 01
tion or any other .ervice normally Pro- and institutions could better interpret 1e-comm~Uon. Vlhleh lCeI"e JlIIICoed. III the
vided to students at. the InaUtuUon under the provlslow and exerclse their rl&hta edllCOtioft. rcoonll ,mor to J4lI1"U"), J. J1'15.
                                             lUlder them.                                             II nwll. lettnl 01" .t/JUme->lU are aot .ud
any elreWlUltanets.                                                                                          purJlOlU other th.Gw thou lor ",Jdcll. the.
    Mr. MONOALE. Could a postsecondary              Senator BUCKLin" and I have spent far             ~e .".a~. hattll4ed.;
Jnatltutlon request. a student.. at. time 01 many hours working over the apecltlc                         em) 1/ tILa .tudellt "". Ifped a wcd()I!T 0/
application for adrnlssIon, or any Urne lanBuage changes. These amendments tII.e .tude!lt'. rfpht o/_A "fIlleT tII.U I1dJ·
thereafter. to sian a ienera! waiver are not. Intended to deal with every a1na:Ie Me tlo" fll acconIa.!lC8 wlith. ~nagT'pII.
which would eft'eeUvely wlllve the slu- issue which hu been ra1sed. I tully ex- tCl , C'OlIjtde!lU,", ,ecom~~
dent.·s r18hb to examine      an,
                                recommen- pect that as students and tnaUtuUona
datlona at. any time in the lut.ure? For attempt. to deal with the amended law 'loti,",
                                                                                                          el ) r upecti llp 04m fulOIl to 1111)1 ttl,"*--
                                                                                                                  tl.flt:Ilq or '....,UtuUon.
                                                                                                          ( IJ) ~1i"l1all aPJllklaUon/or emplo._
 example. under the proposed lancuage, further quesUow could arise. The Sub- rIIe"f,                             .d
confidential statements or recommen- committee on Education coulc! well have
dat.1ons are split.loto three cla&Ses: Ree- OVersight hearIngs on thla mat.ter next.
ommendaUona for applleatiOIll of adm1s- year alter the law has been 10 operation.
                                                                                                         "'_III")"
                                                                                                          (/11) rupee-till, th. receipl 01 on. hOnM" or
                                                                                                                       re.co"..Jtfoll: lind
                                                                                                          (C) A .tude-nt ", a peno. applyl.., /Of"
61on, for employment., and for honon or             In any event, I again thank Senator IIdmtAkm ma. IDCIlt't! hb rf,ht 01 occu. fo
 awards. Would, then, a postaeeondary in- BuCKU:Y for hIs actions on this matter. C'OIIJldel'ltfal. .tatemenu ducrftloecl In clln/H
 stitution have to request the waiver for                                                              (Iii) 01 n..bJHll'agroph (8), e:teept thet .IICA
                                                    I ask lUlanimoUl consent to have print- tHlt>er                . h(lll (lpply to rl!OOmmomd(ltlorII onl,
 each 01 those claasea or recommendations ed in the RECORD the document. I have II                         (I) 1M -'flU'" ts, upOIl ,eq~lt, nollJl""
 at the appropriate time?                     referred to.                                            0/ the Mmtl 0/ tJU ~ mllki"", COIIfI-
    Mr. PELt.. A poatsecondary institution          There being no obJection, the dOCU- q"U&! recommeJld4tfOM IInIi (II) In the
 could not request a ienera! waJver which ment was ordered. to be printed in the CGK 01 recommenlioUOM de~ In CIIlUH
 would apply lor all time. but would have Rr.:cOJlD, as follows:                                       (Iff) 01 .l<Ch . ubJlO,agraph, .l<Ch recom-
 to aae for a waiver at the appropriate                     CHANGItI: IN burru<o L.\w                 m ' Pldatlo.... IlTl!I usect: .oldy lor the Jlul'pOH
 time for each claM of conftdentlal state- 1"R0000000ON or TIn aJG~ AKD ",",ACT or                    lor     lehlch the), lHTe ~ftcall.r Inte"ded.
 ment or recommendation.                                                                                  (2) [Parenta ahall h ...... an opportunity
                                                               p~ .AJfD IITVDUl,..
    Mr. BUCKLEY. Mr. President, In the                                                                r", • hearlnl to challenp t.be content of
                                                    8:&c. as. (a) (1) No runde ah.lI be made          their ChUd .. acbool r-eeol'dS..] No 11I.1IJh .han
 course of the past weeks. the senator .nnable under an,. applicable progn.m to btl mllde available I4Mer 1lII)l IlJIPlfcable pro-
 rrom Rhode Island and hJa ata1f and my an,. [Stata 01' loeaJ. educational -sene,., an,. Film to 1111, ecfuCCltloJlal 0gtmC)' 01" I...tltu_
 starr and I have been in frequent contact. lnat.ltutlon of .blaba tH1ucatlo ... an,. com. lIon ""ItA the part"'" 0/ .tll4ellt. urh.o are
 about Ule quesUona and problems which munlt,. college, an,. achool . &geney oll"erlnl or IIo toe been III aUI!II4Gf'ICI! II' a .choot 01
 have arisen rea:ardl.na the act.. We have a PrMCbooI program. (X" an,. OUla ed.uta- .uc ll. llgency or at . uch fumu"o. lUe f1TO-
 discussed the problems with represent- tlonal lIl&t.ltutlon) educatfOl'I4l opeac. Of" Ill- "'daJ a" opJl(ll'"tu"U, few G hellTf1&g b)' necA
 atives of the various educational groupa dlhd/on wbJch bu • polle,. or d.enJinl. or agell.C. or ,,,,,ut,,Uon, III oceordllllCe 1IIIItll
 and lnaUtutions. student. erot1J)8, and whJe.b decUvel, prevl!Ilta, the; paRDta or re,Jl/aUolU 01 tile Seef'dllT)'. to chaUe"pe tlu
 publlc Interest oraanlzatlons. We have atuanta (attenCUDg an,.. ICbooI or auCh COIIte'" o/ nKh. ''-/kIlt'. tlillCCltfon recor4l.
 receIved a ireat. deal of valuable Infor_ agen<:)". or aUen4lng luch inetitutlon 01 in orde, to lnIUTe that the recorda lore not
 maUon and SUlriesUona. and I belleve blgber educaU(ln. communlt,. 00ll. . . .mool. lnac:curate. mlllnding. or othenvlae In '110-
 we have succeeded. alter many hours 01 preschool. or other educatlona.l t~Ututlon.l lat.lon or tb. pri vacy or otber rlgh'- or atu-
 workln, totether, to Incorporate them lM.o ore Qf" It#tJe been III IItteNIlulOB lit /I del>t.. a nd to pr"O"t"lde Ion opportunJty ror the
                                                          0/1Vdl. ageftCf Of" lit ~ hufthUolt. CCIIITeCtion or deletion or any such 1n.tceU-
 all In lanlfUage that I believe will meet. .cII.ool
                                               .. the caH. nur. be Ule r!abt to lnepect aneS rate . mlsle.dlD8. or otherwlae Inappropriate
  eYery legjUmate question t.hat hu been review           tany a .. d. all ol!lelll recwda. GI_. al>d (lata contained. therein ond to huen Into
  raised about the proposed leplatlon.         411.... cU....ctlJ' ",_ted to t.belr children. Ill_
     At lhls time. I should llke to take Cludln.& all materlai that bI IDC!Orporatecl Into . ucll. , ..COI'd.f II ","lie" ~onc'i(no 0/ th..
                                                                                                           re .. r. respecUn, t1l.e eo.trent 01 .uc/l.
  occasion to express my c!cep personal eacb Uudent'll <:umulaU..e 1'eOOI"d rolder. and po             _ d •.
  apprecIation or the t.remendous spirit of intended. r(ll" ICbooI Ullll 01' to be .... II.U.ble to       (J) FOf" Ihe purpoau 0/ thu .ect/on tha
  cooperation anc! understandlna: that. hu pan.1es outBkle the aebool or IIC:hool erwtem. ter'" " e4l<Catkntlll o/1l!lIq or 11l8,ltutfon"
  been extenc!ed to me by the diatin- al>d speclGcall)" Incltldlnr. but not _ r l l , . _ ," 1m), public or private o,cllCl' or in.dl-
  IfUlshed cbalrman of the lubcommittee limited. to. tdel>tlf,.tnr ckta. academic wort. hlUon IehlDh ts t/l.e reel'" .... t ollunq .. 116.,
  and to express my appreciation for hls completed.. Inel or IIIChlevement (crad", 0" , llP1'lfeobl' "..ogram.
  enormous sense ot falmeM.                   .II t lmdRTdlud ~hle'+'ement teet acoru.) Rt _              (4) ( A) For the P'tI'~$ 0/ thts ".eUotI, the
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 37 of
                                     102

Decemba 19, 1974                                   CONGRESSIONAL RECORD-SENATE                                                                                  39865
term "e4uca'io", reeorlb" '/IIel"U, acept cu                educoUonal agenc, or iI",tltullan """telL ha              and evaluation of Federally IlUpported edu-
mG¥ be provlck4 othenilUe In IId.parcagraph                 a J'oUCJ or practice 01 permlttln8 the me. .              catton Pl'08fBDl.. 01' In oonnecUon with the
(S). thOle recor4l. ~k'. document".n4 otller                ot [penonall)' Identifiable reoont.l or m" (or            entoroement of the Federal !qat requtfe.
m.tm.l., .. /11th.-                                          personal information contatned therein) ]                mente which relate to such pl'Ogl'tJJla: Pro-
   (I) COIIta. fR/Ot'IR<IUo:n, dlrrell, rdated to           ed-UCGtIoIl record8 (or ."erlOnall. tdenUjlable           1Ifde4, ThtIt.. noept when collectIOn of per.
                                                                                                                      ec:onau,o ldeoUllable data I.e ~call,. au-
II dwlt'ftt: and
    (U) ue mmntlU1le4 br .'" ltducCltkm.cll
'gellC, 01' huUhIUO,.. or tI, II pn_ actin,.
                                                            htjormaUon contained. there". other Ih.n d-f-
                                                            ree"",     In/ormallon, ... deftned ,,, )HU'agrllplL
                                                            ($) 01 nlnect£oll (0») of atudenl.B without
                                                                                                                      thorize(! I)r Federal law.    an,.   dala collected
                                                                                                                      by ""ch ottk:lal!J with respec& to IndJvklual
/t:W 11'CII. &jiIe_, or iuUhltioft.                         tho 'IOT'Itten collll(!nt ot their parent. to anr         atuclenta dlall not l.ocluc1a I.nformatlon (In-
    (8) Th.e tum "tdllCOUOIl recoru" doe, not               Individual. ageoc,., or organIzation. otbtr               c1udtnc aodal eeeurity numbe:n) whleb.
'I\CI~                                                       than to the rOllowllll"-                                 would permit the penon.al tclenUftcaUon ot
   (I) record', 0/ 'Mtructfonal, ... ~.                         (A) other -.:bool omclal,. Includln. teaeh -          aueh atudenu or their p&n!ntB ( B1te1' the
IlII4 "mtnt,-tr.UCle "ef'fOrlliel o!'l4 edi1«!4.            era .... thln the educ.tlonal IIl1t1tuUon or              ctata 110 ol)Wned h .. been coUectecI] b. ItIcll.
tiona. per_rIfIl ~1l4,., UleTelo wll-fell ue                local educational acenc)' [WhO}, ",ho haV8
                                                             been oktermlned b)' ",cA a,eRCI or 11I..tltu_
                                                                                                                      o.llcfoJl or  .,enclu.
fn the IOle ~uf(m 0/ the maker tUreo/                                                                                     [ (.)(A) With reapect to lUbeeotlonB (c)(l)
and which ore ftot accll!!ulble or r_kll to                  Ikm 10 have leammate educatlonllllnte:re.I.B;            and (C) (II) and (a) (3). all ~n.a. aaeocltl.
II", other pn_ e::tepl /I rIIb,rUlute:                          (B) oIIl.c:Ial11 01 other lICboola 01' .cboal         or orp.nlzatlons cleslrlng accea to the rec·
   (U) I, the ~lu!1 oj /I 111111 en/OI'ccm.en'              ~ms in which the Itudent leeb or, in-                     orda of a Itudent IIhBlI be requlre<l to lien a
'Ulilt do ROt haue accen '0 education reooru                tendS to enroll . upon Q(lndltlon that the ttu ·          written form whiCh IhaU b8 kept perDlB-
,,,'lIet f1,Ib,reeUc)ll   (b) (I), the   record,   "'lid     dent'! pa~t.. be DOtl.fte<l ot the tranBl'er.            nently with the Ille 01 \he student, 1)1It 001)'
ctooUl7lt"u 0/ ,ueh loUl entoroemllnt unit                  reeeive a copy o[ the record It dmred. and                tor Inspection br the puent. or Itudent,
u:/l.ich (I) an I«!pt apart from reconU de-                 have an Opportunlt,. lor a bearing to cha.I.              indicating apecltlcally the legltlm&te edu·
aerilxd hi ,ul/pGra,rop1l. (A). ( II) lire m4111'           lenge the conteot ot the record;                          catlonal or othor Interest tbat each person.
l.ine4 aolel, jo'r law m/orccmt:nf PUl'1'03tl,                  (C) authorized representative! ot (I) the             ageucy. or organization hlloS In -11:1118 tbJa
o7t4 (Ill) lITe: 1Iot made ollCltlable to peno1I3           COmptroUer General of the United. 8tat.el.                 information. Such form lhaU be avaUable
olller 111.11'" lolt' enforcement o/JIcfAl, 0/ th"           (II) the Secretary. (lit) an admtnllt.ratll'e            to parent. and to the echool olIIclal rupon_
811m" turf.r¢wtlon:                                         head. or an education agene,. (III detlned In             .11)1. lar reconI nulntenanee .. a meane ot
     (fII) In the COH 01 perro"" who are em·                ..etlan [ 409] *08(c) or ttlla Act) . or (h')             audltlug the operation 01 the ayatem.)
ploved br tin t:4I1C11Uoaal al1"nc, 01'" Irtrlftu-          State educational!uthorttleB. under the con-                   (4) (A) EIJdI. educational agertCJ or wtt-
tlon. but IIIho are !tOt In attlllndaltCe lit noel.         ditions eet rOl'th In porqraph (8) of ttlil                tuUon .hall malnta". II recor4. kep' IDitll the
a~nc, 01'" I""UtuUon, recor4.r mllclll 111'14               lUbee¢tlon; and                                           ed-IlCOtlcm recortU 0/ "...,A. .tltdetl.t. IChIc1t.
mawulned. in the _ c d oovrN 0/ bwine"                          (D) 10 connectlon wltb a Itud ent·, ap-               ",m 1'Rd-lelite aU l'Rd-ft:lfd-ulILI (other tIIali
",Ma~ relat, uclp17t!l, to I'fIdI. per.oa m
t1I.4t per_'8 caPIICU, .. "" emplor« .u
                                                            plication tor, or I'80Il19' 01, thanetBl aid;
                                                                (B) State and local oJltcwm or lIullLorltle.
                                                                                                                      thou ,pecflfe4 IA JI(Irll9l'a,.,.. (I)(A) 01
                                                                                                                      IlIbteclion), agen.cfu. or or,Gllizlltloll,ll
                                                                                                                                                                     Ut."
Il1'1I not IIl'CIUlible lor .... 101'" lin, oULcr PUT-       10 tIIhlc/i. 811CA. '''/orrnatkm "lfI'I!Iafjlaallr re-   tIIhleJl. Mue teqllated or ol)talt1e4 _        to a
JI'OII!I: or                                                qUired to bill reported Of' dlaclOled- pU'lUant           lIM4ent'. t:4t1C.Uc.,. recor" m4flltof1ltd b1l
     (10) ~., 011 a dudent IehO f.r 16 JftUI                10 Stals ,tatute;                                         IUCh. edllCatlolllll agtnCJ or tmtftUlfo", OM
o/.,s or older, or f.r aU","""" on I""Utvtknl.                 (F) O!'9IIIIWttknll 01 tJif_Ucmal agencfq              ",hteh ",at IndwllIe 8pCCIftcall, ' .... e le,UI-
01 JlCMtHClOlld'a" e,"caUon, IChlc~ llJ'e created           or IMUhltlo1U IO¥ tile J)IIrpoN o/4etldo¢n"               male tnterm IhClt eac" nch per8Oft. afC1lC¥.
or 'lltaflltlri"t:4 br • ph"d.:fall, JM'JChlGtrUt.          lIalidatln" arnt Mmhtitteritl, prelfktloe                 or orjlankatfon hu In obtalllt"" IA", tn_
1»yehoI09f.rt. Of' Olher recopfzed f'J'O/eufoJuI.l          tuu. 'I IUCA jn/orl!WljioA IDlII 110' permit              lonnallolt;. S"ch. r«:Or4 01 occ.eN .han 1M:
or pclI'~o/splo!tal OCUli, In hit pro/q_                    tA.e ldentljlcctio" 01 on. per_ b. the 01'"-              "DOUab~ olll), to pIlTeIIt"         to tAe .cAool
o.7llsl"II1  'It
8ional or "..ra-",-o/allonal IXpaclt" or
                  that capoclt,. 01'14 II;hlcll. ors
~ated, mallltfriJU4, or t«<4 onl, In COlI-
                                                            "an,"lkm r"cdoill, _a/l. f"/onnatioll;
                                                                lO) occredlUn, or,alllzalf0n8 I" order to
                                                            aa"., out tlleIr ClCCrt'd-Wn, /Unct/om:
                                                                                                                      oJllcfoJ .rnt 11. ... auf.rtll"U IeAo are re"""",,,_
                                                                                                                      bill lor trnl ctUlod, 01 n.ch recore., a'lld- 10
~tion WIt" tIIs pro"'dOli 01 treatment                          (H) "..r"",t. 01 a c:tepncJ.nl' 8tudent 01
                                                                                                                      perlOlll or orralli;atlotu au.thOrWd. iA. an4
to ths INdent, 11"4 _                   ftOt aWlUow'                                                                  un4er IrnI conditiON' 0/. clo.,.e, (A) 1I.. d-
                                                            ,uc~ pIII''''''u, '" c:te"1led III IeCtlo" 152 0/ tAe      (0) (/1)4l'a".lIpA (1) &II a """a"" 01 a"dlt-
to all~ other thlln per~ p!'Ot1Idtng                        Internal R~""'lIe Code 01 U$'; ancl
IUCIL trelltment: JWOtI14t:4, however. thllt IUCIL              (I) nbjec1; to re,ulai"'"" 01 Ihe Secular,.           'n" tAs operlltlcm 0/ the ".ltlml.
ncor" CIl1$ bill p.lIr.ranall, rtIrlelt'ell b)' a           III COttnectlem 111ft" all e",er~, IIJ)JIf'OJII"l-            (8) With reopeet. to tho IUblleetion. per_
,.,..,ttcflln or ollU" ap",.oJ""lllfe pro/euf07eiJl         ate perlOlll II f1t.e 1c'ILoWkd"" 01 ftcA. tn/Or.         IIOnal Information .hall onlf be tn.tlIterTed
0/ ths diUknt'1 ch.oce.                                                                                               to a thl:rd party on the condition tbat luch
                                                            mllUOII " ~ to pr'Otect tA. /I.e.,'A or                   party wUl DDt permIt any other part,. to
     (0) HoUltn, '" ' ....Is ,ectlon .hllU bill con·        _let, 01 thll' ,""denl or other per~.                     have BCeee& to lUch tnrormatlon without the
d",eII to calt",. til. IJOII,dc"riallt, 01 com·                 (2) No fu ndi dI&lI be DlBde avallable
"n,"lclitfOlll otherw"" protecte4 b, 10111 III              under any applicable pl'Ofll"llDl to any [State           written coneent or the-parenti or the.tudent.
C01IftdmdtGl.                                               or local educational agenC)'. any lnatltutlou                 (c) The secretary ehall adopt apprOprl.etll
   (5) (A) 'Of'    the purJ)03'" 01 'ILls uctlon            or higher educatlol!.. lin,. communIt,. (lOllep,          re8ulBtloua to protect the r!ihLl of prtvBCJ'
tM term "dlrte'orr '''/ormation'' re/aUIII1 to              an,. IIChOOI. • no)' otrertna a prttJebOOI pro·           or .tudent. and their ram.llIe. In connection
II 'tu4ellt inclvde. tA. JOIlotoln,: Uu: ,'u-               &ram. or any other e<lucat»nBl tnetltuUonJ                wltb ",lY surveY' or data-gathering actlvltle.
IkIIt'I _ _ . a4drtu. teleph.cm. Ill""" 4a~                 education agencr or fmtftutton which hili a               CC)Dducted. &Alated, or authorlRd I),. the
an4 ploce 01 bfPtA, 1fIllior ,eld 01 dvd" )HU'.             policy or practice ot [ turnllhlng. In any                8ecTltary or an adml.olltntlve head or an
ticipatkm In 06lcfaU, recor,,1u4 ocUoUIt',                  rorm. any personally Identillable Inrorma·                educa.tlon lliency. Regu!atlo"* Ntabllabeci
an4 .porn, wel,ht 11114 hel,1Lt 0/ m.emben 01                tion COJItalned In penon&! IICbOOI !'ItCOr¢I. to         under tbl. aubeectlan IhaU Include pfO't'l·
athletic koIm.r. datu 01 .tttrt.dafICII, /k,reu             any preaent other thlUl th_ ItIted In lUI)-               elona controlltna; the uae. dJaemlnatlon. and
111'14 IIWllrM rtcefl:le4, IIW trnl _ t receat              section (bl (I) ] rdead .." or prollldf"" IICCeIl         protection ot auch data. No lUfTey or data_
",.etrlow edUClltf01i.al IIfC"C¥ or '""Ututlon              to. all. J)fItIOllOll. lIt,nti'lible 'AJonnolloli         8atherin8 BCUvttle. Ihalt be conducted by
aUeltdt:4 b, tAe ,tudent.                                   In tdUCII',,", reoor4I otll", thall 4i1'ecfor,            the Secretary. or an B4mlnJatnttve bead ot
    (8) All, tduClitloMlagen.c, or In"""tlon                Information, or a " """"''''1114 under para-              an education _,ency under &n applleal)le
makfng pu:bllo d-lrtetMr In/onnGttem IIIIll1                ,,,,ph.   (I) oj thu _buctlo" ~                           J)I'OgfBm. unl_ lUeb acUTlUe. !U'e aulbot'_
                                                                                                                      lzed. by I ....
" " publio IIOlke 01 the CGlegorltI 0/ 'n/Or-                   (A) t.lu!re I.e written. OODMIlt from the ,tu-
".dlem IIOAfdI. It h .. de",nale4 a nell In_                dent·. p&rWI.B ~ltylni: reoordo to be re.                    (d) fP« the PIUJlOMll or tb.ll &eetlon.
lorrntdkYn .,,,,, rupee' 10 ejIC" dwkl'lt a'-               lea.secl. the reaeotul tor IfUcb rele. ., and to          wben""",, a etudent hili! attained. elChteen
tendln, the ,,,,,Hhltlem or af1"l'lq alld thiJll            whom. and with II copy or the recorda ta be               yean or &&e. or II attending an Ins"~utlon
anato a rt'a.IOrrllb~ JI'tri04 0/ Ifme alter 8IIC1L         releued to the _tudent', ~Dt.II and the                   o! pootteecnt!ary education the penn ....
"-Otfce    II .. t1eell , , _ lor a patelll to tnjonn       BtudeDL If deBlred by \he parenfa, or                     elon 01' conaent required of and the r lghtl
the flutf'utfoll Of' alJel'Cr thllt In), 01'" all 0/            (B) lueh 1ntonnatton I.e rurnlehed in com -           accon1ed to the parenti 01 the .tudent dlaH
tA.e '''I_aHan duf' ....ttd 1ll0Uld- 1IOl 1M:               pliance with ,udlclBl onler. or pursuant to               therea.tter onl,. be required ot a ncr aoc:orded
,.-.1_ _ IC>itA.otd tM ;varent" prior COll#ft.t.            an,. lawfull,. laue<! oul)poe.na. upon condi-             to the Itudent.
     (') For the p"tpOItI 01 fh." .eetioft, tAe             tion that parents and tlle ,tudent. arl notl·                Ie) No mnds eball be made a"allable un_
te,... "duden'" Inchl/k, all)' perlllll wlt/l. re-          Iled 01 all &\lch orden 01' lUbpoenlll in ad-             4IIr any appUClible program [unJeu the re..
,."ee' '0 II/Ilom G1I ed-tlCat~11If'C1lCJ' or
            """110'0' '                             '110.   vance 01 the compliance therewith by the                  clplent 01 mch lunda] to a,., ed-ucatfonal
                                                                                                                      1IfmIC,
_II,
8U,,,ltem
flO'
                            ed..caUon recqrd8 or pr!'f'-
              Identl,able 11I/OrrIIaUo", ~ut d«,
       'JlCIII44I a perlOll 1IPho "-' 1IOl been I,.
                                                            ed.ucatioonBl lnatltutioon or -aetlCJ'.
                                                                (3) Notblll8 contained In tbJa Retioon aha"
                                                                                                                              or I",titution "nJeN ,ileA. aflM1lCl' 01'"
                                                                                                                      lruUhdkm IntOl'tDl; tho parent. or ,tudent.,
                                                                                                                      or the "u!lenta, It they an eighteen ,.ean
atllllndll.llCtl at "cII. aDellCJ' or '""Uhllo...           preclude authorized repreeenttltl ... ta ot (A)           ofllie or older. or are attending an Instltu·
    "(b)( l) No tunds ehall b8 made avallable               tbo Comptroller Ge:nerBl of the United                    tlon of pootseoondary education. of t.lu! rl8hI.B
under any applicable pf08l'B.m to an,. [8t.Bte              States. (B) the Secretary, (0) on actmin..,               accorded them b,. thlB Retlon.
or local educa~lonal agency. any InsUtu\lon                 tra.tl.e head or an edUe1ltlOn asenCy or (0)                 (t) The 8earetary. or an admlnlltraUve
or hl/l:htr education. an1 oommunn)' college.               State educefJonal authorlUea trom hal'l.,.                head ot an educatioll "PnC)', ahall tBlre ap-
any IIChooi. age.nC)' all'mn&" a preechool pro-             ae<::eA to atudent or other I'eOOt'd.e wblch. ma,.        propriate actlona to enforce p ....vlI1o ... ot tbl'
81'ftm. 01' an,. other edueaUonal In_tl~u~lonJ              be necessary In con'lecUon with the audit                 eecUon and to deal 'WIth "Iolatlotul ot thll
          CXX--2GI3-Part 30
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 38 of
                                     102

39866                                         CONGRESSIONAL RECORD - SENATE                                                 December 13, 1974
.ectiOIl, accxmI1nl to the pro"lalona or this         Pel!. BarTlaon A. W11I1.a.ma. Abrabam Rlblcotr,
Act, ell:cept that action to t.ennlnate 1UIIIl.t-                                                            The PRESIDING OFFICER. Wlthou~
                                                      Prank Church. Quentin N. Burdick. Walter P.          objection, It Is 80 ordered.
-.nee may be taken only II the 8e<:..tuy ftndll       Mondate. Alan Cra.n.lton.
there baa been .. failure to comply .nh the                                                                  Mr. ROBF.RT C. BYRD. I ask unani-
provs.lOttt or tbltl Metlon. and he haa deter-          Mr. ROBERT C. BYRD. Mr. President.                 mous consent that the Committee on
mlnecl !.bAt compliance cannot be MCU~ by             I ask unanlmow consent. that t.he 1 bour             the Judiciary be authorized to meet on
~Iunt.uy means.                                       under rule    x:xn    tomorrow cwtomarlly            Thursday, December 19, to consider var-
   (I) The Secretary aball ea:l.ablllh OZ" desig-     used for debate on the moUon to Invoke               Ious nominations, and that the Commit-
nate an ol!lce and ",,,18""    ~      within the      cloture. on the SCott. amendment to the              tee on the Buda"et be authorized to meet
Department or liealCob, Education, and wel_
t.,..   t(W Ille pw:poM or 11I"","g.Uog.   p~.
                                                      amendment In disaveement No. 17 of                   Tuesday, December 17, Wednesday. De-
Inc. rnte .... llIl. lUlI1 djudLe.tlne vlOlaUont      the Supplemental ApproprlaUon confer-                cember 18, and Thursday, December 19,
or the proviliona 01 thll aectlon and corn-           ence report., be equallY divided between             to conaJder the Impact of the changing
pl&Lnta which may be Illed concerni ng alleged        the senator from Alabama (Mr. ALLER )                economy on appropriate ftsca.1 policies.
"lolaUon. or ~ ..eUon [ according to U\e              and the Senator from Pennsylvania (Mr.                 The PRESIDING OFFICER. WIthout
proaedurell eont.&1ned In IleCUon, 434 and 437        HUGH ScOTT).                                         objection, It Is so ordered.
01 thll Act].  £~ept lor the condltCt oj hear.          The PRESIDING OFFICER. Without                       Mr. ROBERT C. BYRD. Mr. President,
bl", none 01 the /IIMUO,.. 01 Ihe Secretor)'          objecUon. It Is 80 ordered.                          I ask unanimous consent that the Com-
tinder til" .reotfon lIIali be carr1ed avt fll IInV
0/ the rcgkmal oJlfoea of,veh Department,                                                                  mIttee on the Judiciary be authorized
                                                                                                           to meet on Monday, December 16, to
  The PRESIDING OFFICER. The                          AMENDMENT OF THE EXPORT-IM-                          conslder the nomination ot Murray
quesUon Is on BlTeelng to the amend-                     PORT BANK ACT-CONFERENCE                          Saltzman to be a member of the Com-
ment ot the Senator from New York                        REPORT                                            mission on ClvU Rights.
and the senator from Rhode Island.                       The Senate continued willi the consid-              The PRESIDING OFFICER. Without
  The amendment wa.s agreed to.                       eration or the repOrt. of t.he committee of          objection, It is 80 ordered.
  The       PRESIDINQ        OFFICER.        The      conference on the dlsaireelng votes of
question is on agreeing to the motion                 the two Howes on the amendment of
of the Senator from Rhode Island to                   t.he senate to the bill (H.R. 15977) to                CONSIDERATION OF CERTAIN
concur in the House amendment with an                                                                         MEASURES ON THE CALENDAR
                                                      amend. the Export-Import Bank Act of
amendment,                                            1945, and for other purPOSeS.                           Mr. ROBERT C. BYRD. Mr. Presi-
  The moUon was agreed to,                                                                                 dent, I ask unanlmow consent that the
  Mr, PELL. Mr. Pre6l.dent, I move that                                                                    senate proceed to the immediate con-
the Senate imlat upOn Ita amendments                            CLOTURE MOTION                             sideration of t.he followln8" measures on
and ask for a conference with the House,                 Mr. ROBERT C. BYRD. Mr. President,                the calendar: Calendar order No. 1248,
and that the Chair be authorized to ap-               I send to the desk. a cloture motion.                Calendar Order No. 1264, Calendar Order
point the conferees on the part of the                  The PRESIDING OFFICER (Mr. WlL-                    No. 1266, Calendar Order No. 1267,
Senate.                                               LlAKS). The cloture motion havina been               Calendar Order No. 1270, and Calen-
  The moUon was agreed to; and the                    presented under ruJe XXII, the Chair,                dar Order No. 1272.
Prestdin&' OMcer (Mr. Wn.LlAMS) ap-                   Without objecUon, dlrecta the clerk to                 The PRESIDING OPFICER. Without
pointed Mr. PsLL, Mr. R.utOOLPH, Mr.                  read the motion.                                     objection, It is ordered.
WlLLLUlS, Mr. KENNEDY, Mr. MONllM.E,                    The legislaUve clerk read as follows:
Mr, EAOLETON, Mr. CUNSTOlf, Mr. HAm-                                 CLOTOllII MOTInN
AWAY, Mr. Do)lllf1CK, Mr. JAvnS, Mr.                     We, the unl1erslgned. senaton, In accord-         CHILDREN'S GIFT BELL MEMORIAL
8caWIPKI:R, Mr. BULL, and Mr. SrAr-                   ance w1th the pro¥1a1ona or Rille XXII ot the
....
POIlD conferees on the part ot the Ben-               8t&Dd.1D& Ilul. 01 the Senate, hereby move
                                                      to bring to a clON the debate upOn the adop-
                                                      tion or the conference report on H.R. 1110'1'1,
                                                      the Expol"t.-ImpOrt Bank Act Amendment.
                                                                                                             The Senate proceeded to consider the
                                                                                                           joint resoluUon (S.J. Res, 212) to au-
                                                                                                           thorIZe the erection of a. ChIldren's Gift
                                                                                                           Bell and Memorial Tower In the District
SUPPLEMENTAL APPROPRIATIONS,                             Bob Packwood, John Tower, Edward. W.              of Columbia, and for other purposes,
     1975-CONFERENCE REPORT                           Brooke, Paut J. l"a.nnin, J, Olenn Bean, Adla.I      which bad. been repOrted from the Com-
                                                      8teveneon, Thoma.. J. McIntyre, Walter P.            mittee on Public Works with an amend-
  The Senate continued with the con-                  Mondate, Dick Clark, l"rall.lc: E. Noaa, Lee Met.-
sideration of the report ot the commit.-                                                                   ment to strike out all after the resolv-
                                                      calf. Da.n1ellnouye, Oale W. McGee, Ht.rTlton        inll clause and Insert in lieu thereot:
tee of conference on the dlsagreelng                  A. WllllaDlll, Claiborne Pen,1kIward Kennedy.
                                                                                                              That tbe A'merlean Preedom Train Pounda-
votes of the two Houses on the amend-                 Robert 81aJ'1'ord, Robert Taft, Jr., Charlee W.
                                                      Percy, JftCOb K . Javlte.                            tlon Ia authorlMd to erect a Chlldren'a Gift
menta of the Senate to the bill (H.R.                                                                      Bell memorIal bell tower of approprtate de-
16900) maklna supplement.aJ appropri-                                                                      alSn on public grounds in the District ot
ations for the ftacaI year endlnll June 30,
                                          ORDER TO HOLO RESOLUTIONS ON                                     Columbia or Ita envlrOIl$, in bonor of the
191'5, and for other purposes.                                                                             bloentennlal celebration ot the algn lng of
                                               DEFERRALS AT THE DESK                                       'he Declaration ot lIKIependenoe.
                                            Mr. ROBERT C. BYRD. Mr. Prestdent,                                81ro. 2. (a) The Sec:retary of the interIor Ia
         CLOTORE MOTION                   I ask unanimous consent !.hat two reso-                          authorlMd and d1J"e<:ted. to .elect. with the
                                                                                                           approval of Ule NaUQnaJ. Comm1a1on ot Pine
  Mr. ROBERT C. BYRD. Mr. President. lulJons at the dealt on deferrals, one by                             AT'- and the National Capital Plann1nS
I send to the desk a cloture motion.      Mr. BEImETr and one by Mr. HUMPHUY,                              Comm~n,           a IlUltablo alto on publk:
  The PRESIDING OFFICER <Mr. Wn.- be held at the desk for later dbPQaitlon.                                around, tn the DIst.rtct of Oolumb~. or I ...
LLUI4). The cloture moUon having been I further request that the later dispo-                              envtrona. upOn W"hk:b     ma,.    be _ted the
presented under ruJe XXII, the ChaIr, sition not be had without my havlns tint                             memorial author1zed. in the tlnt .e<:tlon ot.
without objection, directs the clerk to been contacted.                                                    this Act: Protrlded, That It the alte eeleetecl
                                            The PRESIDING OFFICER. Without                                 Ia on public arounde belonglna to 01" under
read the moUon.                                                                                             the J\1f"ladletlon of the &OVlIrnm6nL ol the
  The lea:islaUve clerk read as follo?'8: obJection, It 18 80 ordered.                                     Dis trict ot COlumbia., the approval ot the
                 CLOTOllII MOTION                                                                          Mayor and City Counell or !.he District of
   We, the underalgned senators, In aeoord-                                                                Columbia .moll be obtatned.
ance with the provlalona ot Rule XXII of                COMMITI'EE MEETINGB DURING                            (b) TIle detlan and pi....... 101 aucb memo-
\he St.andilli Rul. ot the Senate, hereby                       SENATE SESSIONS                            rtat bell tower ~Il be IlUbJect to the ap-
moM \0 brtoa \0 a clOMl the debate upOn                                                                    proval of the 8ecre\;U"J" of the Interior, the
the amenlllmlnt     b,. tbe &onator trom Penn-
IJlfIM..,1a ( ..... 8con) to BO.... Amendment.
                                                         Mr. ROBERT C. BYRD. Mr. Pres.Jdent.
                                                      on behalf of Ul.e Senator from Wchlgan
                                                                                                            NatiOnal C<lmmlaIIlon ot Pine Arta. and th'
                                                                                                            National Caplt&! Planning C<lmm_loCm.
No. 17 to B.a. leeoo. tbe Supplement&! Ap-            ( Mr. HA.r) I ask unanimous consent                     BlOC. 3. The memori.al. authorized to be
propriation BUI for 19'11\.                           that the Subcomm1\.tee on Administra-                erected by the tint .ec"Uon or UiliI Act. thall
   Pete Domen1cl. Robert Tatt. Jr .. Robert T.        tive Practices of the Committee on the               be erected witbout <:>Xpenae to the trnlted
8tat1'ord, Charte. Perey, Jam" B. Pearson,                                                                 State. and &ball be maintatned by the sec-
JftCOb K. Javtla. Huah Scott. ClU!ord P. CUe,         Judiciary be authotized to conduct. hear-            retary ot the Intertor.
.Jenning., Randolph, John O. PMtoflI, War-            Ings on amnesty on Wednesday and                        81OC. f.. The authority granled by the Ant
reD O. MaSDUlIQn, Prank B. Moe., Claiborne            Thursday, December 18 and 19.                        section of thll Act allall terminate three
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 39 of
                                     102




                       EXHIBIT 49
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 40 of
                                     102


                                                            Diana M.D.
  2336 Immokalee Road
  Naples, FL 34110

                                                        McLaughlin M.B.A.
  Phone: 239.229.8481
  Fax: 239.449.3397
  Email: drdiana@dianamclaughlin.com                                          Esq.
                                                           Medicine • Business • Law
   July 22, 2017


   DELIVERED VIA EMAIL TO

   Isis Carbajal de Garcia
   Senior University Counsel
   Florida International University
   Modesto Maidique Campus PC 511
   Miami, FL 33199

          Re: Christina M. McLaughlin

   Dear Ms. Carbajal,

          This correspondence serves to notify you that the FERPA student records you made
   available are incomplete. The following is a list of missing documents and items.


   Fall Semester:
   CONSTITUTIONAL LAW: Prof. Baker
   *Constitutional Law Case Brief Presentation 1 (September 2016)
   *Constitutional Law Extra Credit Paper (October 2016)
   *Constitutional Law Case Brief Presentation 2 (October 2016)
   *Constitutional Law Comparative International Law Essay (November 2016) Graded
   Constitutional Law Comparative International Law Essay (November 2016) Rubric
   *Constitutional Law Final Exam Scantron answers 60 through 100 (December 2016)
   *Constitutional Law Final Exam Answer Key 1 through 100. (December 2016)
   Constitutional Law Final Grade Numerical
   Constitutional Law Final Grade Curved

   LSVI: Prof. Schrier
   *LSVI Discussion Draft (September 2016) Graded
   LSVI Discussion Draft (September 2016) Rubric
   *LSVI Closed Memo (October 2016) Graded
   LSVI Closed Memo (October 2016 Rubric
   *LSVI Research Assignment (October 2016) Graded
   LSVI Open Memo Final (November 2016) Rubric
   LSVI Oral Report (November) Rubric
   LSVI Final Grade Numerical
   LSVI Final Grade Curved

                                          Page 1 of 5
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 41 of
                                     102



   CONTRACTS: Prof. Norberg
   *Contract Final Examination (December 2016) Graded
   Contract Final Examination (December 2016) Rubric
   Contract Final Grade Numerical
   Contracts Final Grade Curved

   TORTS: Prof. Jalloh
   Torts Final Examination Answer Key
   Torts Final Grade Numerical
   Torts Final Grade Curved

   Spring Semester:
   CIVIL PROCEDURE: Prof. Wasserman
   *Civil Procedure Essay 5 (February 2017) Graded
   Civil Procedure Essay 5 (February 2017) Rubric
   *Civil Procedure Midterm (March 2017) Graded
   Civil Procedure Midterm (March 2017) Rubric
   *Civil Procedure Extra Credit (April 2017) Graded
   Civil Procedure Final Grade Numerical
   Civil Procedure Final Grade Curved

   CRIMINAL LAW: Prof. Carpenter
   *Criminal Law Midterm Exam 1 (March 2017) Graded
   Criminal Law Midterm Exam 1 (March 2017) Rubric
   *Criminal Law Midterm 2 (April 2017) Graded
   Criminal Law Midterm 2 (April 2017) Rubric
   Criminal Law Final Exam Answer Key (May 2017)
   Criminal Law Final Exam (May 2017) Rubric
   Criminal Law Final Grade Numerical
   Criminal Law Final Grade Curved

   INTRODUCTION TO INTERNATIONAL AND COMPARATIVE LAW
   Intro International Law Final (May 2017) Answer Key
   Intro International Law Final Grade Numerical
   Intro International Law Final Grade Curved

   PROPERTY LAW: Prof. Rodriguez-Dod
   Property Law Final Exam Answer Key (May 2017)
   Property Law Final Exam Rubric (May 2017)
   Property Law Final Grade Numerical
   Property Law Final Grade Curved

   LSVII: Prof. Brown
   *LSVII Trial Memo (February 2017) Graded
   LSVII Trial Memo (February 2017) Rubric


                                           Page 2 of 5
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 42 of
                                     102


   *LSVII Appellate Draft (March 2017) Graded
   LSVII Appellate Draft (March 2017 Rubric
   *LSVII Court Observation (March 2017) Graded
   LSVII Court Observation (March 2017) Rubric
   *LSVII Final Brief (April 2017) Graded
   LSVII Final Brief (April 2017) Rubric
   *LSVII Oral Argument (April 2017) Grade
   LSVII Oral Argument (April 2017) Rubric
   *LSVII Oral Argument Video (April 2017)
   LSVII Final Grade Numerical
   LSVII Final Grade Curved

           There are 21 graded exams or assignment (BOLDED and asterisk) missing from her
   student record. You have failed to timely make available her entire student record under
   FERPA. You are in violation of FERPA. The delayed and incomplete student record has caused
   irreparable damage to Christina’s summer internship, option to transfer, career, and future.
   Additionally, Christina was dismissed from law school solely on academic performance. She
   believes the grades are incorrect and is disputing their veracity. Obviously, ungraded scantrons
   are useless as to inquiry of the accuracy of her grades and again demonstrates FIU’s
   obstructionist tactics. Christina is requesting the answer key for each exam and the assignment
   rubrics for all grades. Moreover, several of Christina’s essay assignments are omitted from the
   records you sent.

   Your statement calling Christina’s grade appeal “alleged” is outrageous. A formal grade appeal
   was made on May 22, 2017 and delivered to Dean Ansah via email that same day or 3 months
   ago. We have a FEDEX receipt that Dean Ansah received the grade appeal and the appeal for
   reinstatement on May 23, 2017. The demand for a grade appeal was reinforced a second time in
   an email to Dean Ansah on May 23, 2017. (See Attached). On May 31, 2017, Professor
   Wasserman and the entire Academic Review Committee (ARC) acknowledged receiving and
   reading the grade appeal at the time of the reinstatement hearing. Professor Wasserman stated
   that the grade appeal would be disregarded because the Academic Review Committee had “no
   jurisdiction” over grade appeals. On June 26, 2017, I replied to your request for a copy of the
   grade appeal, informing you of the above-referenced facts via email, thus rendering your claims
   of my failure to respond to your request a patent falsehood. However, your persistent request for
   this document provides prima facie evidence no action was taken on this request. Additionally,
   with the exception of illegible grading spreadsheets, no graded assignments were returned from
   Christina’s LSV II course, suggesting further attempts to suppress information regarding grades
   given by a first semester, adjunct professor who received uniformly dismal reviews from
   students.

   Christina’s formal grade appeal and reinstatement appeal should have been included in the
   FERPA student records. The fact that the grade appeal and reinstatement appeal is not included
   in the student records and your repeated request infers that FIU has either misplaced or destroyed
   Christina’s formal appeal. Professor Wasserman was the last person to be in possession of the
   appeal at the time of the hearing. If FIU is not in possession of Christina’s grade appeal and
   appeal for reinstatement, we will allege that Professor Wasserman intentionally destroyed the


                                               Page 3 of 5
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 43 of
                                     102


   grade appeal in furtherance of his malicious targeting of Christina for her political beliefs in
   violation of federal and state law. Conversely, should FIU confirm they are in possession of the
   request for review, we will assert FIU breached its fiduciary duty to Christina by taking life-
   altering action against her in the absence of thorough investigation of issues raised in her appeal.

   The basis of Christina’s original review request was supported by substantive and material facts.
   Christina’s grade appeal was based on Professor Brown’s actual written comments and evidence
   of Professor Brown’s manipulation of the grading rubric to purposely give the lowest grade in
   the class. Professor Brown told Christina that she punitively deducted points from all categories
   regardless of the rubric. FIU and the ARC intentionally ignored the grade appeal and made no
   effort to investigate the LSV grade despite the fact that the ARC hearing was attended by two
   LSV professors and conducted on behalf of the school’s acting dean. Professor Wasserman’s
   statement that the ARC has no jurisdiction over grade review is ludicrous given the committee
   was convened on behalf of the dean with the intention of determining Christina’s continued
   enrollment at FIU Law. Additionally, Dean Ansah and Professor Wasserman were notified that
   Christina was represented by counsel. Professor Wasserman abridged Christina’s rights by
   refusing to permit me to attend the reinstatement hearing. He stated that “the committee voted
   not to let her attorney attend the hearing” and left me to wait in hallway. Professor Wasserman’s
   and the ARC decision was unethical, likely reportable to the Florida Bar, and further reinforces
   our assertion FIU purposefully target Christina. It is incredulous that a law school, purportedly
   charged with training the next generations of advocates, would deny one of its own students the
   right to representation and due process. Combined with Professor Baker’s in-class portrayal of
   Republicans, specifically Trump voters, being mentally disabled, most reasonable persons would
   certainly infer Christina was subjected to undue animus.

   You have been personally notified of FIU’s failure to give adequate attention to her grade appeal
   since June 26, 2017 (4 weeks) and have done nothing to remedy this crisis. You are well aware
   that a law student transferring to another law school as a 2L is impossible without being a
   student in good standing and have purposefully created a de facto foreclosure of Christina’s legal
   career. Given Christina was dismissed for two hundredths of a point, without previous notice or
   the option of probation or mediation, your school’s persistent unwillingness to review or
   investigate anything, combined with the above-referenced issues regarding the kangaroo court
   known as ARC, one can reasonably infer other motives were behind Christina’s dismissal.

           FIU has made a string of indefensible bad acts against Christina. FIU has consistently
   lacked transparency and has used ploys and tactics meant to harm Christina. FIU has
   consistently failed in its fiduciary duty to treat Christina with fairness and respect due a student.
   It is now clear to us that at least Prof. Wasserman. Prof. Brown, Prof. Baker, Prof. Shrier, and
   Prof. Norberg targeted Christina for being an active participant and supporter of the Republican
   Party and President Donald Trump. We allege that some and perhaps all those professors
   unmasked Christina’s blind grading number and intentionally downgraded Christina’s raw score
   on her exams. We have carefully reviewed the few documents provided in her student record.
   We are confident that Christina’s academic performance will speak for itself. We are confident
   that a full discovery will reveal that Christina’s 1L academic performance was in no way below
   2.0 GPA. We are confident that FIU has committed violations of her constitutional rights and
   committed tortious acts. FIU has been placed on formal notice of material and legitimate


                                                Page 4 of 5
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 44 of
                                     102


   complaints of professor malfeasance. As an attorney, it is your duty to read all of her exams and
   written materials yourself. Govern yourself accordingly.

           Christina is requesting that all her grades be reviewed by an objective third party
   and that Christina’s allegations be investigated immediately. Christina is giving FIU this
   final opportunity to make right these grievous and damaging actions. FIU is obligated to find
   and address her formal grade appeal and investigate all her allegations. We will not provide
   another copy of the extremely important formal appeal because it will be easily proved that FIU
   was in possession of that appeal for three months and took no action. Professor Wasserman or
   another member of the law school should be in possession of the grade appeal. If FIU takes no
   action, a copy of the grade appeal will be attached to our complaint when filed. We reserve all
   rights under federal and state law. We reserve the right to file a grievance under FERPA.

           We demand her entire student record listed above by July 26, 2017 5 p.m. We demand
   the corresponding grading rubrics and the answer keys for each exam and assignment.

          Thank you for your immediate attention.

   Very Truly Yours,




   Diana McLaughlin, M.D., M.B.A., Esq.                Cc: Christina M. McLaughlin
   Florida Bar Number: 84479
   2336 Immokalee Road
   Naples, FL 34110
   Phone: (239) 229-8481
   Fax: (239) 449-3397
   Email: drdiana@dianamclaughlin.com




                                              Page 5 of 5
Florida International University Mail - Petition for Readmission       Page 1 of 2
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 45 of
                                                    102



                                                                   Christina McLaughlin <cmcla012@fiu.edu>



 Petition for Readmission
 3 messages

 Christina McLaughlin <cmcla012@fiu.edu>                                Tue, May 23, 2017 at 4:42 PM
 To: tansah@fiu.edu
 Bcc: Diana McLaughlin <drdiana@kidsmedicalcare.com>, hugh@kmcnetwork.com

  Dean Ansah,

  You are already in receipt of the attached letter of appeal in this email. I sent the attached letter of appeal
  yesterday through email, fax, and Federal Express. I received a signed receipt of the mailed letter of
  appeal the morning of May 23rd, 2017. I am resending the letter in response to the email I received the
  afternoon of May 23rd, 2017 providing the directions of the formal submission process of a petition for
  readmission. I formally request that I appear before the committee to review my petition for readmission. I
  formally request that my mother, Diana McLaughlin, Esq. be present during my appearance.

  Please send me email confirmation upon receipt of my petition pursuant to the instructions in the email. As
  a reminder, I have a paid legal internship that begins June 2nd, 2017. I am requesting that I receive a final
  disposition before June 2nd, 2017. I am available to appear before the committee at any time, with
  reasonable notice, taking into consideration that I live in Naples, Florida. I am, also, requesting that my
  grade for Spring Semester LSV (LSVII) be reviewed and determined prior to my appearance before the
  committee.

  Respectfully submitted,

  Christina McLaughlin

       McLaughlin Petition of Appeal.pdf
       2041K


 Tawia Ansah <tansah@fiu.edu>                                                       Tue, May 30, 2017 at 3:19 PM
 To: Christina McLaughlin <cmcla012@fiu.edu>




  Tawia B. Ansah
  Acting Dean
  Professor of Law
  FIU College of Law
  Modesto Maidique Campus
  11200 SW 8 Street, RDB Hall 2024
  Miami, FL 33199
  Office 305-348-8004


  From: Christina McLaughlin <cmcla012@fiu.edu>
  Date: Tuesday, May 23, 2017 at 4:42 PM




https://mail.google.com/mail/u/0/?ui=2&ik=30ac7c17a7&jsver=qNcEVBmGY9Q.en.&vie... 7/18/2017
Florida International University Mail - Petition for Readmission       Page 2 of 2
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 46 of
                                                    102

  To: Tawia Ansah <tansah@fiu.edu>
  Subject: Petition for Readmission
  [Quoted text hidden]



 Tawia Ansah <tansah@fiu.edu>                                    Tue, May 30, 2017 at 3:20 PM
 To: Christina McLaughlin <cmcla012@fiu.edu>

  Dear Ms. McLaughlin

  We are in receipt of your petition.
  Thank you.
  T.A.




  Tawia B. Ansah
  Acting Dean
  Professor of Law
  FIU College of Law
  Modesto Maidique Campus
  11200 SW 8 Street, RDB Hall 2024
  Miami, FL 33199
  Office 305-348-8004


  From: Christina McLaughlin <cmcla012@fiu.edu>
  Date: Tuesday, May 23, 2017 at 4:42 PM
  To: Tawia Ansah <tansah@fiu.edu>
  Subject: Petition for Readmission

  [Quoted text hidden]




https://mail.google.com/mail/u/0/?ui=2&ik=30ac7c17a7&jsver=qNcEVBmGY9Q.en.&vie... 7/18/2017
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 47 of
                                     102




                       EXHIBIT 50
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 48 of
                                     102


                                                                  Diana M.D.
  2336 Immokalee Road
  Naples, FL 34110

                                                              McLaughlin M.B.A.
  Phone: 239.229.8481
  Fax: 239.449.3397
  Email: drdiana@dianamclaughlin.com                                                     Esq.
                                                                  Medicine • Business • Law
   June 31, 2017      Scriverner's error
                      Should be 7/31/2017

   DELIVERED VIA EMAIL TO isisc@fiu.edu

   Isis Carbajal de Garcia
   Senior University Counsel
   Florida International University
   Modesto Maidique Campus PC 511
   Miami, FL 33199

            Re: Christina M. McLaughlin: In the matter of Academic Dismissal from FIU - School
   of Law

   Dear Ms. Carbajal,

          FIU continues its unrelenting bad acts against Christina McLaughlin. You have failed to
   respond to Christina’s serious allegations of malfeasance by FIU Law professors, Prof. Joycelyn
   Brown and Prof. Howard Wasserman. You emailed that you would send a response on July 26,
   2017 but we have received no response by you. FIU continues to withhold FERPA student records
   for more than one month.

            FIU, through its agents, you and Dean Ansah, continue to ignore the fact that no action has
   been taken to address Christina’s lengthy and substantive LSV II grade appeal for the past 9 weeks.
   FIU continues to disregard Christina’s fact based allegation that Prof. Brown purposely
   disregarded and misapplied the grading rubric in all assignments out of bias and malice because
   of Prof. Brown’s contempt for Christina’s political beliefs. In your July 18, 2017 email to me you
   referred to Christina’s request for grade review as “alleged”. Since you provided her appeal letter
   in your latest set of student records, you have provided prime facie proof that FIU received her
   initial request for grade review, therefore, not “alleged.”

          The grade appeal was written and delivered to Dean Ansah, the acting dean of the
   law school. Presumably, any grade review would be under the “jurisdiction” of the dean.
   Therefore, Prof. Wasserman’s statement that a grade review was outside the “jurisdiction” of the
   Academic Review Committee is absurd because Dean Ansah, Prof. Wasserman and the entire
   ARC was aware of the grade review request a full eight days prior to the hearing, yet chose to take
   no action. In light of this knowledge, Prof. Wasserman’s statements to Christina can only be
   viewed as a demonstration of his personal animus, purposefully obfuscating Christina’s review
   request sent directly to the dean. Nine weeks later, FIU has still taken no action on the grade
   review request in spite of knowing her request was more than “alleged,” as you stated. Combined
   with Prof. Wasserman’s refusal to allow Christina’s legal counsel to attend the ARC hearing, any

                                                Page 1 of 4
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 49 of
                                     102


   reasonable trier of fact would find it difficult to believe no animus or intent to railroad Christina
   existed.

           FIU refuses to take corrective action despite having knowledge that Prof. Wasserman
   refused to accept a letter of representation; refused to allow Christina’s counsel be present at the
   time of her Academic Review Committee hearing; treated Christina’s with aggression and disdain
   during the hearing; and denied Christina’s request for a grade appeal. Prof. Wasserman is a well-
   known and self-proclaimed anti-Trump crusader, whose vitriol and disdain for republicans and
   conservative beliefs is on constant public display. Prof. Wasserman’s numerous bad acts against
   Christina can be subsumed to his retaliation for Christina’s active and deep commitment and
   support of the Republican Party, its candidates and President Donald Trump.

           FIU could have simply and timely responded to Christina’s concerns by transparently and
   forthrightly seeking an objective LSV II grade review. FIU could have promptly and eagerly
   provided all of Christina’s student records. Rather, we have had to make multiple requests and get
   only small portions of her entire record in drips and drabs. FIU could have investigated her
   legitimate complaints by requesting a meeting with Christina and giving the opportunity to state,
   in her own words, her experience with the hostile educational environment she faced at the law
   school and the antagonism of the appeals hearing.

           Alternatively, FIU has stalled, diverted and disregarded a graduate student’s substantive
   and factual complaints. FIU is aware that if Christina’s academic dismissal is without basis and a
   result of tortious actions, that Christina will suffer irreparable harm such that will affect her career
   trajectory and entire career earning potential. Christina has already suffered a career set-back by
   losing an important summer paid internship. She had to suffer severe embarrassment in the face
   of senior attorneys who facilitated her summer internship. Christina was never given a financial
   aid exit interview and may suffer financial hardship because of student loans. FIU’s delay has
   caused Christina to lose her Miami housing because of the ensuing uncertainty. FIU is aware that
   it is impossible to transfer to another law school as a 2L without being a student in good standing.
   FIU has avoided any reasonable and proper response to perpetuate and cover-up FIU law schools
   tortious acts.

          FIU Law School’s fall semester starts in 14 days. There is no plausible or reasonable
   excuse to continue to ignore Christina’s complaint of malfeasance nor continue to unreasonably
   withhold portions of Christina’s academic records. Below is a list of the student records still
   outstanding. We expect a response and all her student records no later than August 2, 2017 at 5:00
   p.m.

   Fall Semester:
   CONSTITUTIONAL LAW: Prof. Baker
   *Constitutional Law Case Brief Presentation 1 (September 2016)
   *Constitutional Law Extra Credit Paper (October 2016)
   *Constitutional Law Case Brief Presentation 2 (October 2016)
   Constitutional Law Comparative International Law Essay (November 2016) Rubric
   *Constitutional Law Final Exam 1 through 100- Answer Key. (December 2016)
   Constitutional Law Final Grade Numerical


                                                 Page 2 of 4
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 50 of
                                     102


   Constitutional Law Final Grade Curved

   LSVI: Prof. Schrier
   *LSVI Discussion Draft (September 2016) Graded
   LSVI Discussion Draft (September 2016) Rubric
   *LSVI Closed Memo (October 2016) Graded
   LSVI Closed Memo (October 2016 Rubric
   *LSVI Research Assignment (October 2016) Graded
   LSVI Oral Report (November) Rubric
   LSVI Final Grade Curved

   CONTRACTS: Prof. Norberg
   Contract Final Examination (December 2016) Rubric
   Contracts Final Grade Curved

   TORTS: Prof. Jalloh
   Torts Final Examination Answer Key
   Torts Final Grade Numerical
   Torts Final Grade Curved

   Spring Semester:
   CIVIL PROCEDURE: Prof. Wasserman
   *Civil Procedure Essay 5 (February 2017) Graded
   Civil Procedure Essay 5 (February 2017) Rubric
   *Civil Procedure Midterm (March 2017) Graded
   Civil Procedure Midterm (March 2017) Rubric
   Civil Procedure Final Grade Numerical
   Civil Procedure Final Grade Curved

   CRIMINAL LAW: Prof. Carpenter
   *Criminal Law Midterm Exam 1 (March 2017) Graded
   Criminal Law Midterm Exam 1 (March 2017) Rubric
   *Criminal Law Midterm 2 (April 2017) Graded
   Criminal Law Midterm 2 (April 2017) Rubric
   Criminal Law Final Exam Answer Key (May 2017)
   Criminal Law Final Exam (May 2017) Rubric
   Criminal Law Final Grade Numerical
   Criminal Law Final Grade Curved

   INTRODUCTION TO INTERNATIONAL AND COMPARATIVE LAW
   Intro International Law Final (May 2017) Answer Key
   Intro International Law Final Grade Numerical
   Intro International Law Final Grade Curved

   PROPERTY LAW: Prof. Rodriguez-Dod
   Property Law Final Exam Answer Key (May 2017)


                                           Page 3 of 4
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 51 of
                                     102


   Property Law Final Exam Rubric (May 2017)
   Property Law Final Grade Numerical
   Property Law Final Grade Curved

   LSVII: Prof. Brown
   *LSVII Trial Memo (February 2017) Graded
   LSVII Trial Memo (February 2017) Rubric
   *LSVII Appellate Draft (March 2017) Graded
   LSVII Appellate Draft (March 2017 Rubric
   *LSVII Court Observation (March 2017) Graded
   LSVII Court Observation (March 2017) Rubric
   *LSVII Final Complete Brief (April 2017) Graded
   LSVII Final Brief (April 2017) Rubric
   *LSVII Oral Argument (April 2017) Grade
   LSVII Oral Argument (April 2017) Rubric
   *LSVII Oral Argument Video (April 2017)
   LSVII Final Grade Numerical
   LSVII Final Grade Curved



         Thank you for your immediate attention to this matter.


   Very Truly Yours,




   DIANA MCLAUGHLIN, M.D., M.B.A., Esq.
   Florida Bar Number: 84479
   2336 Immokalee Road
   Naples, FL 34110
   Phone: (239) 229-8481
   Fax: (239) 449-3397
   Email: drdiana@dianamclaughlin.com




                                             Page 4 of 4
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 52 of
                                     102




                       EXHIBIT 51
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 53 of
                                     102


Re: FPCO Complaint 18-0184; FPCO Complaint 2067

  Hawes, Michael <Michael.Hawes@ed.gov>
  Wed 4/24/2019 8:31 PM


To:Diana   McLaughlin <dianamclaughlin@dianamclaughlin.com>;



You are at the top of my list!


Sent from my iPad.

_____________________________________________________
Michael B. Hawes
Director, Student Privacy Policy Office
U.S. Department of Education
Michael.Hawes@ed.gov

On Apr 24, 2019, at 6:28 PM, Diana McLaughlin <dianamclaughlin@dianamclaughlin.com> wrote:




        ​Are​we​still​one​of​the​top​5​cases​you​are​working​on?


        From:​Hawes,​Michael​<Michael.Hawes@ed.gov>
        Sent:​Wednesday,​April​24,​2019​2:50​PM
        To:​Diana​McLaughlin
        Subject:​RE:​FPCO​Complaint​18-0184;​FPCO​Complaint​2067


        Dr.​McLaughlin,




        Please​forgive​the​tardiness​of​my​reply​to​your​email,​I​was​out​of​the​office​Monday​and​Tuesday.




        Your​daughter’s​investigation​is​still​under​review​by​our​General​Counsel’s​office,​but​I​did​receive​
        word​this​morning​that​there​has​been​movement​on​the​case.​​I​will​let​you​know​as​soon​as​we​
        are​able​to​issue​the​findings​letter.




        -Michael
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 54 of
                                     102

     ______________________________________________

     Michael B. Hawes

     Director, Student Privacy Policy Office

     Office of Planning, Evaluation, and Policy Development

     U.S. Department of Education

     Michael.Hawes@ed.gov




     From:​Diana​McLaughlin​<dianamclaughlin@dianamclaughlin.com>​
     Sent:​Monday,​April​22,​2019​10:18​AM
     To:​Hawes,​Michael​<Michael.Hawes@ed.gov>
     Subject:​RE:​FPCO​Complaint​18-0184;​FPCO​Complaint​2067




     Dear​Mr.​Hawes,



     Would​you​please​update​me​on​the​status​of​this​investigation?



     Diana​McLaughlin,​M.D.,​Esq.​




     From:​Hawes,​Michael​<​Michael.Hawes@ed.gov>
     Sent:​Friday,​March​22,​2019​3:31​PM
     To:​Diana​McLaughlin
     Subject:​RE:​FPCO​Complaint​18-0184;​FPCO​Complaint​2067




     Dr.​McLaughlin,
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 55 of
                                     102

     I​apologize​for​the​delay,​but​we​are​still​working​through​some​issues​regarding​your​daughter’s​
     case​with​our​General​Counsel’s​office.​​I​hope​to​have​more​news​soon.




     -Michael

     ________________________________________

     Michael​Brewster​Hawes

     Director,​Student​Privacy​Policy​Office

     Office​of​Planning,​Evaluation,​and​Policy​Development

     U.S.​Department​of​Education

     202.453.7017

     michael.hawes@ed.gov




     From: Diana McLaughlin [mailto:dianamclaughlin@dianamclaughlin.com]
     Sent: Friday, March 22, 2019 3:28 PM
     To: Hawes, Michael
     Subject: RE: FPCO Complaint 18-0184; FPCO Complaint 2067




     ​Dear​Mr.​Hawes,




     Would​you​please​update​me​on​the​status​of​this​investigation?




     Diana​McLaughlin,​M.D.,​Esq.
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 56 of
                                     102

     From:​Hawes,​Michael<​Michael.Hawes@ed.gov>
     Sent:​Tuesday,​January​8,​2019​10:28​AM
     To:​Diana​McLaughlin
     Subject:​RE:​FPCO​Complaint​18-0184;​FPCO​Complaint​2067




     Dr.​McLaughlin,




     Yes,​I​will​call​you​at​4PM​(Eastern)​tomorrow​afternoon.




     ____________________________________

     Michael​B.​Hawes

     Director,​Student​Privacy​Policy​Office

     Office​of​Planning,​Evaluation,​and​Policy​Development

     U.S.​Department​of​Education

     202.453.7017

     michael.hawes@ed.gov




     From: Diana McLaughlin [mailto:dianamclaughlin@dianamclaughlin.com]
     Sent: Tuesday, January 08, 2019 10:18 AM
     To: Hawes, Michael
     Subject: RE: FPCO Complaint 18-0184; FPCO Complaint 2067




     ​ ood​morning​Mr.​Hawes.​​Just​confirming​if​we​still​plan​to​speak​tomorrow​afternoon​at​
     G
     4:00​pm.​​Please​let​me​know.




     Thanks,
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 57 of
                                     102




     Diana




     From:​Hawes,​Michael<​Michael.Hawes@ed.gov>
     Sent:​Thursday,​January​3,​2019​7:01​AM
     To:​Diana​McLaughlin
     Subject:​Re:​FPCO​Complaint​18-0184;​FPCO​Complaint​2067




     Dr.​McLaughlin,​




     Yes,​I​was​able​to​find​the​document.​​Thanks.​

     Sent​from​my​iPad​

     __________________________________________________

     Michael​Brewster​Hawes

     Director​of​Student​Privacy​Policy,​and

     Acting​Director,​Family​Policy​Compliance​Office

     Office​of​the​Chief​Privacy​Officer

     U.S.​Department​of​Education

     202.453.7017

     michael.hawes@ed.gov


     On​Jan​2,​2019,​at​9:28​PM,​Diana​McLaughlin​<dianamclaughlin@dianamclaughlin.com>​
     wrote:
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 58 of
                                     102

         Dear​Mr.​Hawes,




         Happy​New​Year.​​I​wanted​to​follow​up​on​our​conversation​last​week.​​Were​
         you​able​to​locate​the​FIU​Academic​Policies​and​Regulations?​​If​you​have​not,​
         please​let​me​know​and​I​will​forward​you​another​copy.




         Thank​you​for​your​consideration.




         Diana​McLaughlin,​M.D.,​Esq.
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 59 of
                                     102




                       EXHIBIT 52
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 60 of
                                     102



                        P          A


                                       U.S. Department of Education
                                       Office of Inspector General




                   Office of the Chief Privacy
                   Officer’s Processing of Family
                   Educational Rights and Privacy
                   Act Complaints
                   November 26, 2018
                   ED-OIG/A09R0008
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 61 of
                                     102



              NOTICE
              Statements that managerial practices need improvements, as well as other conclusions
              and recommendations in this report, represent the opinions of the Office of Inspector
              General. The appropriate Department of Education officials will determine what
              corrective actions should be taken.

              In accordance with Freedom of Information Act (Title 5, United States Code,
              Section 552), reports that the Office of Inspector General issues are available to
              members of the press and general public to the extent information they contain is not
              subject to exemptions in the Act.
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 62 of
                                      102
                    UNITED STATES DEPARTMENT OF EDUCATION
                                            OFFICE OF INSPECTOR GENERAL

                                                                                                                         Audit Services




   November 26, 2018


   TO:           Denise L. Carter
                 Acting Assistant Secretary
                 Office of Management

   FROM:         Bryon Gordon /s/
                 Assistant Inspector General for Audit

   SUBJECT:      Final Audit Report, “Office of the Chief Privacy Officer’s Processing of Family Educational
                 Rights and Privacy Act Complaints,” Control Number ED-OIG/A09R0008


   Attached is the subject final audit report that consolidates the results of our review of the Office of the
   Chief Privacy Officer’s processing of Family Educational Rights and Privacy Act complaints. We have
   provided an electronic copy to your audit liaison officer. We received your comments agreeing with the
   finding and recommendations in our draft report.

   U.S. Department of Education policy requires that you develop a final corrective action plan within
   30 days of the issuance of this report. The corrective action plan should set forth the specific action
   items and targeted completion dates necessary to implement final corrective actions on the finding and
   recommendations contained in this final audit report. Corrective actions that your office proposes and
   implements will be monitored and tracked through the Department’s Audit Accountability and
   Resolution Tracking System.

   In accordance with the Inspector General Act of 1978, as amended, the Office of Inspector General is
   required to report to Congress twice a year on the audits that remain unresolved after 6 months from
   the date of issuance.

   We appreciate your cooperation during this review. If you have any questions, please contact Ray
   Hendren, Regional Inspector General for Audit, Sacramento Audit Region at (916) 930-2399 or
   ray.hendren@ed.gov.

   Attachment




                                   400 MARYLAND AVENUE, S.W., WASHINGTON, DC 20202-1510

                   Promoting the efficiency, effectiveness, and integrity of the Department’s programs and operations.
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 63 of
                                     102



              Table of Contents
              Results in Brief .................................................................................................................... 5
              Introduction ........................................................................................................................ 8
              Finding. The Privacy Office Did Not Have Sufficient Controls to Ensure that it Timely and
              Effectively Processed FERPA Complaints .......................................................................... 12
              Other Matter. The Privacy Office Should Conduct Self-Initiated Investigations When
              Warranted......................................................................................................................... 31
              Appendix A. Scope and Methodology............................................................................... 32
              Appendix B. Acronyms and Abbreviations........................................................................ 37
              Office of Management Comments ................................................................................... 38
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 64 of
                                     102



                 Results in Brief
                 What We Did
                 The objective of our audit was to determine whether the Office of the Chief Privacy
                 Officer had controls to ensure that it timely and effectively processed complaints
                 received under the Family Educational Rights and Privacy Act.

                 Our audit covered the U.S. Department of Education (Department), Office of the Chief
                 Privacy Officer’s (Privacy Office) processing of Family Educational Rights and Privacy Act
                 (FERPA) complaints that were open for at least one day during fiscal year (FY) 2017,
                 regardless of when the Privacy Office originally received the complaints. Processing of
                 FERPA complaints refers to all actions that the Privacy Office has taken related to the
                 complaints, including receiving, recording, reviewing, tracking, dismissing, investigating,
                 and closing the complaints. We limited our scope to the complaint processing activities
                 that the Privacy Office performed from the time it received the complaints through the
                 end of FY 2017 (September 30, 2017). We also obtained information about changes that
                 the Privacy Office made to its complaint processes during FY 2018 while the audit was
                 underway.

                 We sampled 74 complaints from four categories: completed investigations, open
                 investigations, inactive complaints, and dismissed complaints. We obtained and
                 reviewed documentation of activity related to each sampled complaint, including the
                 original complaint and correspondence associated with the processing of the complaint.
                 We also obtained other relevant documentation and interviewed Privacy Office
                 personnel to help us evaluate the timeliness and effectiveness of the Privacy Office’s
                 FERPA complaint processing.

                 What We Found
                 The Privacy Office did not have controls to ensure that it timely and effectively
                 processed FERPA complaints during our audit period. The Privacy Office had a
                 longstanding and substantial backlog of unresolved FERPA complaints that prevented
                 timely and effective resolution of new complaints it received. It also had a number of
                 significant control weaknesses that hampered its ability to resolve FERPA complaints.
                 Unresolved FERPA policy questions have also affected the Privacy Office’s ability to
                 resolve certain complaints. The Privacy Office placed many of these complaints into an
                 indefinite inactive status as a result.

                 The Privacy Office could not precisely quantify the unresolved complaint backlog due to
                 weaknesses in its tracking process, but Privacy Office officials estimated they were
                 about 2 years behind on complaint investigations. Based on the number of open
                 complaints that warrant investigation and the number of investigations the Privacy
   U.S. Department of Education
   Office of Inspector General
   ED-OIG/A09R0008                                                                                         5
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 65 of
                                     102


                 Office completed in FY 2017 and part of FY 2018, we concluded that the backlog may be
                 significantly greater than 2 years. According to one official, the Privacy Office has
                 experienced an increase in both the volume and complexity of incoming FERPA
                 complaints in recent years.

                 The Privacy Office had an opportunity to eliminate, or at least significantly reduce, the
                 complaint backlog beginning in FY 2015 when it received authority to hire several
                 additional staff for the student privacy function. Despite highlighting elimination of the
                 significant complaint backlog as one of the primary benefits of increasing its staffing
                 level, the Privacy Office dedicated the majority of the new staff it obtained to
                 performing FERPA work unrelated to resolving existing complaints, such as providing
                 technical assistance, training, and guidance on best practices. Although these other
                 FERPA activities are important and can lead to fewer complaints in the future, it is
                 critical that the Privacy Office focus its attention on eliminating or reducing the backlog
                 to ensure it is meeting its legal obligation to timely and effectively resolve FERPA
                 complaints and reduce the risks to students and the Department caused by substantial
                 delays in resolving complaints. The Privacy Office does not have a plan to eliminate the
                 complaint backlog despite characterizing the backlog as among its highest management
                 priorities.

                 We also identified significant control weaknesses in how the Privacy Office designed and
                 implemented processes for evaluating, tracking, and resolving FERPA complaints. These
                 weaknesses contributed to the backlog and led to untimely and ineffective complaint
                 processing. The Privacy Office’s complaint tracking process and systems were
                 inadequate and did not allow the Privacy Office to identify the number of individual
                 complaints it had received or track the status of those complaints. As a result, the
                 Privacy Office did not have reliable or complete data on its complaint resolution
                 operations and could not set meaningful performance goals or evaluate its
                 performance.

                 The Privacy Office did not have a consistent or appropriate complaint resolution process
                 during our audit period. The Privacy Office placed some complaints that required an
                 investigation into an inactive status. The Privacy Office also did not have current written
                 policies and procedures to guide staff responsible for resolving complaints. It left many
                 critical decisions to the discretion of individual caseworkers, and managers did not
                 sufficiently oversee caseworker activity, which led to inconsistencies in complaint
                 handling. The Privacy Office also did not always communicate effectively with
                 complainants during the time that complaints were open. Finally, the Privacy Office
                 generally processed complaints in the order they were received rather than evaluating
                 the risk of each complaint and prioritizing complaints with the highest risk or greatest
                 potential impact.

   U.S. Department of Education
   Office of Inspector General
   ED-OIG/A09R0008                                                                                         6
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 66 of
                                     102


                   FERPA violations can have significant ramifications for students. Because of weaknesses
                   in its FERPA complaint resolution processes, the Privacy Office did not ensure the timely
                   remediation of violations, which may have compounded the adverse impact on
                   students. For example, when a school inappropriately releases personal information 1
                   from a student’s education record, the student can face consequences including a loss
                   of reputation, harassment, and retaliation. Further, when a school denies a student the
                   opportunity to access, review, and correct the information in their education record, the
                   student can lose out on important educational or employment opportunities.
                   Complainants rely on the Privacy Office to take prompt enforcement action on their
                   complaints when warranted. The backlog and ineffective communication with
                   complainants could also result in diminished public trust in the Department.

                   Privacy Office officials took certain actions during FY 2017 and into FY 2018 to improve
                   their ability to timely and effectively resolve FERPA complaints. We evaluated the
                   sufficiency and appropriateness of only those actions that were fully implemented
                   during our audit period.

                   What We Recommend
                   We recommend that the Acting Assistant Secretary of the Office of Management
                   require the Privacy Office to take a variety of actions to address the complaint backlog
                   and to correct the control weaknesses associated with its complaint resolution
                   processes.

                       •   The Privacy Office should allocate appropriate resources to eliminate the
                           current unresolved complaint backlog so that it can resolve complaints in a
                           timely manner going forward. The Privacy Office should also work to resolve
                           FERPA policy issues that affect its ability to resolve certain complaints.

                       •   To eliminate control weaknesses, the Privacy Office should ensure its policies
                           and procedures are appropriate and comprehensive to effectively guide staff
                           that resolve complaints as well as managers that oversee their work. The Privacy
                           Office should also implement an effective complaint tracking process to ensure
                           it can maintain reliable and complete information on the status and outcome of
                           all complaints received. In addition, the Privacy Office should develop
                           meaningful performance standards for the complaint resolution function and
                           for staff that resolve complaints. The Privacy Office should also avoid putting


   1
     We use the term “personal information” in this report to refer to “personally identifiable information”
   from a student’s education record that is protected under FERPA. This could include information such as
   a student’s grades, disciplinary history, or medical information.


   U.S. Department of Education
   Office of Inspector General
   ED-OIG/A09R0008                                                                                            7
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 67 of
                                     102


                           complaints that warrant an investigation into an “inactive” status. Finally, the
                           Privacy Office should ensure it communicates timely and effectively with
                           complainants and develop a process for evaluating the risk of incoming
                           complaints to ensure that high-risk or high-impact complaints are assigned the
                           highest priority.
                   We provided a draft of this report to the Department’s Office of Management, which
                   oversees the Privacy Office, for comment. The Office of Management agreed with the
                   finding and all recommendations and described corrective actions that it had taken or
                   planned to take to address each of the recommendations. The Office of Management
                   provided two factual clarifications related to specific information in the draft report. The
                   Office of Management also stated that it could be perceived that the draft included
                   material covered by attorney-client or deliberative process privileges. We revised the
                   report based on the comments provided. The revisions did not change our finding,
                   conclusions, or recommendations. We included the full text of the Office of
                   Management‘s comments at the end of this report.


                   Introduction
                   Background
                   FERPA grants certain rights and privacy protections to parents and students regarding
                   student education records. FERPA applies to all schools (elementary, secondary, and
                   postsecondary) that receive Federal education funding under any applicable program
                   administered by the Department, as well as to educational agencies such as school
                   districts and State departments of education. For students under the age of 18, FERPA
                   and the Department’s implementing regulations afford privacy rights to parents with
                   respect to their children’s education records unless the student is attending a
                   postsecondary school. Once a student turns 18 or attends a postsecondary school, only
                   the student has FERPA privacy rights as an “eligible student.” 2 The rights that FERPA
                   affords include the right to review the student’s education records maintained by the
                   school, and to request that the school correct records that the parent or eligible student
                   believes to be inaccurate, misleading, or that violate the student’s rights to privacy.
                   Parents and eligible students also have the right to file a complaint with the Department
                   if they believe their FERPA rights have been violated.




   2
    If a parent with FERPA rights files a complaint for their child, the parent will continue to maintain
   FERPA rights for that complaint even if the child turns 18 years of age or begins postsecondary school.


   U.S. Department of Education
   Office of Inspector General
   ED-OIG/A09R0008                                                                                            8
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 68 of
                                     102


                 Schools generally must obtain written consent from the parent or eligible student
                 before disclosing information from the student’s education record. However, schools
                 can release education records, or the personal information contained therein, without
                 consent under certain circumstances, such as providing the records to a school official
                 who has a legitimate educational interest in the information, to other schools to which
                 the student is transferring, or to authorized officials in connection with an audit or
                 judicial order. Schools can also disclose “directory information” (such as a student’s
                 name, address, phone number, and date and place of birth) without consent as long as
                 they inform the parent or eligible student of their policy regarding directory information
                 and allow a reasonable amount of time for them to opt out of sharing the directory
                 information.

                 Under Title 20, U.S. Code, Section 1232g(f) and (g), the Department is required to
                 establish an office for the purpose of investigating, processing, reviewing, and
                 adjudicating FERPA violations and complaints of alleged FERPA violations and to take
                 “appropriate actions” to enforce FERPA. Under Title 34, Code of Federal Regulations
                 (C.F.R.), Section 99.60(b), the Department has designated the Privacy Office as the office
                 responsible for enforcing FERPA, including investigating, processing, and reviewing
                 complaints, and providing technical assistance to help ensure compliance with FERPA.
                 The law and regulations generally do not specify how the Department should process
                 complaints or establish timeframes for resolving complaints. Instead, the Privacy Office
                 has discretion as to how it resolves FERPA complaints.

                 In addition to enforcing FERPA, the Privacy Office is also responsible for administering
                 two other laws related to student privacy: the Protection of Pupil Rights Amendment
                 and the military recruiter provisions of the Every Student Succeeds Act. However,
                 Privacy Office officials told us that 95 percent or more of the Privacy Office’s student
                 privacy workload is related to FERPA. In addition to its work on student privacy, the
                 Privacy Office administers other statutes for the Department, such as the Freedom of
                 Information Act, the Privacy Act, the Federal Records Act, and the Paperwork Reduction
                 Act.

                 The Family Policy Compliance Office (Compliance Office) within the Privacy Office is
                 responsible for conducting FERPA compliance and enforcement activities, including
                 processing and investigating FERPA complaints. Until 2017, the Compliance Office was
                 formally responsible for all of the Privacy Office’s activities related to FERPA. In
                 January 2017, the Privacy Office created a new division called the Student Privacy Policy




   U.S. Department of Education
   Office of Inspector General
   ED-OIG/A09R0008                                                                                        9
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 69 of
                                     102


                       and Assistance Division (Policy and Assistance Division). 3 The Policy and Assistance
                       Division assumed responsibility for certain FERPA-related functions that the Compliance
                       Office had previously performed. Table 1 shows the respective responsibilities of the
                       Compliance Office and the Policy and Assistance Division.

                       Table 1. FERPA Responsibilities of the Compliance Office and the Policy and Assistance
                       Division
                                                                                               Policy and
                                  Activity                            Compliance Office    Assistance Division

       Complaint resolution and enforcement                                  Yes                   No

       Technical assistance (a)                                              Yes                   Yes

       Policy development and issuance of best practices guidance            No                    Yes

       FERPA compliance training and maintenance of
                                                                             Yes                   Yes
       studentprivacy.ed.gov
                       (a) In general, the Compliance Office provides technical assistance to parents and
                       students and the Policy and Assistance Division provides technical assistance to
                       educational agencies and schools.

                       FERPA complaints must be submitted to the Compliance Office in writing. The
                       Compliance Office has a complaint form on its website that complainants can submit
                       online or by mail or email. A FERPA complaint must meet the following three criteria to
                       warrant an investigation by the Compliance Office:

                            1. the complainant must have standing (be a parent or eligible student),
                            2. the complaint must be timely (submitted to the Compliance Office within
                               180 days of the date of the alleged FERPA violation or the date that the
                               complainant knew or reasonably should have known of the alleged violation),
                               and
                            3. the complaint must contain specific allegations of fact giving reasonable cause
                               to believe that a FERPA violation may have occurred.




   3
    The Compliance Office was the office designated by the Secretary at 34 C.F.R. Section 90.60 as
   responsible for FERPA until 2017 when the Privacy Office made a technical amendment to the C.F.R. to
   change the responsible office from the Compliance Office to the Privacy Office.


   U.S. Department of Education
   Office of Inspector General
   ED-OIG/A09R0008                                                                                               10
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 70 of
                                     102


                 In January 2017, the Compliance Office began holding a weekly meeting (which it
                 referred to as a “triage meeting”) to evaluate each of the complaints that it received
                 during the prior week. The Compliance Office director, deputy director, investigation
                 caseworkers, and other appropriate staff participate in the triage meetings and use their
                 collective knowledge to determine the proper course of action for each complaint.
                 Generally, staff place complaints into one of three categories during the triage meeting:
                 investigation, pending, or dismissal. If a complaint meets the criteria for investigation,
                 the Compliance Office assigns an investigation number to the complaint and places it in
                 a queue to be investigated. If the complaint does not include enough information for
                 the Compliance Office to determine whether it warrants investigation, the complaint is
                 classified as pending and the Compliance Office requests additional information from
                 the complainant. If the complaint does not warrant investigation, it is dismissed.

                 FERPA complaints vary widely in subject matter and impact, ranging from specific issues
                 related to one student’s education record to systemic issues that affect every student at
                 a school. For example, a parent or eligible student may file a FERPA complaint if a school
                 denies them access to the student’s education records or if a school declines to correct
                 a mistake in the education records. An error in the student’s education record, such as a
                 missing course or incorrect grade, can affect the student’s eligibility for graduation and
                 employment. As another example, a parent or eligible student may file a complaint if
                 the school shares the student’s directory information despite the student having opted
                 out. This type of prohibited disclosure would be significant if a student had a restraining
                 order against someone who should not have access to the student’s address or other
                 personal information. Schools may also have policies or practices that systemically
                 violate the FERPA rights of all students who attend the school. The underlying
                 circumstances of FERPA complaints may have high stakes for the complainant and the
                 scenarios can be time-sensitive, demanding prompt action by the Department to resolve
                 the complaint.

                 In 2010, the Department hired a consultant to evaluate the Compliance Office’s
                 operations. The consultant identified 19 recommendations, including a number of
                 suggestions for improving how the Compliance Office processed and resolved FERPA
                 complaints. Since 2010, the Compliance Office has taken action to implement a number
                 of the recommendations, but it has not fully implemented some critical
                 recommendations related to tracking complaints and using data to measure
                 performance. Beginning in FY 2017, the Compliance Office undertook a significant
                 redesign and overhaul of its complaint resolution processes. As part of this initiative, the
                 Compliance Office reviewed the backlog of all open complaints to determine the
                 appropriate action for each complaint, modified and improved its complaint tracking
                 processes, developed standard templates for letters it commonly issued during
                 complaint resolution, and developed written policies and procedures.

   U.S. Department of Education
   Office of Inspector General
   ED-OIG/A09R0008                                                                                        11
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 71 of
                                     102


                 The Department identified FERPA enforcement as a priority in its FY 2018–2022
                 Strategic Plan. Strategic objective 3.2 is to “[i]mprove privacy protections for, and
                 transparency of, education data both at the Department and in the education
                 community.” Strategic objective 3.2 includes two implementation strategies, the second
                 of which is to “[i]mprove the efficiency of the Department's administration,
                 enforcement, and technical assistance relating to student privacy.” This implementation
                 strategy includes ensuring the timeliness of FERPA enforcement.


                 Finding. The Privacy Office Did Not Have
                   Sufficient Controls to Ensure that it Timely
                   and Effectively Processed FERPA Complaints
                 The Privacy Office had and continues to have a longstanding backlog of unresolved
                 FERPA complaints; Compliance Office officials estimated they were about 2 years behind
                 on complaint investigations. However, based on the number of open complaints and the
                 number of complaint investigations that the Compliance Office has recently closed, we
                 concluded that the backlog may be significantly greater than 2 years. Multiple factors
                 contribute to the backlog, including a lack of resources to timely investigate all
                 complaints and unresolved FERPA policy issues that impede complaint investigations.
                 The Privacy Office had an opportunity to reduce or eliminate the complaint backlog
                 beginning in FY 2015 when it received authority to hire additional staff for the student
                 privacy function. However, despite the significant complaint backlog, the Privacy Office
                 dedicated the majority of the new resources to performing FERPA work unrelated to
                 resolving existing complaints.

                 We also identified a number of weaknesses in the Compliance Office’s processes for
                 resolving complaints. The Compliance Office’s tracking process for FERPA complaints
                 was inadequate and did not enable the Compliance Office to identify the number of
                 individual complaints it had received or track the status of all complaints through the
                 resolution process. As a result, the Compliance Office did not have reliable data on its
                 effectiveness in resolving complaints and could not set meaningful performance goals or
                 evaluate its performance. The Compliance Office’s processes also lacked consistency
                 and in some cases were not appropriate, in part because the Compliance Office had not
                 implemented written policies and procedures to guide personnel. Many critical
                 decisions were left to the discretion of caseworkers and managers did not sufficiently
                 oversee the work, which led to inconsistency in complaint handling. The Compliance
                 Office also did not always communicate effectively with complainants during the
                 complaint resolution process. Finally, the Compliance Office generally processed
                 complaints in the order they were received rather than evaluating the risk of each
                 complaint and prioritizing the complaints with the highest risk or most significant
                 potential adverse impact.
   U.S. Department of Education
   Office of Inspector General
   ED-OIG/A09R0008                                                                                    12
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 72 of
                                     102


                 FERPA violations can have significant ramifications for students. Because of weaknesses
                 in its FERPA complaint resolution processes, the Compliance Office did not ensure the
                 timely remediation of violations, which may have compounded the adverse impact on
                 students. For example, when a school inappropriately discloses personal information
                 from a student’s education record, the student can face consequences including a loss
                 of reputation, harassment, and retaliation. Further, when a school denies a student the
                 opportunity to access, review, and correct the information in their education record, the
                 student can lose out on important educational or employment opportunities.
                 Complainants rely on the Compliance Office to take timely enforcement action on their
                 complaints when warranted. The backlog and ineffective communication with
                 complainants could also result in diminished public trust in the Department.

                 The U.S. Government Accountability Office’s “Standards for Internal Control in the
                 Federal Government,” September 2014, (known as the Green Book) establishes internal
                 control standards for Federal entities. The Green Book identifies the following five
                 components of internal control: control environment, risk assessment, control activities,
                 information and communication, and monitoring. Each of the five components of
                 internal control contains several principles which are the underlying requirements of the
                 component. For an internal control system to be effective, the five components of
                 internal control must all be effectively designed, implemented, and operating together
                 in an integrated manner. The Privacy Office should correct the control weaknesses we
                 identified to help ensure that its controls over the processing of FERPA complaints meet
                 the standards of the Green Book.

                 Unresolved Complaint Backlog
                 The Compliance Office had a significant backlog of FERPA complaints and the Chief
                 Privacy Officer told us that the backlog has existed for decades. Compliance Office
                 officials could not precisely quantify the complaint backlog due to weaknesses in the
                 complaint tracking process (described further in the section “Complaint Tracking System
                 was Inadequate”), but they estimated that the Compliance Office was about 2 years
                 behind on FERPA investigations. According to Compliance Office officials, the average
                 FERPA investigation takes about 24 hours of active staff time to complete, and the work
                 is spread over a period of about 6 months. Thus, any complaint older than about
                 6 months would be considered part of the backlog.




   U.S. Department of Education
   Office of Inspector General
   ED-OIG/A09R0008                                                                                     13
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 73 of
                                     102


                   The Compliance Office’s records indicated that there were 285 open investigations at
                   the end of September 2017. 4 By May 2018, the number of open investigations had
                   increased to 344. These numbers include only the complaints that the Compliance
                   Office has decided to investigate and do not include other open complaints, such as
                   those in a pending status while the Compliance Office determines whether they warrant
                   an investigation, or those that the Compliance Office has placed in an inactive status
                   due to unresolved policy issues that impede the Compliance Office’s ability to
                   investigate them.

                   According to the Compliance Office’s records, it completed and issued letters to close
                   24 investigations during FY 2017. Compliance Office officials told us that the number of
                   investigations they completed in FY 2017 was lower than the number they completed in
                   prior years for two reasons. First, there was a backlog resulting from delays in
                   completing managerial reviews of letters to formally close investigations that had been
                   completed in FY 2017. According to Compliance Office officials, they completed
                   31 additional investigations during FY 2017. However, the Compliance Office had not
                   issued letters to close these 31 completed investigations nearly 8 months after the end
                   of the fiscal year. Second, the Compliance Office dedicated a substantial amount of staff
                   time to redesigning its operations during FY 2017. Compliance Office officials told us
                   that staff shifted their focus from their regularly assigned work to help develop new
                   policies and procedures and perform other redesign activities during the year. However,
                   we noted that according to the Compliance Office’s tracking spreadsheet updated in
                   May 2018, the Compliance Office had closed only 17 investigations during FY 2018
                   (nearly 8 months into the year). This closed investigations count was comparable with
                   the total number of investigations the Compliance Office closed during FY 2017. At this
                   rate of closing investigations, the inventory of 344 open investigations would amount to
                   a backlog of far greater than 2 years.

                   We reviewed all 24 investigations that the Compliance Office completed during FY 2017
                   and determined that the age of the complaints, calculated from the date that the
                   Compliance Office received each complaint until the closure of the associated




   4
     We identified relevant FERPA complaint populations—including the number of completed
   investigations, open investigations, dismissed complaints, and inactive complaints—to the extent
   possible given the available data. Because the Compliance Office’s complaint tracking process had
   significant limitations, the populations we identified may not be entirely complete or accurate. See the
   “Sampling Methodology” section of the “Scope and Methodology” section of this report for additional
   details.


   U.S. Department of Education
   Office of Inspector General
   ED-OIG/A09R0008                                                                                        14
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 74 of
                                     102


                   investigation, ranged from 1.1 years to 3.3 years. 5 The average age was 2.2 years. We
                   also reviewed 20 of the 285 open investigations and found that the age of the
                   investigations ranged from about 2 months to 4.8 years. We determined that 30 percent
                   of the population of open investigations was more than 2 years old and 10 percent was
                   more than 3 years old as of September 30, 2017. The oldest open investigation was
                   more than 6 years old.

                   The Compliance Office had two distinct FERPA complaint backlogs. The first backlog was
                   related to delays in processing complaints, including conducting the investigation
                   (if necessary) and preparing draft correspondence for the complaint such as dismissal
                   letters, investigation initiation letters, finding letters, or closure letters. The second
                   backlog, as mentioned above, was the result of delays in Compliance Office
                   management’s review of the draft correspondence. In November 2017, the director and
                   deputy director of the Compliance Office stated that they each had a backlog of
                   correspondence awaiting their review that was at least 4 months old. By May 2018, the
                   review backlog had grown to about 8 months. The delay in reviewing outgoing
                   correspondence was at least partly caused by the transfer from the Compliance Office
                   to the Policy and Assistance Division of an experienced staff member who had been
                   responsible for reviewing the Compliance Office’s outgoing letters. The Compliance
                   Office’s practice of having both the deputy director and the director of the Compliance
                   Office review all outgoing correspondence before its release also contributed to the
                   review backlog. Compliance Office officials told us that they streamlined the review
                   process to increase efficiency in FY 2018 by having only the director or the deputy
                   director review most correspondence items before issuance.

                   Missed Opportunity to Reduce Complaint Backlog
                   The Privacy Office had an opportunity to significantly reduce or eliminate the
                   longstanding unresolved complaint backlog beginning in FY 2015 when it was allowed to
                   hire new staff to improve its administration of FERPA. Instead, the Privacy Office
                   dedicated the majority of the new personnel to performing FERPA activities that were
                   unrelated to complaint processing. The Privacy Office allocated just two new entry-level
                   staff to assist the Compliance Office with complaint processing while also reassigning
                   one of the Compliance Office’s most experienced team members to perform activities
                   unrelated to complaints.




   5
    The results of our testing of sample complaints and investigations apply only to the items tested and
   cannot be projected to the population as a whole.


   U.S. Department of Education
   Office of Inspector General
   ED-OIG/A09R0008                                                                                          15
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 75 of
                                     102


                   The Privacy Office received authorization in FY 2015 to hire five new Federal staff to
                   perform FERPA-related activities. The Privacy Office requested six new Federal staff
                   positions and six contractor positions in its FY 2015 budget request, which stated that it
                   did not have the resources necessary to meet its legal obligations under FERPA. The
                   Privacy Office asked for the additional resources so that it could reengineer the student
                   privacy function to make it more effective. The Privacy Office’s budget request outlined
                   a number of benefits to be achieved with the additional staffing. The first benefit listed
                   in the budget request was the elimination of the FERPA complaint backlog, which would
                   bring the Privacy Office into compliance with its statutory obligations under FERPA. 6 The
                   Privacy Office also planned to use the additional resources for a number of other
                   initiatives related to student privacy, such as enhancing technical assistance and
                   guidance, resolving longstanding policy issues, providing support for Department
                   programs and priorities, and conducting self-initiated investigations of potential FERPA
                   violations.

                   After receiving the authorization for five new positions, Privacy Office leadership
                   decided to perform an internal reorganization to create the Policy and Assistance
                   Division. After the reorganization, the Compliance Office retained responsibility for
                   complaint investigations and providing technical assistance to parents and eligible
                   students, while the Policy and Assistance Division assumed responsibility for providing
                   technical assistance to institutions, as well as performing FERPA-related policy functions
                   and developing guidance. Both units provide training on FERPA’s requirements.

                   After the reorganization, the Privacy Office allocated only two of the five newly
                   authorized positions to the Compliance Office and allocated the remaining three
                   positions to the Policy and Assistance Division. Furthermore, the Compliance Office was
                   authorized to hire only entry-level staff with no prior experience with FERPA, which
                   meant that they would not be able to immediately help reduce or eliminate the
                   complaint backlog in any substantive way. 7 The Privacy Office also transferred a senior
                   staff member who had previously functioned as the acting director of the Compliance
                   Office to the Policy and Assistance Division as part of the reorganization. The
                   Compliance Office director told us that this individual had played a crucial role within


   6
    Although the Privacy Office performs a wide range of activities related to its administration of FERPA,
   the only activity that is explicitly required under FERPA statute is enforcement, including resolving
   complaints. The Department implemented regulations that state the Privacy Office is also responsible
   for providing technical assistance.
   7
    The Compliance Office director told us that Compliance Office caseworkers need at least 2 years of on-
   the-job training before they are able to independently resolve FERPA complaints.


   U.S. Department of Education
   Office of Inspector General
   ED-OIG/A09R0008                                                                                        16
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 76 of
                                     102


                  the Compliance Office and that her transfer to the Policy and Assistance Division
                  adversely affected the Compliance Office’s complaint processing operations and
                  contributed to a growing backlog. Overall, the Privacy Office’s staffing decisions after
                  receiving authority to hire five new staff members appear to have done little to improve
                  the Compliance Office’s ability to resolve complaints, as the unit lost a highly
                  experienced team member in exchange for two new hires with no FERPA experience. 8

                  Although the Privacy Office did not receive all the staff it had requested in its FY 2015
                  budget request, the five new positions that it did receive represented a substantial
                  infusion of new personnel. It represented a more than 60-percent increase in the
                  number of Federal staff authorized to perform student privacy-related work (the Privacy
                  Office had only 8 Federal staff members working on student privacy in FY 2013 when it
                  submitted its FY 2015 budget request). Because the Privacy Office did not receive all of
                  the personnel it had requested, its leadership faced a critical decision about how to best
                  allocate the available staff to meet organizational needs. The Privacy Office could have
                  first allocated the staff, on a temporary basis, to help address the growing backlog. Once
                  the backlog was eliminated and FERPA complaints were being processed timely, the
                  additional staff could have been reallocated to other Privacy Office activities. The
                  Compliance Office director estimated that the Compliance Office could eliminate the
                  unresolved complaint backlog in about 1 year if it had 5 additional staff with prior FERPA
                  experience or in 2 years with 5 additional staff who did not have FERPA experience.
                  Instead, the Privacy Office’s decisions about allocating the new staff provided only
                  limited benefit to the Compliance Office and did not address the backlog.

                  We recognize that activities carried out by the Policy and Assistance Division represent
                  valuable, proactive measures that may help increase compliance and reduce the volume
                  of FERPA complaints by providing education and technical assistance to schools and
                  other entities that handle student records. Once the backlog has been resolved and the
                  Compliance Office is timely and effectively processing FERPA complaints, the Privacy
                  Office could determine the best way to allocate any available staff. However,
                  considering the substantial backlog that the Compliance Office faced, the Privacy Office
                  should have prioritized its statutory enforcement obligations under FERPA (complaint
                  resolution).




   8
    The creation of the Policy and Assistance Division reduced the Compliance Office’s workload because
   the Policy and Assistance Division assumed responsibility for some functions previously performed by
   the Compliance Office. However, the effect of this change on the backlog appeared to be negligible.


   U.S. Department of Education
   Office of Inspector General
   ED-OIG/A09R0008                                                                                       17
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 77 of
                                     102


                   Reasons for the Complaint Backlog and its Consequences
                  A number of factors have contributed to the FERPA complaint backlog. According to
                  Privacy Office management, the Compliance Office has had a complaint backlog for
                  decades. The Chief Privacy Officer told us that she had seen letters from the 1990s
                  apologizing for 3 to 4 year delays in processing complaints. This inherited historical
                  backlog makes it difficult for the Compliance Office to catch up; even if the Compliance
                  Office is able to resolve as many complaints as it receives each year, the backlog will
                  continue.

                  The most significant factor contributing to the backlog is that the Compliance Office has
                  not had sufficient resources to adequately address and eliminate the backlog. During
                  FY 2017, the Compliance Office director analyzed how long it takes the Compliance
                  Office to investigate and resolve FERPA complaints and developed a work flow analysis
                  documenting his results. Based on this analysis, he told us that the Compliance Office
                  does not have enough staff to process the volume of incoming complaints on an
                  ongoing basis, let alone address the complaint backlog. The Chief Privacy Officer agreed
                  that the Compliance Office did not have enough resources to reduce or eliminate the
                  backlog. However, Privacy Office management has not prioritized resolving the
                  complaint backlog relative to other FERPA activities such as enhancing technical
                  assistance, developing nonregulatory guidance, or providing training to schools and
                  other entities. Consequently, the Compliance Office’s complaint resolution function has
                  been short-staffed and the Privacy Office missed an opportunity to reduce or eliminate
                  the backlog when it received authority to increase staffing for student privacy.

                  According to Privacy Office officials, unresolved policy issues have also led to delays in
                  complaint resolution that contribute to the backlog, and in some cases, have prevented
                  the Compliance Office from investigating certain complaints. The Compliance Office
                  designated 21 complaints as indefinitely inactive during FY 2017 because of unresolved
                  policy issues. Compliance Office officials identified several areas where the application
                  of FERPA requirements is unclear or has not been resolved. Delays in resolving these
                  issues impedes the Compliance Office’s ability to complete, or even conduct,
                  investigations. Officials stated that resolution of these issues has implications beyond
                  resolution of individual complaints and may require statutory or regulatory change or
                  other action by the Department to resolve the underlying policy issues. Privacy Office
                  officials told us there was ongoing dialogue both within the Privacy Office and between
                  the Privacy Office and the Department’s Office of General Counsel regarding how
                  certain policy issues and related complaints should be addressed.

                   The Compliance Office director also told us that complaint volume and complexity have
                   increased in recent years, which has also contributed to the backlog. However, the
                   director could not quantify the increase in complaint volume because of the ineffective
                   tracking system that was in place during the audit period.
   U.S. Department of Education
   Office of Inspector General
   ED-OIG/A09R0008                                                                                       18
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 78 of
                                     102


                     Because the complaint backlog still exists, the Privacy Office is not meeting its statutory
                     obligation under 20 U.S. Code Section 1232g(f) and (g) to appropriately enforce FERPA
                     and resolve FERPA complaints. Complainants’ privacy rights are also not appropriately
                     protected as FERPA intends. We found that 16 of the 24 complaints in our sample of
                     completed investigations related to the inappropriate disclosure of personal information
                     from students’ education records to third parties who should not have had access to the
                     information. The improper disclosures included information related to educational
                     performance, medical records, disciplinary information, and other confidential records.
                     Complainants stated in the sample documentation that the improper disclosures had
                     resulted in harm that included bullying, harassment, retaliation, and loss of
                     employment. Other complainants in our review said they were denied access to their
                     education records. As a result, they were unable to review the records and request the
                     correction of any inaccurate information contained therein. Errors and inaccurate
                     information in a student’s official education records may impact the student’s eligibility
                     for graduation, postsecondary education, employment, and other opportunities.

                     Due to the backlog, by the time that the Privacy Office renders a decision on certain
                     complaints, it may be too late to be of use to the students whose rights were violated.
                     Furthermore, schools that have systemic policies or practices that violate FERPA may
                     continue to violate the FERPA rights of additional students for years before the Privacy
                     Office issues a finding and requires corrective actions. For example, one of the open
                     investigations in our sample related to an online charter school with over 8,000 students
                     that required all students to waive their FERPA rights as a condition of enrollment.
                     Despite the significant student privacy ramifications of the school’s policy, this
                     complaint was almost 5 years old at the end of FY 2017. 9 Finally, the backlog and
                     ineffective communication with complainants could also result in diminished public trust
                     in the Department.

                     No Plan to Address the Backlog
                     During our fieldwork, the Privacy Office did not have a plan to increase the Compliance
                     Office’s resources to address the backlog, despite stating that improving the Compliance
                     Office’s operations was a high organizational priority. Privacy Office officials told us that
                     they were considering options to help reduce the backlog, such as obtaining a limited
                     and temporary detail of staff to assist the Compliance Office. However, such measures
                     are not likely to have a significant impact on the backlog. The Chief Privacy Officer
                     identified the Compliance Office’s complaint backlog and inadequate complaint tracking
                     process as two of the top four challenges within the Privacy Office. Neither of the other


   9
       The Compliance Office closed the investigation of this complaint in January 2018.


   U.S. Department of Education
   Office of Inspector General
   ED-OIG/A09R0008                                                                                             19
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 79 of
                                     102


                   top challenges was related to the Policy and Assistance Division’s operations. She also
                   told us that the primary cause of the complaint backlog was a lack of resources. Despite
                   this, the Privacy Office’s budget request for FY 2019 requested four additional positions
                   for the Policy and Assistance Division in FY 2019 compared to three positions for the
                   Compliance Office. 10 Three of the positions that it requested for the Policy and
                   Assistance Division were for experienced personnel while only one of the Compliance
                   Office positions was for experienced personnel. Even though the Privacy Office did not
                   receive any of the positions it had requested for the Compliance Office or the Policy and
                   Assistance Division in its FY 2019 request, the budget request provides insight into the
                   Privacy Office’s organizational priorities and how it intended to use additional resources
                   that it might have received.

                   Design and Implementation of Complaint Resolution Processes
                   Although the Compliance Office made improvements to its complaint resolution
                   processes during FY 2017 and into FY 2018, we identified a number of remaining
                   weaknesses. These weaknesses included an inadequate complaint tracking system, lack
                   of controls to ensure effective and timely processing of complaints, and inadequate
                   communication with complainants.

                   Complaint Tracking System was Inadequate
                   The Compliance Office did not have an adequate process for tracking FERPA complaints
                   during the audit period. The Compliance Office could not identify the number of
                   complaints that it had received during each of the last 3 fiscal years (FYs 2015–2017) or
                   the status of those complaints. The Compliance Office also could not identify the total
                   number of complaints that were currently open or the age and status of the open
                   complaints. Complaint tracking is a critical control for ensuring the complaint resolution
                   function is effective and that all investigations are carried out.

                   Complaint Tracking Systems and Processes
                   The Compliance Office has used a correspondence tracking system (the correspondence
                   system) to track FERPA complaints since 1997. 11 However, the correspondence system
                   did not have the functionality that the Compliance Office needed to ensure efficient and


   10
     The additional positions included both new positions and staff to fill existing positions that were
   vacant.
   11
     A Compliance Office official told us that the Department’s Office of the Secretary uses the
   correspondence system to track correspondence. A modified version of the Secretary’s correspondence
   system was developed for the Compliance Office’s use.


   U.S. Department of Education
   Office of Inspector General
   ED-OIG/A09R0008                                                                                         20
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 80 of
                                     102


                 effective complaint tracking. The correspondence system was designed to track
                 information at the correspondence level rather than the complaint level. During the
                 audit period, the Compliance Office generally opened a new tracking control number for
                 each item of correspondence that it received and closed the control number when it
                 issued correspondence in response. For example, the Compliance Office opened a
                 control number when it received a new complaint and closed that control number when
                 it issued an investigation initiation letter for the complaint. The Compliance Office then
                 opened another control number for the school’s response to the investigation initiation
                 letter and closed that control number when it issued a finding letter. In some cases, the
                 Compliance Office opened additional control numbers for follow-up information, status
                 inquiries, and other correspondence related to the complaint. We found that
                 information associated with each investigation was generally stored in the
                 correspondence system using two to five different control numbers, and system users
                 could not always easily locate all correspondence relevant to a given complaint.
                 Additionally, open complaints did not always have an open control number in the
                 correspondence system at any point in time, which created a risk of complaints getting
                 “lost” in the system and not being effectively or timely processed. Finally, the
                 Compliance Office logged all correspondence that it received into the correspondence
                 system even if it was a general inquiry or other information that was not a complaint, so
                 numerous control numbers represented correspondence items that did not involve
                 complaints.

                 The Compliance Office made changes to its tracking processes in the latter part of
                 FY 2017 and into FY 2018 that helped improve its ability to account for and track
                 complaints. For example, the Compliance Office began to track all open investigations
                 outside of the correspondence system using spreadsheet software. This new tracking
                 process would enable the Compliance Office to identify all open investigations and track
                 them through the resolution process, which it could not do using the correspondence
                 system alone. The Compliance Office also modified the correspondence system to allow
                 it to designate the status of each complaint into a useful category, such as investigating,
                 dismissing, or pending. However, despite these improvements, many tracking
                 weaknesses remain, including the following:

                     •   No single system to track complaints. The Compliance Office is now using two
                         separate systems to track complaints (the correspondence system and
                         spreadsheet software) and there are risks associated with the manual entry and
                         updating of the information in both tracking systems.
                     •   Lack of user-defined querying functionality. The current tracking systems have
                         significant limitations in how information can be categorized and queried to
                         identify useful subsets of data.


   U.S. Department of Education
   Office of Inspector General
   ED-OIG/A09R0008                                                                                       21
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 81 of
                                     102


                     •   Lack of report functionality. The Compliance Office’s ability to generate reports
                         for tracking purposes and to oversee caseworker performance is limited.
                     •   No ability to automate letters. The Compliance Office cannot automate the
                         generation of letters, which is a feature that would enable the Compliance
                         Office to efficiently generate updates and other routine correspondence for all
                         complaints that meet selected criteria.

                     •   No ability to automatically populate the tracking system via smart form linkage.
                         All data in the tracking systems must be manually entered and updated, which is
                         labor-intensive and creates a risk of data entry errors or omissions.

                     •   File management limitations and inability to purge obsolete records. The
                         Compliance Office’s ability to manage documentation stored in the
                         correspondence system is limited and it cannot destroy obsolete
                         documentation. Files must be individually marked for deletion by the
                         Compliance Office and then deleted by the correspondence system
                         administrator in the Department’s Office of the Secretary.
                     •   Risk of unintended changes and data loss. It is relatively easy to inadvertently
                         overwrite information in the tracking systems and the Compliance Office does
                         not have a mechanism to recover data that has been accidentally lost.

                 Availability and Use of Operations and Performance Data
                 Because of the significant limitations of its complaint tracking systems, the Compliance
                 Office did not have access to reliable data regarding the effectiveness and timeliness of
                 its complaint resolution operations. As a result, Privacy Office management had little
                 ability to oversee the performance of the complaint function or trends in the
                 characteristics of incoming FERPA complaints over time. Although the Chief Privacy
                 Officer received a monthly report with information on the volume of work and
                 performance metrics for both the Compliance Office and the Policy and Assistance
                 Division, the metrics that were included for the Compliance Office had little meaning.
                 For example, the report included monthly data on the number of open complaints, but
                 this information actually represented the number of open correspondence control
                 numbers, which does not provide information about the actual number of open
                 complaints. The report also included the number of cases received on a monthly basis,
                 which was also based on the number of control numbers that the Compliance Office had




   U.S. Department of Education
   Office of Inspector General
   ED-OIG/A09R0008                                                                                      22
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 82 of
                                     102


                  opened for incoming correspondence rather than the actual number of new incoming
                  complaints. 12

                  The Privacy Office did not have the necessary data to set reasonable performance goals
                  for the Compliance Office related to processing and resolving complaints or for
                  caseworkers responsible for handling complaints, or to assess Compliance Office or
                  caseworker performance against those goals. The 2010 consulting report identified this
                  as an area for improvement and included a recommendation that the Compliance Office
                  should establish performance metrics for its key outputs and track its performance
                  against them. The Compliance Office director told us that setting performance
                  standards for the Compliance Office has been challenging given the limitations of
                  available data. At the time of our site visit, the Privacy Office used the average age of
                  open correspondence as a performance standard for the Compliance Office (the goal
                  was to keep the average age under 300 days), but Compliance Office officials
                  acknowledged that this standard does not provide meaningful information. The
                  Compliance Office director told us that he was in the process of gathering data on the
                  Compliance Office’s workflows and planned to use the data to establish more
                  meaningful performance metrics. However, until Privacy Office management has access
                  to reliable data on the number of individual complaints that the Compliance Office
                  receives, and the age and status of every complaint, it will not have the data it needs to
                  effectively oversee the Compliance Office’s performance.

                  Outlook for New Tracking System
                  The 2010 consulting report on the Compliance Office’s operations recommended that
                  the Compliance Office replace the correspondence system with a more effective
                  tracking system and suggested developing a business case to modify the tracking system
                  used by the Department’s Office of Civil Rights for the Compliance Office’s use. Privacy
                  Office officials told us that they had multiple meetings with the Office of Civil Rights to
                  discuss its tracking system, but abandoned the effort due to a lack of funding and an
                  inability to dedicate staff time to identify and resolve system issues.

                  The Acting Chief Privacy Officer told us that the Privacy Office requested and was
                  approved for funding for a new complaint tracking system in its FY 2019 budget request.
                  According to the Chief Privacy Officer, the Privacy Office had not previously requested
                  funding for a new tracking system. A new tracking system that has been properly



   12
     Compliance Office officials told us they made changes to the data included on the internal
   performance report in FY 2018 that improved the quality of the information and meaningfulness of the
   report.


   U.S. Department of Education
   Office of Inspector General
   ED-OIG/A09R0008                                                                                        23
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 83 of
                                     102


                 designed and implemented could resolve the control weaknesses we observed related
                 to tracking. Compliance Office officials told us that they had developed system
                 specifications and were conducting market research to identify a new tracking system
                 that would have many of the beneficial features that the current correspondence
                 system lacks. The Acting Chief Privacy Officer said she expects to put a new tracking
                 system in place during FY 2019.

                 Improperly Classified Complaints as Inactive
                 In an effort to manage the backlog, the Compliance Office placed some complaints that
                 warranted an investigation, or that might warrant an investigation, into an “inactive”
                 status. While our audit was underway, the Compliance Office reviewed the complaints it
                 had previously made inactive and reactivated or closed most of the complaints. Some
                 complaints remained in an indefinite inactive status because of unresolved policy issues
                 that hampered the Compliance Office’s ability to resolve the complaints.

                 During FY 2017, the Compliance Office reviewed all open correspondence in the
                 correspondence system to determine the appropriate action to take on each item.
                 Compliance Office officials told us there were at least 900 items of open
                 correspondence when they performed this review. The Compliance Office placed more
                 than 170 of these correspondence items into an inactive status. Compliance Office
                 officials told us that they did not plan to take any further action on the inactive items
                 unless the complainants contacted them regarding the status of the complaints. The
                 officials cited several reasons for why they had made these items inactive, including that
                 the associated complaints were very old or vaguely worded.

                 During our audit fieldwork, Compliance Office officials told us that they had decided to
                 perform a quality check on the inactive items to ensure they were coded properly. The
                 Compliance Office determined that it had incorrectly coded some items as inactive and
                 corrected their status in the correspondence system. After the Compliance Office
                 completed its review of inactive items, we identified the updated status of each
                 formerly inactive item, as shown in Table 2.




   U.S. Department of Education
   Office of Inspector General
   ED-OIG/A09R0008                                                                                      24
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 84 of
                                     102


                    Table 2. Updated Status of Complaints that the Compliance Office Previously Made
                    Inactive
                                                                                              Number of Items
                                            Status                                            Now in this Status

   Investigating: The Compliance Office opened an investigation.                                       1

   Pending: The Compliance Office planned to follow up with the complainants to determine
   whether they still wanted their complaint to be investigated and to obtain additional              31
   information, if necessary.

   Inactive: The Compliance Office determined these complaints appeared to warrant an
                                                                                                      21
   investigation but remained inactive because they related to unresolved policy questions.

   Dismissed: The Compliance Office determined that these complaints did not warrant an
                                                                                                      85
   investigation and planned to issue dismissal notices to the complainants.

   Closed: The Compliance Office closed these items for a variety of reasons other than
   dismissal (for example, some were duplicates or general inquiries that were not                    34
   complaints).


                    The Compliance Office is required to investigate every FERPA complaint that meets the
                    criteria for investigation. Therefore, it is important that the Compliance Office takes
                    timely and appropriate action to process every complaint that it receives. We reviewed
                    the 31 complaints that the Compliance Office previously made inactive and are now in a
                    pending status and determined that all 31 were at least 2 years old, and 8 were at least
                    3 years old. At a minimum, the Compliance Office should have made the necessary
                    inquiries to determine whether an investigation was warranted at the time that it
                    received the complaints. Additionally, the Compliance Office should not put complaints
                    that meet the criteria for investigation into an indefinite inactive status. If unresolved
                    policy questions interfere with the Compliance Office’s ability to investigate complaints,
                    Privacy Office should take action to resolve those policy questions to the fullest extent
                    of its ability.

                    Additional Controls over the Complaint Process Needed
                    The Compliance Office did not have current written policies and procedures for the
                    FERPA complaint resolution process during the audit period. The Compliance Office
                    director told us that the Compliance Office was actively updating and redesigning its
                    complaint resolution processes during the period from FY 2014 through FY 2017. While
                    the redesign of the Compliance Office’s operations was underway, the Compliance
                    Office used work flowcharts to identify roles, responsibilities, and processes related to
                    FERPA complaint resolution. The Compliance Office frequently updated the flowcharts
                    to reflect changes to its processes as they developed. The Compliance Office

   U.S. Department of Education
   Office of Inspector General
   ED-OIG/A09R0008                                                                                            25
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 85 of
                                     102


                  implemented written policies and procedures for its operations in FY 2018, when it had
                  sufficiently developed its new processes and had staff available with the skillset needed
                  to document the processes in policies and procedures. 13

                  Written policies and procedures are an essential component of effective internal
                  control. According to the Green Book, management is responsible for designing policies
                  and procedures to fit the organization’s circumstances and incorporating them as an
                  integral part of its operations. An organization’s control activities are the actions
                  management establishes through policies and procedures to achieve objectives and
                  respond to risks in the internal control system. Policies and procedures provide staff
                  with guidance that helps to ensure activities are carried out in accordance with legal
                  requirements and also help provide continuity of operations if key personnel leave the
                  organization.

                  The Compliance Office did not have a consistent process for handling incoming
                  complaints during the audit period, in part because the Compliance Office had not
                  implemented written policies and procedures. Until January 2017 when the Compliance
                  Office implemented weekly triage meetings, the Compliance Office deputy director or
                  team leader performed only a cursory review of incoming complaints before assigning
                  them to individual caseworkers to process as they deemed appropriate. According to
                  Compliance Office officials, each caseworker generally had a caseload of more than
                  200 complaints, and new complaints generally went to the back of the processing
                  queue. This resulted in variability in the complaint resolution process, delays in issuing
                  correspondence to complainants and the subjects of complaints, and lack of
                  management oversight.

                  The timing of all activities and correspondence related to each complaint was generally
                  left to the discretion of individual caseworkers. For example, based on our review of the
                  24 investigations that the Compliance Office completed in FY 2017, the elapsed time
                  from the receipt of the complaint to the issuance of an investigation initiation letter
                  ranged from about 1 month to over 2 years. Although management reviewed outgoing
                  correspondence related to complaints, management did not routinely directly oversee
                  the caseload of each caseworker or always provide input into significant technical
                  decisions, such as how to develop a plan of action for an allegation or whether to
                  investigate or dismiss an individual complaint. Implementing the weekly triage meetings
                  improved both the consistency of complaint processing and management oversight.


   13
     We did not evaluate the sufficiency of the written policies and procedures nor assess whether
   Compliance Office personnel were following the policies and procedures because they were not in effect
   during the audit period.


   U.S. Department of Education
   Office of Inspector General
   ED-OIG/A09R0008                                                                                        26
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 86 of
                                     102


                 Communication with Complainants Needs to be Improved
                 The Compliance Office did not communicate effectively with complainants. Even though
                 most investigations took over 2 years to complete, the Compliance Office did not
                 regularly provide investigation status updates to complainants. Based on the
                 documentation available in the correspondence system for the 24 completed
                 investigations in our sample, it was common for there to be periods of 1 to 2 years
                 during which the Compliance Office provided no information to the complainants about
                 the status of their complaint. The Compliance Office director told us that the
                 Compliance Office wants to institute regular status updates to keep complainants
                 informed of the status of their complaints, but that it has not yet implemented this
                 practice because of inadequate staffing and the correspondence system’s inability to
                 generate automated notifications.

                 The Compliance Office also may not have responded to all inquiries from complainants
                 regarding the status of their complaints. For example, 2 of the complainants in our
                 sample of 24 completed investigations submitted status inquiries to the Compliance
                 Office, and there was no evidence that the Compliance Office had responded to the
                 inquiries. Finally, the Compliance Office did not issue dismissal notifications for all of the
                 complaints that it dismissed during FY 2017. Specifically, as of July 2018 (over 9 months
                 after the end of FY 2017), the Compliance Office had not issued dismissal notifications
                 for 4 dismissed complaints in our sample. After we inquired about these items,
                 Compliance Office officials told us that as a result of their ongoing quality review, the
                 complaints were now designated to receive either a dismissal notification or a pending
                 letter which would enable officials to determine whether the complaint warranted an
                 investigation. However, the Compliance Office had not yet issued the dismissal and
                 pending notifications.

                 The Compliance Office did not adequately record information about its communication
                 with complainants in its tracking system. When the Compliance Office contacted
                 complainants by email or telephone, it did not always document the details and
                 outcome of those contacts in the correspondence system. As a result, Compliance Office
                 personnel working on a complaint sometimes did not have access to the information
                 that the complainant had already provided to the Compliance Office. Based on our
                 review of sample complaint documentation, some complainants said that the
                 Compliance Office asked them to provide the same information and documentation on
                 multiple occasions.

                 Complainants in our sample, or their legal representatives, sometimes expressed
                 frustration with the Compliance Office’s lack of communication and timely response to
                 their complaints. For example, a legal assistance firm submitted a FERPA complaint on
                 behalf of a client in June 2013. The Compliance Office issued a letter to the
                 complainant’s legal counsel about 14 months later to determine whether the
   U.S. Department of Education
   Office of Inspector General
   ED-OIG/A09R0008                                                                                          27
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 87 of
                                     102


                 complainant still wished to proceed with the investigation. The complainant’s counsel
                 responded that they did. Almost 2 years later, and 3 years after the complaint was
                 originally submitted, the complainant’s counsel wrote to the Compliance Office to
                 inform it that they were no longer representing the complainant. The counsel noted
                 that nearly 2 years had passed since the complainant had received any communication
                 from the Compliance Office. Complainant counsel expressed disappointment in the
                 apparent lack of progress in the Compliance Office’s investigation and that the
                 Compliance Office had not kept the complainant informed of any progress it had made.
                 Our review determined that the Compliance Office had not yet taken any investigative
                 action on the complaint and that the Compliance Office subsequently dismissed it.
                 Compliance Office officials told us that complainants sometimes contact their
                 Congressional representatives or the Department’s Office of the Secretary to express
                 grievances about the Compliance Office’s handling of their complaints. The Compliance
                 Office receives letters from Congress inquiring about the status of complaint
                 investigations on a regular basis. The Office of the Secretary also forwards inquiries it
                 has received about complaint investigations to the Compliance Office for resolution.

                 Higher Risk Complaints Were not Prioritized
                 Compliance Office officials told us that the Compliance Office generally processed
                 complaints in the order they were received rather than prioritizing complaints based on
                 risk factors such as potential harm to large numbers of students or the release of
                 personal information. However, officials noted that when they received inquiries from
                 Congress on behalf of complainants, they would immediately provide a response to the
                 inquiry and in certain cases may expedite the investigation of the associated complaint.
                 The Compliance Office received a congressional inquiry regarding 1 of the
                 24 investigations that it completed during FY 2017. The Compliance Office completed
                 the investigation with the congressional inquiry faster than any of the other
                 investigations it completed that year. In fact, the Compliance Office completed the
                 investigation in just over 1 year, which was about 6 months faster than the next fastest
                 investigation completed during FY 2017.

                 Compliance Office management has the discretion to establish criteria to enable it to
                 assign a risk score to each complaint and resolve the highest risk complaints first.
                 Complaints vary widely in effect and potential harm to students. For example, one
                 complaint may relate to one student’s access to his or her education records, whereas
                 another complaint may relate to a systemic violation of FERPA rights for all students at a
                 school. As noted earlier in the report, one investigation in our sample related to the
                 privacy rights of thousands of students but had been open for nearly 5 years as of the
                 end of FY 2017 despite its significant ramifications. Evaluating each complaint’s risk
                 would help the Compliance Office address the Green Book’s risk assessment internal


   U.S. Department of Education
   Office of Inspector General
   ED-OIG/A09R0008                                                                                      28
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 88 of
                                     102


                 control component, which requires management to identify, analyze, and respond to
                 risks related to achieving its objectives.

                 After we discussed the prioritization of higher risk investigations with the Compliance
                 Office, the director stated that the Compliance Office plans to develop a risk-based
                 approach to processing complaints. He also noted that the backlog makes prioritizing
                 the resolution of certain complaints more difficult because the Compliance Office is
                 required to investigate every complaint that warrants investigation. According to the
                 director, prioritizing complaints based on risk may be most effective after the
                 Compliance Office has substantially reduced or eliminated the backlog.

                 Recommendations
                 We recommend that the Acting Assistant Secretary of the Office of Management
                 require the Privacy Office to—

                     1.1   Allocate appropriate resources to the Compliance Office based on the stated
                           priority of reducing or eliminating the investigation backlog so that FERPA
                           complaints are resolved in a timely manner.

                     1.2   Work with the Office of General Counsel to resolve outstanding policy issues
                           that impede the Compliance Office’s ability to investigate certain FERPA
                           complaints.

                     1.3   Implement an effective FERPA complaint tracking system that allows the
                           Compliance Office to account for and track all complaints it receives, including
                           the status and outcome of each complaint, and that provides an effective
                           mechanism for reliable performance measurement and reporting.

                     1.4   Use reliable performance data to design and implement appropriate
                           performance standards for the Compliance Office as a whole and for
                           individual personnel responsible for handling complaints.

                     1.5   Investigate all complaints that meet the criteria requiring investigation and do
                           not place complaints into an “inactive” status.

                     1.6   Revise processes for resolving FERPA complaints to ensure effective and
                           appropriate communication with the complainant, to include providing
                           dismissal notifications, updates, and responses to inquiries in a timely manner
                           and recording all communication in the tracking system.

                     1.7   Design and implement a risk-based approach to processing and resolving
                           FERPA complaints, where complaints deemed highest risk are prioritized. Risk
                           can be evaluated based on the subject matter of the complaint, the severity of

   U.S. Department of Education
   Office of Inspector General
   ED-OIG/A09R0008                                                                                         29
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 89 of
                                     102


                           risk to student privacy, the number of students affected, or other relevant
                           factors.

                     1.8   Review and evaluate its current policies and procedures for processing FERPA
                           complaints to ensure they are complete and appropriate.

                 Office of Management Comments
                 The Office of Management agreed with the finding and recommendations and described
                 corrective actions that it had taken or planned to take to address each of the
                 recommendations. The Office of Management provided factual clarifications related to
                 three sentences in the draft report. We removed two of the sentences because they
                 were not essential to the report’s finding, conclusions, or recommendations. We did not
                 make any changes to the third sentence because it was correct as stated. The Office of
                 Management also stated that it could be perceived that the draft report included
                 material covered by attorney-client or deliberative process privileges. Where warranted,
                 we made additional revisions to the report in response to these comments. These
                 revisions included technical and clarifying edits, as well as changes to resolve concerns
                 about possible privileged material being discussed in this report. None of the revisions
                 resulted in changes to our finding, conclusions, or recommendations.




   U.S. Department of Education
   Office of Inspector General
   ED-OIG/A09R0008                                                                                       30
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 90 of
                                     102



                 Other Matter. The Privacy Office Should Conduct
                   Self-Initiated Investigations When Warranted
                 Under 20 U.S. Code Section 1232g(f), the Department is required to take appropriate
                 actions to enforce FERPA, and in 2008, the Department amended the FERPA regulations
                 at 34 C.F.R. Section 99.64(b) to clarify that the Department’s enforcement
                 responsibilities include the authority to conduct self-initiated investigations of possible
                 FERPA violations. A “self-initiated investigation” is any investigation that the Compliance
                 Office undertakes of its own initiative when no complaint has been filed or when a
                 complaint is withdrawn but raises concern about FERPA compliance at an institution.
                 The Privacy Office stated in its FY 2015 budget request and its FY 2016 reorganization
                 memorandum that it planned to begin conducting self-initiated investigations. However,
                 at the time of our on-site work, the Compliance Office had not yet begun any self-
                 initiated investigations.

                 Conducting self-initiated investigations could be an important part of the Privacy
                 Office’s statutory responsibility to enforce FERPA. This is especially important when the
                 Compliance Office learns of potential FERPA violations affecting large numbers of
                 students, such as a school sharing students’ personal information with a third-party
                 vendor that does not have a legitimate educational need for the information. In cases
                 such as this, parents and eligible students may not file any complaints because they are
                 not aware of the school’s practices or do not understand that a violation has occurred.
                 However, the Compliance Office has a responsibility to take action in the absence of a
                 complaint.

                 In May of 2018, the Compliance Office director told us that the Compliance Office had
                 recently begun its first self-initiated investigation in response to a high-profile incident
                 that gave the Compliance Office reasonable cause to suspect that a FERPA violation may
                 have occurred. He also said that the Compliance Office intends to conduct self-initiated
                 investigations when feasible and necessary, despite its current staffing limitations. The
                 Compliance Office should continue conducting self-initiated investigations as practicable
                 with currently available resources and consider placing greater emphasis on self-
                 initiated investigations once the backlog is reduced or eliminated.




   U.S. Department of Education
   Office of Inspector General
   ED-OIG/A09R0008                                                                                        31
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 91 of
                                     102



                 Appendix A. Scope and Methodology
                 The original objective of our audit was to determine whether the Privacy Office
                 effectively oversees and enforces compliance with selected provisions of FERPA and the
                 Protection of Pupil Rights Amendment. After performing initial audit work, we revised
                 the objective to focus on the Privacy Office’s processing of FERPA complaints. The audit
                 covered the Privacy Office’s processing of FERPA complaints that were open for at least
                 one day during FY 2017, regardless of when the Privacy Office originally received the
                 complaints. “Processing” of FERPA complaints refers to all actions that the Privacy Office
                 has taken related to the complaints, including receiving, recording, reviewing, tracking,
                 dismissing, investigating, and closing the complaints. We limited our scope to the
                 complaint-processing activities that the Privacy Office performed from the time it
                 received the complaints through the end of FY 2017. We also obtained information
                 about changes that the Privacy Office made to its complaint processes during FY 2018
                 while the audit was underway. However, we did not verify the completion,
                 implementation, or effectiveness of these changes.

                 We performed the following procedures to answer the audit objective:

                     1. Reviewed applicable sections of the FERPA statute and regulations (20 U.S. Code
                        Section 1232g and 34 C.F.R. Part 99) to gain an understanding of FERPA’s
                        student privacy rights, the FERPA complaint process, and the Department’s
                        responsibilities under FERPA.
                     2. Reviewed background materials, including the Privacy Office’s organizational
                        charts, functional statements of Privacy Office divisions, and any available
                        reports on the Privacy Office’s FERPA complaint-processing function. There
                        were no prior Office of Inspector General or U.S. Government Accountability
                        Office reports in this area, but we did review a 2010 consulting report on the
                        Compliance Office’s operations commissioned by the Department.
                     3. Interviewed Privacy Office officials including the Chief Privacy Officer, the
                        director and deputy director of the Compliance Office, the director of the Policy
                        and Assistance Division, and other relevant personnel to gain an understanding
                        of the Privacy Office’s processing of FERPA complaints and other Privacy Office
                        activities related to the oversight and administration of FERPA. We also
                        observed Compliance Office complaint triage meetings in September and
                        November of 2017.
                     4. Obtained and reviewed documentation to gain an understanding of the
                        processes, systems, activities, and circumstances that were relevant to the
                        Privacy Office’s oversight and administration of FERPA. We reviewed the Privacy
                        Office’s budget requests, strategic plans, reorganization memorandums, and

   U.S. Department of Education
   Office of Inspector General
   ED-OIG/A09R0008                                                                                       32
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 92 of
                                     102


                          staffing information; policies and procedures for the Compliance Office and the
                          Policy and Assistance Division’s operations; performance standards and reports
                          for the Compliance Office and the Policy and Assistance Division; the
                          Compliance Office’s work and resource analysis and complaint tracking files; and
                          other relevant documentation.
                      5. Obtained user access to the correspondence system to gain a first-hand
                         understanding of the system’s capabilities and limitations and to obtain copies
                         of complaint records for testing.
                      6. Selected a sample of 74 FERPA complaints for detailed review (see “Sampling
                         Methodology” section below).
                      7. Obtained and reviewed documentation for each of the 74 sampled complaints
                         to gain a detailed understanding of the circumstances and timeframes of activity
                         associated with each complaint. 14 Depending on the complaint’s stage in the
                         resolution process, available documentation could include the original
                         complaint, the Compliance Office’s investigation initiation letter to the
                         complainant and school, the school’s response to the investigation initiation
                         letter, the Compliance Office’s finding and closure letters, as well as follow-up
                         and communication between the Compliance Office and the complainant or
                         other relevant parties.
                      8. Analyzed the results of our review of the 74 sampled complaints to draw
                         conclusions regarding complaint resolution processes and timeframes for the
                         sample.
                      9. Reviewed the Green Book, September 2014, and used it as a framework for
                         evaluating the design and implementation of the Privacy Office’s controls that
                         were significant to the audit objective. We assessed the collective testimonial,
                         documentary, and direct observational evidence and used the information to
                         evaluate the Privacy Office’s internal control over the processing of FERPA
                         complaints.



   14
     Our review of the sampled complaints was limited to the Compliance Office’s processing of each
   complaint and did not include an evaluation of the Compliance Office’s technical conclusions. For
   example, we did not evaluate the Compliance Office’s decision to investigate or dismiss a given
   complaint or assess the Compliance Office’s findings on FERPA compliance in the sample of completed
   investigations. We did evaluate the Compliance Office’s processes to determine whether the
   Compliance Office had controls, such as supervisory reviews, over the accuracy of its technical
   conclusions.


   U.S. Department of Education
   Office of Inspector General
   ED-OIG/A09R0008                                                                                      33
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 93 of
                                     102


                 Sampling Methodology
                 The weaknesses in the Compliance Office’s FERPA complaint tracking processes and
                 related data prevented us from identifying the population of all FERPA complaints. As a
                 result, we could not draw statistical samples and project our results to the population of
                 all complaints. Instead, we used judgmental sampling to select complaints for testing.
                 The results of our review are therefore limited to the items tested.

                 We worked within the known limitations of the Compliance Office’s complaint tracking
                 data to identify four populations of FERPA complaints for judgmental sampling
                 purposes: (1) completed investigations, (2) open investigations, (3) inactive complaints,
                 and (4) dismissed complaints. We used the most reliable source of data available to
                 identify each sample for testing (that is, the correspondence system, the tracking
                 spreadsheet, or both). We performed appropriate steps to identify each population,
                 which included querying the correspondence system, generating reports of the search
                 results, combining multiple reports, and manually evaluating the results, as well as
                 reviewing and sorting the entries in the tracking spreadsheet.

                 The populations that we identified had reliability issues that included a lack of
                 completeness and accuracy (the populations may exclude complaints that belong or
                 include complaints that do not belong). However, we determined that the populations
                 were sufficiently reliable for our intended use.

                 We selected 24 completed investigations, 20 open investigations, 20 inactive control
                 numbers, and 10 dismissed complaints for review using a combination of random and
                 risk-based judgmental selection processes as detailed below. We considered various
                 factors when determining the appropriate sample size to draw from each population,
                 including the size of each population and the significance of each population to the
                 overall sampling objective.

                     •   Completed investigations. We identified a population of 24 FERPA complaint
                         investigations that the Compliance Office completed during FY 2017 and
                         reviewed all 24 of the investigations.
                     •   Open investigations. We identified a population of 285 FERPA complaint
                         investigations that were open on September 30, 2017 (the last day of FY 2017).
                         We selected a systematic sample of 20 investigations by first sorting the
                         population in chronological order and then selecting every 14th item.
                     •   Inactive complaints. We identified a population of 172 correspondence control
                         numbers that the Compliance Office had made inactive during FY 2017. We
                         selected a sample of 20 inactive control numbers from the population using
                         2 separate methodologies.

   U.S. Department of Education
   Office of Inspector General
   ED-OIG/A09R0008                                                                                      34
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 94 of
                                     102


                             o    First, we determined that the Compliance Office had assigned an
                                  investigation number to 15 of the 172 inactive control numbers at some
                                  time before making them inactive. We then reviewed information
                                  available in the correspondence system and on the tracking spreadsheet
                                  and made a risk-based judgmental selection of 10 of the 15 items that
                                  had an investigation number.
                             o    Second, we systematically selected another 10 items by first sorting the
                                  remaining population of 162 inactive control numbers in chronological
                                  order and then selecting every 16th item.

                     •   Dismissed complaints. We identified a population of 110 complaints that the
                         Compliance Office had dismissed during FY 2017 because the complaints did not
                         meet the criteria to warrant an investigation. We selected a systematic sample
                         of 10 complaints by first sorting the population in chronological order and then
                         selecting every 11th item.
                 After we began the sample testing, we observed that a limited number of the sample
                 items we had selected for review did not meet the criteria to be included in the sample
                 (for example, we found that some items in the sample of dismissed complaints were not
                 actually dismissals). This was a result of the known reliability limitations of the
                 populations from which we drew our samples. In these cases, we replaced the items
                 that did not belong in the sample with the next item in the population that met the
                 criteria to be included in the sample.

                 Use of Computer-Processed Data
                 The only computer-processed data that were significant to the audit objective were data
                 related to the Compliance Office’s tracking of FERPA complaints. As discussed earlier in
                 this report, the tracking processes that the Compliance Office used for FERPA
                 complaints had significant weaknesses and reliability issues. Since the Compliance Office
                 did not have reliable tracking data on complaints, we did not use the computer-
                 processed tracking data to support our finding or conclusions related to the sample
                 complaints we reviewed. Our only uses of the computer-processed data were to help
                 identify complaints for detailed testing (see “Sampling Methodology” section above)
                 and to perform a limited comparison of the 2017 and 2018 versions of the tracking
                 spreadsheet to assess the reasonableness of the Compliance Office’s estimate that it
                 had a 2-year backlog (as described in the “Unresolved Complaint Backlog” section).
                 Although the tracking spreadsheet had known reliability issues, it provided the best and
                 only data available to evaluate the Compliance Office’s estimate. We deemed the
                 spreadsheet to be sufficiently reliable for the limited purpose of this comparison. We
                 derived the results of the sample testing from the manual evaluation of source
                 documentation for each complaint, and consequently the results were not affected by

   U.S. Department of Education
   Office of Inspector General
   ED-OIG/A09R0008                                                                                      35
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 95 of
                                     102


                 the reliability of the computer-processed complaint tracking data. The reliability
                 concerns related to the computer-processed tracking data prevented us from drawing a
                 statistical sample and projecting our testing results to the population of all complaints,
                 but it did not affect the reliability of the results for the items we tested. We did not
                 perform a reliability assessment for the Compliance Office’s computer-processed data
                 because we did not use the data to support our audit results, except as described above.

                 We held our entrance conference and performed initial audit work at the Privacy
                 Office’s office in Washington, D.C., in September 2017. We held a separate meeting to
                 inform Privacy Office officials of changes to our audit objective and audit scope when
                 we conducted additional on-site work in November 2017. We held an exit conference to
                 discuss the audit results with Privacy Office officials in June 2018.

                 We conducted this performance audit in accordance with generally accepted
                 government auditing standards. Those standards require that we plan and perform the
                 audit to obtain sufficient, appropriate evidence to provide a reasonable basis for our
                 findings and conclusions based on our audit objective. We believe that the evidence
                 obtained provides a reasonable basis for our finding and conclusions based on our audit
                 objective.




   U.S. Department of Education
   Office of Inspector General
   ED-OIG/A09R0008                                                                                      36
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 96 of
                                     102



                 Appendix B. Acronyms and Abbreviations
                  C.F.R.                           Code of Federal Regulations

                  Compliance Office                Privacy Office’s Family Policy Compliance Office

                  correspondence system            Compliance Office’s correspondence tracking
                                                    system

                  Department                       U.S. Department of Education

                  FERPA                            Family Educational Rights and Privacy Act

                  FY                               fiscal year

                  Green Book                       U.S. Government Accountability Office’s “Standards
                                                    for Internal Control in the Federal Government”

                  Policy and Assistance Division   Privacy Office’s Student Privacy Policy and
                                                     Assistance Division

                  Privacy Office                   Office of the Chief Privacy Officer




   U.S. Department of Education
   Office of Inspector General
   ED-OIG/A09R0008                                                                                    37
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 97 of
                                     102



                          Office of Management Comments



                          UNITED STATES DEPARTMENT OF EDUCATION

                                     OFFICE OF MANAGEMENT



                                             Oct 17 2018




   TO:             Mr. Ray Hendren
                   Regional Inspector General for Audit
                   Office of Inspector General


   FROM:           Denise L. Carter /s/
                   Acting Assistant Secretary
                   Office of Management


   SUBJECT:        Response to Draft Audit Report Office of the Chief Privacy Officer’s Processing
                   of Family Educational Rights and Privacy Act Complaints Control
                   No. ED-OIG-A09R0008


   Thank you for providing the U.S. Department of Education (Department) Office of Management (OM)
   the opportunity to review and comment on the September 18, 2018, draft report, titled Office of the Chief
   Privacy Officer’s Processing of Family Educational Rights and Privacy Act Complaints (ED-OIG-
   A09R0008). OM appreciates the extensive work that went into the draft report and professional and
   cooperative manner demonstrated by the audit team when working with the Office of the Chief Privacy
   Officer’s (Privacy Office’s) staff throughout the audit process.

   We have reviewed the draft report and generally concur with the finding, and its subcomponents
   regarding the Department’s processing of complaints under the Family Educational Rights and Privacy
   Act or FERPA. OM is taking appropriate actions to ensure that the Department’s Family Policy
   Compliance Office (Compliance Office or FPCO), which is responsible for implementing FERPA, has
   the resources and mechanisms available to meet its legal obligations under FERPA.

   In this response to the draft report, OM makes a few factual clarifications, and provides responses, with
   implementation updates, to the specific recommendations included in the draft report.

                                                                                                               38
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 98 of
                                     102


   Factual Clarifications

       1. On page 9, the draft report describes the Privacy Technical Assistance Center (PTAC) as “a
          contractor that functions as a unit within the Policy and Assistance Division.” This is incorrect,
          as the Department “in-housed” PTAC operations in fiscal year (FY) 2015. While PTAC is
          supported by contractor staff, PTAC’s technical assistance operations are conducted by a
          combined team of Student Privacy Policy and Assistance Division’s (SPPAD) federal employees
          and contractor subject matter experts.

       2. On resource allocation to SPPAD, the draft report states, on page 16, that “…two of the three new
          positions allocated to the Policy and Assistance Division were for experienced senior‐level staff.
          The Privacy Office also transferred a senior staff member who had previously functioned as the
          acting director of the Compliance Office to the Policy and Assistance Division as part of the
          reorganization.” This is incorrect. SPPAD only received one new, senior-level staff member (i.e.
          the GS-15 director) out of the five newly-authorized positions. The remaining two new positions
          were both for junior-level hires. Furthermore, the senior staff member transferred from the
          Compliance Office to SPPAD was thereafter detailed back to the Compliance Office on a part-
          time basis to continue assisting with complaint processing.


   Response to Recommendations

   RECOMMENDATION 1.1: Allocate appropriate resources to the Compliance Office based on the
   stated priority of reducing or eliminating the investigation backlog so that FERPA complaints are
   resolved in a timely manner.

   RESPONSE (1.1): OM concurs that appropriate resources should be allocated to the Compliance Office
   to reduce or eliminate the investigation backlog and to ensure that all complaints are processed in a timely
   and effective manner. You state that OM had the opportunity to eliminate or reduce the complaint
   backlog when it received authority to hire five additional staff for FERPA-related activities in FY 2015;
   that the Privacy Office dedicated the majority of the new staff it obtained to performing FERPA work
   unrelated to the resolution of existing complaints (such as technical assistance, training, and guidance);
   and that the Privacy Office should have focused its resources on its legal obligation to investigate and
   resolve complaints.

   Since the conclusion of the audit, OM has implemented changes to address these concerns and to improve
   its compliance activities. In September 2018, responsibility for responding to technical assistance
   inquiries from parents and students was transferred from Compliance Office staff to the contractors
   supporting the Privacy Technical Assistance Center, enabling case-workers to focus exclusively on
   complaint processing. Additionally, in September 2018, federal staff from the Policy and Assistance
   Division were indefinitely assigned to assist with the processing of FERPA complaints. In October 2018,
   the director of the Compliance Office was detailed to the separate Office of Planning, Evaluation, and
   Policy Development within the Department and the director of the Policy and Assistance Division, a
   certified Project Management Professional with extensive FERPA expertise, was made acting director of
   the Compliance Office. Also in October 2018, a senior data analyst was permanently reassigned to the
   Compliance Office from the OM Executive Office, to provide needed data analysis and performance
   management support. OM continues to evaluate additional resource needs on an ongoing basis to


                                                                                                            39
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 99 of
                                     102


   determine if additional staff or skill-sets are required. Together, these staffing changes will enable the
   Compliance Office to reduce (and ultimately eliminate) the complaint backlog.

   RECOMMENDATION 1.2: Work with the Office of General Counsel to resolve outstanding policy
   issues that impede the Compliance Office’s ability to investigate certain FERPA complaints.

   RESPONSE (1.2): OM notes that a small percentage of complaints raise issues that require the
   interpretation and clarification of complex legal and policy issues that the Department has yet to address
   and which would have broad implications far beyond the individual complaint. These unresolved policy
   issues have in some cases made it difficult for the Compliance Office to complete the review and
   investigation of these complaints.

   With respect to addressing those policy issues that are raised by complaints, OM agrees that it will
   actively work with senior Department leadership and OGC to determine how best to clarify legal and
   policy issues needed to ensure that complaints are resolved in a timely manner, recognizing that some
   issues may require issuance of other documents.

   Additionally, in support of this recommendation, we note some of the statements in the draft report could
   be perceived as waiving attorney-client and deliberative process privileges, which the Department is not
   waiving. Some of these points are also not fully accurate, and should be deleted. OGC will provide
   separately comments on this section as well.

   RECOMMENDATION 1.3: Implement an effective FERPA complaint tracking system that allows the
   Compliance Office to account for and track all complaints it receives, including the status and outcome of
   each complaint, and that provides an effective mechanism for reliable performance measurement and
   reporting.

   RESPONSE (1.3): OM concurs that the Compliance Office must have an effective complaint tracking
   system that allows it to account for and track all complaints it receives, including the status and outcome
   of each complaint, and to provide the Compliance Office and the Department with reliable performance
   measurement and reporting. As the report notes, the Compliance Office has used a correspondence
   tracking system to track FERPA complaints since 1997. The system does not have the functionality that
   the Compliance Office needs to ensure efficient and effective complaint tracking. The report
   acknowledges that the Compliance Office made changes to its tracking processes in the latter part of FY
   2017 and into FY 2018 that helped improve its ability to account for and track complaints.

   OM is currently taking action to rectify this deficiency, and anticipates identifying and implementing a
   new technical solution in FY 2019 that will meet FPCO complaint processing information management
   requirements.

   As an interim measure, OM has improved the functionality of the existing systems by integrating both
   ccmMercury and the Complaint Tracker into the Microsoft Business Intelligence platform through data
   application programming interfaces (APIs), to enable integrated, on-demand performance tracking of
   cases and complaints across both systems.




                                                                                                                40
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 100 of
                                      102


   RECOMMENDATION 1.4: Use reliable performance data to design and implement appropriate
   performance standards for the Compliance Office as a whole and for individual personnel responsible for
   handling complaints.

   RESPONSE (1.4): OM agrees that having reliable and meaningful performance data to design and
   implement appropriate performance standards for the Compliance Office as a whole and for individual
   personnel responsible for handling complaints is necessary. Effective FY 2019, the Privacy Office will
   begin using data from a newly-developed dashboard prepared by the Performance Improvement Office
   within the Office of the Deputy Secretary. This data and dashboard will be used by the Compliance
   Office director to establish meaningful performance measures for the office and staff.

   RECOMMENDATION 1.5: Investigate all complaints that meet the criteria requiring investigation
   and do not place complaints into an “inactive” status.

   RESPONSE (1.5): OM agrees that coding complaints as “inactive” is not an effective or appropriate
   way of coding complaints. The Compliance Office no longer places complaints into “inactive” status and
   has already re-coded those complaints related to unresolved policy issues to indicate they are in need of
   policy determinations and these are currently being addressed, through consultation with senior
   Department leadership and OGC, as described in our response to recommendation 1.2.

   RECOMMENDATION 1.6: Revise processes for resolving FERPA complaints to ensure effective and
   appropriate communication with the complainant, to include providing dismissal notifications, updates,
   and responses to inquiries in a timely manner, and recording all communication in the tracking system.

   RESPONSE (1.6): OM agrees that the Compliance Office should revise its policy and procedures to
   ensure effective and appropriate communication with complainants, including dismissal notifications,
   updates, and response to inquiries in a timely manner and recording all communications in the tracking
   system. The Compliance Office has taken multiple steps to address this recommendation as described
   below:

       •   Initiated an intake team process with responsibility to: (1) log all new complaints and
           correspondence received from complainants; (2) appropriately prepare incoming documents for
           further review by Department staff; (3) triage all complaints to determine how complaints will be
           handled; and (4) either draft letters that dismiss complaints for cause, request further clarification
           from complainants, or open formal investigations. If opening a formal investigation, the intake
           team drafts a letter to send to the educational agency or institution to initiate the investigation and
           to obtain facts from the educational agency or institution regarding the alleged violation(s). This
           process change has resulted in earlier notifications to complainants on the status of their
           complaints.

       •   Updated and expanded our standard language for notifying complainants of receipt of complaints
           or correspondence and developed a process for automating this process.

       •   Expanded our bank of dismissal templates to 58, which has resulted in the drafting of dismissal
           letters more expeditiously. This has reduced the amount of time required to process dismissal
           letters, and streamlined the overall review and processing of such letters. As a result of these
           actions, the Compliance Office has issued all of the dismissal letters for those complaints
           designated for dismissal that were open during the period of the audit.


                                                                                                               41
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 101 of
                                      102



       •   Established template letters for initiating investigations which has expedited letter drafting by the
           intake team, and allocated additional resource time to perform quality review. As a result, the
           Compliance Office expects to issue over 200 additional investigation initiation letters by the end
           of October.

       •   Formed a customer service work team in early 2018 that is developing standard operating
           procedures and the tools necessary to communicate with complainants in a timely and customer
           friendly manner. The work team submitted proposed amendments to the FPCO SOPs in
           September 2018 and FPCO anticipates finalization of these new procedures by December 2018.

       •   Included in the specifications for the new complaint tracking system are requirements that
           complainants will be able to check the status of their complaints online. The system will also
           facilitate communication by allowing for the automation of issuance of letters. This will be
           completed during FY2019.


   RECOMMENDATION 1.7: Design and implement a risk‐based approach to processing and resolving
   FERPA complaints, where complaints deemed highest risk are prioritized. Risk can be evaluated based
   on the subject matter of the complaint, the severity of risk to student privacy, the number of students
   affected, or other relevant factors.

   RESPONSE (1.7): OM agrees that a risk-based approach to processing and resolving FERPA
   complaints should be designed and implemented. Efforts are currently underway to prioritize complaints
   (using a risk analysis) according to their severity, the sensitivity of the records involved, their likelihood
   of impacting a large number of individuals, and other relevant factors.

   RECOMMENDATION 1.8: Review and evaluate its current policies and procedures for processing
   FERPA complaints to ensure they are complete and appropriate.

   RESPONSE (1.8): OM agrees that having SOPs that are complete and appropriate are critical to having
   a well-functioning operation with effective internal controls. As noted in the draft report, beginning in
   FY 2017 the Compliance Office began a significant redesign and overhaul of its complaint resolution
   processes. The Compliance Office explained to the audit team that as part of this initiative, the
   Compliance Office reviewed the backlog of all open complaints to determine the appropriate action for
   each complaint, modified and improved its complaint tracking processes, developed standard templates
   for letters it commonly issued during complaint resolution, and developed written policies and
   procedures. Although the Compliance Office provided the audit team a copy of recently developed
   written policies and procedures, auditors did not consider them as they were not fully implemented during
   the period of the audit.

   While the Compliance Office did have written policies and procedures prior to the most recent policies
   and procedures, the Compliance Office management found them not to be effective or consistent with
   their vision to modernize operations in a way that maximized the office’s resources. The Compliance
   Office relayed to the audit team that, in FY 2014, the Compliance Office management team began the
   systematic process of working with staff to develop new operating procedures that maximize available
   resources and technology, improve workflow efficiency, and enhance internal controls. The draft report
   noted that the Compliance Office was utilizing flow charts as its written procedures. As the Compliance

                                                                                                               42
Case 1:20-cv-22942-KMM Document 10-5 Entered on FLSD Docket 07/31/2020 Page 102 of
                                      102


   Office director explained during the exit conference and in written response, the flow charts were not
   static documents, but were an integral part of their strategy to test procedures and revise processes as the
   staff identified more efficient ways to do the work. The Compliance Office provided the audit team a
   chronology of flow charts demonstrating this on-going process and how the staff continually performed
   analysis for effectiveness and made improvements to its procedures. The Compliance Office was then
   able to complete new written policies and procedures to reflect the procedures included in its early 2017
   flow charts. Although the Compliance Office did not have a final written version of its new SOPs during
   the audit period, it had begun implementing changes to its procedures during the period of the audit. The
   procedures were predicated upon its workflow diagram and “draft” SOPs. Further, as part of its ongoing
   improvement strategies, the Compliance Office formulated a SOP working team in early 2018 consisting
   of representatives of the intake staff, caseworkers, and management team that meet on a monthly basis to
   review the Compliance Office’s policies and procedures, assess their efficacy, and recommend or make
   changes to their processes. During the Compliance Office’s September 2018 retreat, employees were
   presented with the new updated written SOPs for review and discussion. The Compliance Office will
   continue the practice of a monthly meeting of the SOP working team and continue to identify and make
   appropriate changes to its policies and procedures as necessary. Furthermore, in October 2018, the new
   acting director and deputy director of the Compliance Office have made additional process changes to
   streamline the review and processing of complaints that will be reflected in the SOPs, and are committed
   to identifying and implementing additional process improvements on an ongoing basis over the coming
   months.

   Other Matter: The Privacy Office should conduct self-initiated investigations when warranted.

   RESPONSE: OM agrees that the Compliance Office should conduct self-initiated investigations when
   warranted. As you note in your report, the Department amended the FERPA regulations in 2008 to
   clarify that the Department’s enforcement responsibilities include the authority to conduct self-initiated
   investigations of possible FERPA violations. The Compliance Office agrees that self-initiating
   investigations could be an important part of its statutory responsibility to enforce FERPA. As noted by
   the OIG in the draft report, the Compliance Office director reported that the Compliance Office had
   recently initiated its first self-initiated investigation and intends to conduct self-initiated investigations in
   the future when warranted. The Compliance Office is optimistic that as process improvements are
   implemented (including those discussed in our response to Recommendation 1.7), it will conduct more
   self-initiated investigations. OM will work with the Compliance Office to set criteria for self-initiating
   investigations of violations of FERPA.




                                                                                                                  43
